Exhibit 10.2

EXHIBIT A

 

 

AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of January 19, 2011

As amended and restated as of December 18, 2013

among

TIME WARNER INC.

and

TIME WARNER INTERNATIONAL FINANCE LIMITED,

as Borrowers,

The Lenders Party Hereto,

and

CITIBANK, N.A.,

as Administrative Agent,

SENIOR UNSECURED REVOLVING CREDIT FACILITIES:

$2,500,000,000 Tranche One Revolving Credit Facility

$2,500,000,000 Tranche Two Revolving Credit Facility

 

 

BANK OF AMERICA, N.A. and BNP PARIBAS,

as Co-Syndication Agents,

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., BARCLAYS BANK PLC, DEUTSCHE

BANK SECURITIES INC., J.P. MORGAN CHASE BANK, N.A., THE ROYAL BANK OF

SCOTLAND PLC and WELLS FARGO BANK, N.A.,

as Co-Documentation Agents

and

CITIGROUP GLOBAL MARKETS INC., THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

BARCLAYS CAPITAL, BNP PARIBAS SECURITIES CORP., DEUTSCHE BANK

SECURITIES INC., J.P. MORGAN SECURITIES LLC, MERRILL LYNCH, PIERCE,

FENNER & SMITH INCORPORATED, RBS SECURITIES INC. and WELLS FARGO

SECURITIES, LLC,

as Joint-Lead Arrangers and Joint Bookrunners

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

ARTICLE I Definitions

     1   

SECTION 1.01. Defined Terms

     1   

SECTION 1.02. Classification of Loans and Borrowings

     28   

SECTION 1.03. Terms Generally

     28   

SECTION 1.04. Accounting Terms; GAAP

     28   

SECTION 1.05. TWIFL Representations and Covenants

     29   

ARTICLE II The Credits

     29   

SECTION 2.01. Commitments

     29   

SECTION 2.02. Loans and Borrowings

     31   

SECTION 2.03. Requests for Revolving Borrowings

     32   

SECTION 2.04. Swingline Loans

     33   

SECTION 2.05. Letters of Credit

     35   

SECTION 2.06. Funding of Borrowings

     38   

SECTION 2.07. Interest Elections

     39   

SECTION 2.08. Termination, Reduction and Extension of Commitments

     40   

SECTION 2.09. Repayment of Loans; Evidence of Debt

     42   

SECTION 2.10. Prepayment of Loans

     43   

SECTION 2.11. Fees

     43   

SECTION 2.12. Interest

     44   

SECTION 2.13. Alternate Rate of Interest

     46   

SECTION 2.14. Increased Costs

     46   

SECTION 2.15. Break Funding Payments

     48   

SECTION 2.16. Taxes

     48   

SECTION 2.17. Payments Generally; Pro Rata Treatment; Sharing of Setoffs

     50   

SECTION 2.18. Mitigation Obligations; Replacement of Lenders

     52   

SECTION 2.19. Prepayments Required Due to Currency Fluctuation

     53   

SECTION 2.20. Adoption of the Euro

     54   

SECTION 2.21. Increase in Commitments

     54   

SECTION 2.22. Defaulting Lenders

     55   

ARTICLE III Representations and Warranties

     59   

SECTION 3.01. Organization; Powers

     59   

SECTION 3.02. Authorization; Enforceability

     60   

SECTION 3.03. Governmental Approvals; No Conflicts

     60   

SECTION 3.04. Financial Condition; No Material Adverse Change

     60   

SECTION 3.05. Properties

     61   

SECTION 3.06. Litigation and Environmental Matters

     61   

SECTION 3.07. Compliance with Laws and Agreements

     61   

SECTION 3.08. Government Regulation

     61   

SECTION 3.09. Taxes

     61   

 

i



--------------------------------------------------------------------------------

SECTION 3.10. ERISA

     62   

SECTION 3.11. Disclosure

     62   

SECTION 3.12. Anti-Corruption Laws and Sanctions Laws

     62   

ARTICLE IV Conditions

     63   

SECTION 4.01. Effective Date

     63   

SECTION 4.02. Each Credit Event

     64   

ARTICLE V Affirmative Covenants

     64   

SECTION 5.01. Financial Statements and Other Information

     64   

SECTION 5.02. Notices of Material Events

     67   

SECTION 5.03. Existence; Conduct of Business

     67   

SECTION 5.04. Payment of Obligations

     67   

SECTION 5.05. Maintenance of Properties; Insurance

     67   

SECTION 5.06. Books and Records; Inspection Rights

     68   

SECTION 5.07. Compliance with Laws

     68   

SECTION 5.08. Use of Proceeds

     68   

SECTION 5.09. Fiscal Periods; Accounting

     68   

ARTICLE VI Negative Covenants

     68   

SECTION 6.01. Consolidated Leverage Ratio

     68   

SECTION 6.02. Indebtedness

     69   

SECTION 6.03. Liens

     69   

SECTION 6.04. Mergers, Etc

     70   

SECTION 6.05. Investments

     71   

SECTION 6.06. Restricted Payments

     71   

SECTION 6.07. Transactions with Affiliates

     71   

SECTION 6.08. Unrestricted Subsidiaries

     71   

ARTICLE VII Events of Default

     72   

ARTICLE VIII The Agents

     75   

ARTICLE IX Miscellaneous

     78   

SECTION 9.01. Notices

     78   

SECTION 9.02. Waivers; Amendments; Release of Subsidiary Guarantors

     79   

SECTION 9.03. Expenses; Indemnity; Damage Waiver

     80   

SECTION 9.04. Successors and Assigns

     82   

SECTION 9.05. Survival

     85   

SECTION 9.06. Counterparts; Integration; Effectiveness

     85   

SECTION 9.07. Severability

     85   

SECTION 9.08. Right of Setoff

     85   

SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process

     86   

 

ii



--------------------------------------------------------------------------------

SECTION 9.10. WAIVER OF JURY TRIAL

     86   

SECTION 9.11. Headings

     86   

SECTION 9.12. Confidentiality

     87   

SECTION 9.13. Acknowledgments

     88   

SECTION 9.14. Judgment Currency

     88   

SECTION 9.15. USA Patriot Act

     88   

SECTION 9.16. Waiver of Prior Notice of Termination Under Existing Credit
Agreement

     89   

 

SCHEDULES:

  

Schedule 1.01

  

[Reserved]

Schedule 2.01

  

Commitments

Schedule 2.03(A)

  

Borrowing Notice/Interest Election Notice/Prepayment Notice

Schedule 2.03(B)

  

Authorized Account Numbers & Locations

Schedule 2.05

  

Existing Letters of Credit

Schedule 6.08

  

Unrestricted Subsidiaries

Schedule 8

  

List of Proper Persons

EXHIBITS:

  

Exhibit A

  

Form of Assignment and Acceptance

Exhibit B

  

Form of Guarantee

 

iii



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT, dated as of January 19, 2011, as amended
and restated as of December 18, 2013 (as amended, supplemented or otherwise
modified from time to time, this “Agreement”), among TIME WARNER INC., a
Delaware corporation (“Time Warner”), TIME WARNER INTERNATIONAL FINANCE LIMITED,
a company organized under the laws of England and Wales (“TWIFL”), the several
banks and other financial institutions from time to time parties to this
Agreement (the “Lenders”), and CITIBANK, N.A., as administrative agent.

W I T N E S S E T H:

WHEREAS, the Borrowers have requested the Lenders to make loans and other
extensions of credit to them in an aggregate amount at any time outstanding of
up to $2,500,000,000 under a Tranche One revolving credit facility and up to
$2,500,000,000 under a Tranche Two revolving credit facility as more
particularly described herein; and

WHEREAS, the Lenders are willing to make such loans and other extensions of
credit on the terms and conditions contained herein;

NOW THEREFORE, in consideration of the premises and mutual covenants contained
herein, the parties hereto agree as follows:

ARTICLE I

DEFINITIONS

SECTION 1.01.        Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:

“ABR” when used in reference to any Loan or Borrowing, refers to a Loan, or the
Loans comprising such Borrowing, bearing interest at a rate determined by
reference to the Alternate Base Rate.

“Adjusted Financial Statements” means, for any period, (a) the balance sheet of
Time Warner and the Restricted Subsidiaries (treating Unrestricted Subsidiaries
as equity investments of Time Warner to the extent that such Unrestricted
Subsidiaries would not otherwise be treated as equity investments of Time Warner
in accordance with GAAP) as of the end of such period and (b) the related
statements of operations and stockholders equity for such period and, if such
period is not a fiscal year, for the then elapsed portion of the fiscal year
(treating Unrestricted Subsidiaries as equity investments of Time Warner to the
extent that such Unrestricted Subsidiaries would not otherwise be treated as
equity investments of Time Warner in accordance with GAAP).

“Adjusted LIBO Rate” means, with respect to any Eurocurrency Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next Basis Point) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.



--------------------------------------------------------------------------------

“Administrative Agent” means Citibank, N.A., together with its affiliates, as
administrative agent for the Lenders hereunder, together with any of its
successors pursuant to Article VIII.

“Administrative Questionnaire” means, with respect to each Lender, an
Administrative Questionnaire in a form supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified; provided
that two or more Persons shall not be deemed Affiliates because an individual is
a director and/or officer of each such Person; and provided, that The Royal Bank
of Scotland N.V. (f/k/a ABN AMRO Bank N.V.) shall be an Affiliate of The Royal
Bank of Scotland plc for all purposes hereunder.

“Agents” means the Co-Syndication Agents, the Co-Documentation Agents and the
Administrative Agent.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greater
of (a) the Prime Rate in effect on such day and (b) the Federal Funds Effective
Rate in effect on such day plus 1/2 of 1%. Any change in the Alternate Base Rate
due to a change in the Prime Rate or the Federal Funds Effective Rate shall be
effective from and including the effective date of such change in the Prime Rate
or the Federal Funds Effective Rate, respectively.

“Amendment and Restatement Agreement” means the Amendment and Restatement
Agreement, dated as of December 18, 2013, relating to this Agreement.

“Anti-Corruption Laws” means the United States Foreign Corrupt Practices Act of
1977, the U.K. Bribery Act 2010 and all other laws, rules, and regulations of
any jurisdiction applicable to the Borrower and its Subsidiaries concerning or
relating to bribery, money laundering or corruption.

“Applicable Percentage” means a Tranche One Applicable Percentage or a Tranche
Two Applicable Percentage, as applicable.

“Applicable Rate” means, for any day, (a) with respect to the Facility Fee
payable under Section 2.11(a) in respect of the Tranche One Commitments, the
applicable rate per annum set forth below expressed in Basis Points under the
caption “Facility Fee Rate for Tranche One Facility”, (b) with respect to the
Facility Fee payable under Section 2.11(a) in respect of the Tranche Two
Commitments, the applicable rate per annum set forth below expressed in Basis
Points under the caption “Facility Fee Rate for Tranche Two Facility”, (c) with
respect to the interest spread on any Loan of either Class (other than an ABR
Loan), the applicable rate per annum set forth below expressed in Basis Points
under the caption “Applicable Rate (Non-ABR Loans) for Tranche One Facility” or
“Applicable Rate (Non-ABR Loans) for Tranche Two Facility”, as applicable, and
(d) with respect to the interest spread on any ABR Loan of either Class, the
applicable rate per annum set forth below expressed in Basis Points under the
caption “Applicable Rate (ABR Loans) of Tranche One Facility” or “Applicable
Rate (ABR Loans) of Tranche Two Facility”, as applicable, in each case based
upon the senior unsecured long-term debt credit rating (or an equivalent
thereof) (in each case, a “Rating”) assigned by Moody’s and S&P, respectively,
applicable on such date to Time Warner:

 

2



--------------------------------------------------------------------------------

Ratings

S&P /

Moody’s

 

Facility Fee

Rate for
    Tranche One    

Facility

(Bps)

 

Facility Fee

Rate for
    Tranche Two    
Facility

(Bps)

  Applicable
Rate (ABR
Loans) for
    Tranche One    
Facility
(Bps)   Applicable
Rate (Non-
ABR Loans)
for Tranche
    One Facility    
(Bps)   Applicable
Rate (ABR
Loans) for
    Tranche Two    
Facility
(Bps)  

Applicable

Rate (Non-

ABR Loans)
for Tranche
    Two Facility    

(Bps)

Category A

A / A2 or

Higher

  8.0   8.0   0.0   67.0   0.0   67.0

Category B

A- / A3

  10.0   10.0   0.0   77.5   0.0   77.5

Category C

BBB+ / Baa1

  12.5   12.5   0.0   87.5   0.0   87.5

Category D

BBB / Baa2

  15.0   15.0   10.0   110.0   10.0   110.0

Category E

BBB- / Baa3

  20.0   20.0   30.0   130.0   30.0   130.0

Category F

Lower than

BBB- / Baa3

  25.0   25.0   50.0   150.0   50.0   150.0

For purposes of determining the Applicable Rate (A) if either Moody’s or S&P
shall not have in effect a relevant Rating (other than by reason of the
circumstances referred to in clause (C) of this definition), then the Rating
assigned by the other rating agency shall be used; (B) if the relevant Ratings
assigned by Moody’s and S&P shall fall within different Categories, the
Applicable Rate shall be based on the higher of the two Ratings unless one of
the two Ratings is two or more Categories lower than the other, in which case
the Applicable Rate shall be determined by reference to the Category next below
that of the higher of the two Ratings; (C) if either rating agency shall cease
to assign a relevant Rating solely because Time Warner elects not to participate
or otherwise cooperate in the ratings process of such rating agency, the
Applicable Rate shall not be less than that in effect immediately before such
rating agency’s Rating for Time Warner became unavailable; and (D) if the
relevant Ratings assigned by Moody’s or S&P shall be changed (other than as a
result of a change in the rating system of Moody’s or S&P), such change shall be
effective as of the date on which it is first announced by the applicable rating
agency. Each change in the Applicable Rate shall apply during the period
commencing on the effective date of such change and ending on the date
immediately preceding the effective date of the next such change. If the rating
system of Moody’s or S&P shall change, or if either such rating agency shall
cease to be in the business of rating corporate debt obligations, Time Warner
and the Lenders shall negotiate in good faith to amend this definition to
reflect such changed rating system or the unavailability of ratings from such
rating agency, and, pending the effectiveness of any such amendment, the
Applicable Rate shall be determined by reference to the rating most recently in
effect prior to such change or cessation.

“Arrangers” means Citigroup Global Markets Inc., The Bank of Tokyo-Mitsubishi
UFJ, Ltd., Barclays Capital, the investment banking division of Barclays Bank
PLC, BNP Paribas Securities Corp., Deutsche Bank Securities Inc., J.P. Morgan
Securities LLC, Merrill Lynch, Pierce, Fenner & Smith Incorporated, RBS
Securities Inc. and Wells Fargo Securities, LLC.

 

3



--------------------------------------------------------------------------------

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, substantially in the
form of Exhibit A.

“Availability Period” means the Tranche One Availability Period or the Tranche
Two Availability Period, as applicable.

“Base Rate” means (a) with respect to Dollar denominated Loans, the Alternate
Base Rate, (b) with respect to Pound Sterling denominated Loans, the
Pound Sterling Overnight Rate or Pound Sterling Quoted Rate, and (c) with
respect to Euro denominated Loans, the Euro Overnight Rate or Euro Quoted Rate.

“Basis Point” means 1/100th of 1%.

“Board” means the Board of Governors of the Federal Reserve System of the United
States.

“Borrower” means each of Time Warner and TWIFL.

“Borrower Materials” has the meaning set forth in Section 5.01.

“Borrowing” means (a) Revolving Loans of the same Class and Type, made,
converted or continued on the same date and, in the case of Eurocurrency Loans
or TIBOR Loans, as to which a single Interest Period is in effect or (b) a
Swingline Loan.

“Borrowing Request” means a request by a Borrower for a Borrowing in accordance
with Section 2.03.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, (a) when used in connection with a Eurocurrency
Loan or a Base Rate Loan (other than an ABR Loan), the term “Business Day” shall
also exclude any day on which banks are not open for dealings in deposits in the
applicable currency in the London interbank market, (b) when used in connection
with any Loan denominated in Euro, the term “Business Day” shall also exclude
any day on which the TARGET payment system is not open for the settlement of
payment in Euro and (c) when used in connection with any Loan denominated in
Yen, the term “Business Day” shall also exclude any day on which banks are not
open for dealings in deposits in Yen in the interbank market in Tokyo.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

 

4



--------------------------------------------------------------------------------

“Capital Stock” means, with respect to any Person, any and all shares,
partnership interests or other equivalents (however designated and whether
voting or non-voting) of such Person’s equity, whether outstanding on the date
hereof or hereafter issued, and any and all equivalent ownership interests in a
Person (other than a corporation) and any and all rights, warrants or options to
purchase or acquire or exchangeable for or convertible into such shares,
partnership interests or other equivalents.

“Cash Equivalents” means (a) securities issued or directly and fully guaranteed
or insured by the United States or any agency or instrumentality thereof
(provided that the full faith and credit of the United States is pledged in
support thereof) that (i) have maturities of not more than six months from the
date of acquisition thereof or (ii) are subject to a repurchase agreement with
an institution described in clause (b)(i) or (ii) below exercisable within six
months from the date of acquisition thereof, (b) U.S. Dollar-denominated and
Eurocurrency time deposits, certificates of deposit and bankers’ acceptances of
(i) any domestic commercial bank of recognized standing having capital and
surplus in excess of $500,000,000 or (ii) any bank whose short-term commercial
paper rating from S&P is at least A-2 or the equivalent thereof, from Moody’s is
at least P-2 or the equivalent thereof or from Fitch is at least F-2 or the
equivalent thereof (any such bank, an “Approved Lender”), in each case with
maturities of not more than six months from the date of acquisition thereof,
(c) commercial paper and variable and fixed rate notes issued by any Lender or
Approved Lender or by the parent company of any Lender or Approved Lender and
commercial paper, auction rate notes and variable rate notes issued by, or
guaranteed by, any industrial or financial company with a short-term commercial
paper rating of at least A-2 or the equivalent thereof by S&P or at least P-2 or
the equivalent thereof by Moody’s or at least F-2 or the equivalent thereof by
Fitch, and in each case maturing within six months after the date of acquisition
thereof, (d) securities with maturities of one year or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States, by any political subdivision or taxing authority of any
such state, commonwealth or territory or by any foreign government, the
securities of which state, commonwealth, territory, political subdivision,
taxing authority or foreign government (as the case may be) are rated at least A
by S&P or A by Moody’s, (e) securities with maturities of six months or less
from the date of acquisition backed by standby letters of credit issued by any
Lender or any commercial bank satisfying the requirements of clause (b) of this
definition, (f) tax-exempt commercial paper of U.S. municipal, state or local
governments rated at least A-2 or the equivalent thereof by S&P or at least P-2
or the equivalent thereof by Moody’s or at least F-2 or the equivalent thereof
by Fitch and maturing within six months after the date of acquisition thereof,
(g) shares of money market mutual or similar funds sponsored by any registered
broker dealer or mutual fund distributor, (h) repurchase obligations entered
into with any bank meeting the qualifications of clause (b) above or any
registered broker dealer whose short-term commercial paper rating from S&P is at
least A-2 or the equivalent thereof or from Moody’s is at least P-2 or the
equivalent thereof or from Fitch is at least F-2 or the equivalent thereof,
having a term of not more than 30 days, with respect to securities issued or
fully guaranteed or insured by the United States government or residential whole
loan mortgages, and (i) demand deposit accounts maintained in the ordinary
course of business.

“Change in Control” means either (a) a Person or “group” (within the meaning of
Sections 13(d) and 14(d) of the Exchange Act) acquiring or having beneficial
ownership (it being understood that a tender of shares or other equity interests
shall not be deemed acquired or giving

 

5



--------------------------------------------------------------------------------

beneficial ownership until such shares or other equity interests shall have been
accepted for payment) of securities (or options to purchase securities) having a
majority or more of the ordinary voting power of Time Warner (including options
to acquire such voting power) or (b) persons who are directors of Time Warner as
of the date hereof or persons designated or approved by such directors ceasing
to constitute a majority of the board of directors of Time Warner.

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender (or, for purposes of
Section 2.14(b), by any lending office of such Lender or by such Lender’s
holding company, if any) with any request, guideline or directive of any
Governmental Authority made or issued after the date of this Agreement; provided
that notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law”, regardless of the date enacted, adopted or issued.

“Class”, when used (a) in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Tranche One Revolving
Loans or Tranche Two Revolving Loans, (b) in reference to any Yen Loan or
Borrowing, refers to whether such Yen Loan, or the Yen Loans comprising such
Borrowing, are Tranche One Yen Loans or Tranche Two Yen Loans, (c) in reference
to any Commitment, refers to whether such Commitment is a Tranche One Commitment
or a Tranche Two Commitment, (d) in reference to any Yen Commitment, refers to
whether such Yen Commitment is a Tranche One Yen Commitment or a Tranche Two Yen
Commitment, (e) in reference to any Revolving Credit Exposures, refers to
whether such Revolving Credit Exposures are Tranche One Revolving Credit
Exposures or Tranche Two Revolving Credit Exposures, (f) in reference to any Yen
Exposures, refers to whether such Yen Exposures are Tranche One Yen Exposures or
Tranche Two Yen Exposures, (g) in reference to any Lender, refers to whether
such Lender is a Tranche One Lender or a Tranche Two Lender, and (h) in
reference to any Applicable Percentage, refers to whether such Applicable
Percentage is a Tranche One Applicable Percentage or a Tranche Two Applicable
Percentage.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Co-Documentation Agents” means The Bank of Tokyo-Mitsubishi UFJ, Ltd., Barclays
Bank PLC, Deutsche Bank Securities Inc., JPMorgan Chase Bank, N.A., The Royal
Bank of Scotland plc and Wells Fargo Bank, N.A.

“Co-Syndication Agents” means Bank of America, N.A. and BNP Paribas.

“Commitment” means a Tranche One Commitment or a Tranche Two Commitment, as
applicable.

 

6



--------------------------------------------------------------------------------

“Commitment Termination Date” means the Tranche One Commitment Termination Date
or the Tranche Two Commitment Termination Date, as applicable.

“Companies” means each of the Credit Parties and their respective Restricted
Subsidiaries, collectively, and “Company” means any of them.

“Conduit Lender” means any special purpose corporation organized and
administered by any Lender for the purpose of making Loans otherwise required to
be made by such Lender and designated by such Lender in a written instrument,
subject to the consent of Time Warner (which consent shall not be unreasonably
withheld); provided that the designation by any Lender of a Conduit Lender shall
not relieve the designating Lender of any of its obligations to fund a Loan
under this Agreement if, for any reason, its Conduit Lender fails to fund any
such Loan, and the designating Lender (and not the Conduit Lender) shall have
the sole right and responsibility to deliver all consents and waivers required
or requested under this Agreement with respect to its Conduit Lender, and
provided further that no Conduit Lender shall (a) be entitled to receive any
greater amount pursuant to Section 2.14, 2.15, 2.16 or 9.03 than the designating
Lender would have been entitled to receive in respect of the Loans made by such
Conduit Lender or (b) be deemed to have any Commitment. The making of a Loan by
a Conduit Lender hereunder shall utilize the applicable Commitment of a
designating Lender to the same extent, and as if, such Loan were made by such
designating Lender.

“Consolidated EBITDA” means, for any period, Consolidated Net Income of Time
Warner and the Restricted Subsidiaries for such period plus, without duplication
and to the extent reflected as a charge in the statement of such Consolidated
Net Income of Time Warner and the Restricted Subsidiaries for such period, the
sum of (a) income tax expense, (b) interest expense, amortization or writeoff of
debt discount and debt issuance costs and commissions, discounts and other fees
and charges associated with Indebtedness (including the Loans), (c) depreciation
and amortization expense (excluding amortization of film inventory that does not
constitute amortization of purchase price amortization), (d) amortization of
intangibles (including, but not limited to, goodwill) and organization costs
(excluding amortization of film inventory that does not constitute amortization
of purchase price amortization), (e) any extraordinary, unusual or non-recurring
non-cash expenses or losses (including, whether or not otherwise includable as a
separate item in the statement of such Consolidated Net Income for such period,
non-cash losses on sales of assets outside of the ordinary course of business),
(f) minority interest expense in respect of preferred stock of Subsidiaries of
Time Warner, and (g) non-cash expenses in respect of equity compensation and
minus, to the extent included in the statement of such Consolidated Net Income
for such period, the sum of (a) interest income and (b) any extraordinary,
unusual or non-recurring income or gains (including, whether or not otherwise
includable as a separate item in the statement of such Consolidated Net Income
for such period, gains on the sales of assets outside of the ordinary course of
business), all as determined on a consolidated basis.

“Consolidated Leverage Ratio” means, as at the last day of any period, the ratio
of (a) Consolidated Total Debt on such day to (b) Consolidated EBITDA for such
period.

“Consolidated Net Income” means, for any period, the consolidated net income (or
loss) of Time Warner and its consolidated Subsidiaries, determined on a
consolidated basis in accordance with GAAP; provided that there shall be
excluded, without duplication, (a) the

 

7



--------------------------------------------------------------------------------

income (or deficit) of any Person accrued prior to the date it becomes a
Subsidiary of Time Warner or is merged into or consolidated with Time Warner or
any of its Subsidiaries or that such other Person’s assets are acquired by Time
Warner or any of its Subsidiaries, (b) the income (or deficit) of any Person
(other than a Restricted Subsidiary) in which Time Warner or any of its
Subsidiaries has an ownership interest, except to the extent that any such
income is actually received by Time Warner or its Restricted Subsidiaries in the
form of dividends or similar distributions and (c) the undistributed earnings of
any Subsidiary of Time Warner to the extent that the declaration or payment of
dividends or similar distributions by such Subsidiary is not at the time
permitted by the terms of its charter or any agreement or instrument (other than
any Credit Document), judgment, decree, order, statute, rule, governmental
regulation or other requirement of law applicable to such Subsidiary; provided
that the income of any Subsidiary of Time Warner shall not be excluded by reason
of this clause (c) so long as such Subsidiary guarantees the Obligations.

“Consolidated Total Assets” means, at any date, all amounts that would, in
conformity with GAAP, be included on a consolidated balance sheet of Time Warner
and its Subsidiaries under total assets at such date; provided that such amounts
shall be calculated in accordance with Section 1.04.

“Consolidated Total Debt” means, at any date, the aggregate principal amount of
Indebtedness of Time Warner and the Restricted Subsidiaries minus (a) the
aggregate principal amount of any such Indebtedness that is payable either by
its terms or at the election of the obligor in equity securities of Time Warner
or the proceeds of options in respect of such equity securities, (b) the
aggregate principal amount of Film Financings and (c) the aggregate amount of
cash and Cash Equivalents held by Time Warner or any of the Restricted
Subsidiaries in excess of $200,000,000, all determined on a consolidated basis
in accordance with GAAP.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Copyright Liens” means any Liens granted by any Borrower or any of its
Subsidiaries on copyrights relating to movies or other programming, which movies
or other programming are subject to one or more contracts entitling such
Borrower or such Subsidiary to future payments in respect of such movies or
other programming and which contractual rights to future payments are to be
transferred by such Borrower or Subsidiary to a special purpose Subsidiary of
such Borrower or Subsidiary organized for the purpose of monetizing such rights
to future payments; provided that such Liens (a) are granted directly or
indirectly for the benefit of the special purpose Subsidiary and/or the Persons
who purchase such contractual rights to future payments from such special
purpose Subsidiary and (b) extend only to the copyrights for the movies or other
programming subject to such contracts for the purpose of permitting the
completion, distribution and exhibition of such movies or other programming.

“Credit Documents” means this Agreement, the Guarantee and each Note.

“Credit Parties” means the Borrowers and the Guarantors; and “Credit Party”
means any of them.

 

8



--------------------------------------------------------------------------------

“Currency” means Dollars or any Optional Currency.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Defaulting Lender” means any Lender that (a) shall have failed to fund any
portion of its Loans as part of any Borrowing within three Business Days of the
date required to be funded by it hereunder (unless such Lender shall have
notified the Administrative Agent and the Borrowers in writing of its good faith
determination that a condition to its obligation to make a Loan as part of such
Borrowing shall not have been satisfied), (b) shall have failed to fund any
portion of its participation in any Letter of Credit drawing or any Yen Loan or
Swingline Loan within three Business Days of the date required to be funded by
it hereunder, (c) shall have notified the Administrative Agent (or shall have
notified any Borrower, any Swingline Lender or any Issuing Bank, which shall in
turn have notified the Administrative Agent) in writing that it does not intend
or is unable to comply with its funding obligations under this Agreement, or
shall have made a public statement to the effect that it does not intend or is
unable to comply with such funding obligations or its funding obligations under
other credit or similar agreements to which it is a party (unless such writing
or public statement relates to such Lender’s intention to comply with its
funding obligations under this Agreement and such Lender shall have notified the
Administrative Agent and the Borrowers in writing of its good faith
determination that a condition to its obligation to make a Loan as part of the
relevant Borrowing shall not have been satisfied), (d) shall have failed (but
not for fewer than three Business Days) after a request by the Administrative
Agent (whether acting on its own behalf or at the reasonable request of any
Borrower (it being understood that the Administrative Agent shall comply with
any such reasonable request)) to confirm in writing that it will comply with its
prospective funding obligations to make Loans and fund participations in Yen
Loans and (in the case of a Tranche One Lender) Letter of Credit drawings and
Swingline Loans hereunder (provided that such Lender shall cease to be a
Defaulting Lender under this clause (d) upon receipt of such written
confirmation by the Administrative Agent), (e) shall have become the subject of
a bankruptcy or insolvency proceeding, or shall have taken any action in
furtherance of, or indicating its consent to, approval of or acquiescence in any
such proceeding or (f) shall have had a receiver, conservator, trustee or
custodian appointed for it, or shall have taken any action in furtherance of, or
indicating its consent to, approval of or acquiescence in any such appointment,
or shall have a parent company that has become the subject of a bankruptcy or
insolvency proceeding, or has had a receiver, conservator, trustee or custodian
appointed for it, or has taken any action in furtherance of, or indicating its
consent to, approval of or acquiescence in, any such proceeding or appointment;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition by a Governmental Authority or an instrumentality
thereof of any equity interest in such Lender or a parent company thereof.

“Dollar Equivalent” means, on any date of determination, (a) with respect to any
amount denominated in Dollars, such amount, and (b) with respect to an amount
denominated in any Optional Currency, the equivalent in Dollars of such amount
determined by the Administrative Agent in accordance with normal banking
industry practice using the Exchange Rate on the date of determination of such
equivalent. In making any determination of the Dollar Equivalent (for purposes
of calculating the amount of Loans to be borrowed from the respective

 

9



--------------------------------------------------------------------------------

Lenders on any date or for any other purpose), the Administrative Agent shall
use the relevant Exchange Rate in effect on the date on which the applicable
Borrower delivers a Borrowing Request (which, in accordance with Section 2.03,
may be telephonic) for Loans or on such other date upon which a Dollar
Equivalent is required to be determined pursuant to the provisions of this
Agreement. As appropriate, amounts specified herein as amounts in Dollars shall
be or include any relevant Dollar Equivalent amount.

“Dollars” or “$” refers to lawful money of the United States.

“Effective Date” means January 19, 2011.

“Eligible Assignee” means any financial institution whose home office is
domiciled in a country that is a member of the Organization for Economic
Cooperation and Development and having capital and surplus in excess of
$500,000,000; provided, however, that no Lender that is or at any time was a
Defaulting Lender, nor any Lender Affiliate of such Defaulting Lender, shall be
an Eligible Assignee, unless consented to in writing by Time Warner and the
Administrative Agent.

“EMU Legislation” means the legislative measures of the European Council
(including without limitation the European Council regulations) for the
introduction of, changeover to or operation of the Euro in one or more member
states.

“Environmental Law” means all applicable and binding laws, rules, regulations,
codes, ordinances, orders, decrees, judgments, injunctions, or agreements
issued, promulgated or entered into by any Governmental Authority, relating in
any way to the environment, preservation or reclamation of natural resources,
the management, release or threatened release of any Hazardous Material or to
health and safety matters.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of any Borrower or any of its Subsidiaries directly
or indirectly resulting from or based upon (a) a violation of any Environmental
Law, (b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) the exposure to any Hazardous
Materials, (d) the release or threatened release of any Hazardous Materials into
the environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means, with respect to any Borrower, any trade or business
(whether or not incorporated) that, together with such Borrower, is treated as a
single employer under Section 414(b) or (c) of the Code or, solely for purposes
of Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) a failure by any Plan
to meet the minimum funding

 

10



--------------------------------------------------------------------------------

standards within the meaning of Section 412 of the Code or Section 302 of ERISA
applicable to such Plan, in each case whether or not waived; (c) the filing
pursuant to Section 412(c) of the Code or in Section 302(c) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by any Credit Party or any of its ERISA Affiliates of
any unfunded liability under Title IV of ERISA with respect to the termination
of any Plan; (e) the receipt by any Credit Party or any ERISA Affiliate from the
PBGC or a Plan administrator of any notice relating to an intention to terminate
any Plan or Plans or to appoint a trustee to administer any Plan; (f) the
incurrence by any Credit Party or any of its ERISA Affiliates of any liability
with respect to the withdrawal or partial withdrawal from any Plan or
Multiemployer Plan; (g) the receipt by any Credit Party or any ERISA Affiliate
of any notice concerning the imposition on such entity of Withdrawal Liability
or a determination that a Multiemployer Plan with respect to which such entity
is obligated to contribute or is otherwise liable is, or is expected to be,
insolvent or in reorganization, within the meaning of Title IV of ERISA; or
(h) the occurrence, with respect to a Plan or a Multiemployer Plan, of a
nonexempt “prohibited transaction” (within the meaning of Section 4975 of the
Code or Section 406 of ERISA) which could reasonably be expected to result in
liability to a Credit Party.

“Euro” and “€” means the single currency of Participating Member States
introduced in accordance with the provision of Article 123 of the Treaty and, in
respect of all payments to be made under this Agreement in Euro, means
immediately available, freely transferable funds in such currency.

“Eurocurrency” when used in reference to any Loan or Borrowing, refers to a
Loan, or the Loans comprising such Borrowing, bearing interest at a rate
determined by reference to the Adjusted LIBO Rate.

“Euro Overnight Rate” means, for any day, the sum of (a) the average of the
rates per annum quoted at approximately 11:00 a.m., London time, to leading
banks in the European interbank market by the Reference Banks for the offering
of overnight deposits in Euro plus (b) the Applicable Rate. The Administrative
Agent shall determine the Euro Overnight Rate by obtaining quotes from the
Reference Banks, and if any such Reference Bank fails to timely provide such
quote for any day, then the Euro Overnight Rate for such day shall be determined
by the average based on the quotes from the Reference Banks that provided quotes
on that day; provided, however, that no Reference Bank shall have a contractual
obligation to provide such a quote.

“Euro Quoted Rate” means, for any day for any Swingline Loan, the rate per annum
quoted by such Swingline Lender to the applicable Borrower in response to a
Borrowing Request for a Swingline Borrowing as its overnight offer rate in
effect for such Swingline Loan at its principal office in London, plus the
Applicable Rate.

“Event of Default” has the meaning assigned to such term in Article VII.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Exchange Rate” means, with respect to any Optional Currency on a particular
date, the rate at which such Optional Currency may be exchanged into Dollars, as
set forth at 11:00 a.m., London time, on such date on the applicable Reuters
Screen page with respect to

 

11



--------------------------------------------------------------------------------

such Optional Currency. In the event that such rate does not appear on the
applicable Reuters currency page, the Exchange Rate with respect to such
Optional Currency shall be determined by reference to such other publicly
available service for displaying exchange rates as may be agreed upon by the
Administrative Agent and Time Warner or, in the absence of such agreement, such
Exchange Rate shall instead be the spot rate of exchange of the Administrative
Agent in the London interbank or other market where its foreign currency
exchange operations in respect of such Optional Currency are then being
conducted, at or about 11:00 a.m., London time, at such date for the purchase of
Dollars with such Optional Currency, for delivery two Business Days later;
provided, however, that if at the time of any such determination, for any
reason, no such spot rate is being quoted, the Administrative Agent may use any
reasonable method it deems appropriate to determine such rate, and such
determination shall be conclusive absent manifest error.

“Excluded Taxes” means, with respect to any payment made by any Credit Party
under this Agreement, any of the following Taxes imposed on or with respect to
the Administrative Agent, any Issuing Bank, any Lender or any other recipient of
any such payment, (a) income or franchise Taxes imposed on (or measured by) its
net income by the United States or the United Kingdom (or, in each case, any
political subdivision, state or locality thereof), or by the jurisdiction under
the laws of which such recipient is organized or in which its principal office
is located or, in the case of any Lender, in which its applicable lending office
is located, (b) any branch profits Taxes imposed by the United States or any
similar Tax imposed by any other jurisdiction described in clause (a) above,
(c) in the case of a Lender (other than an assignee pursuant to a request by
Time Warner under Section 2.18(b)), any U.S. Federal or U.K. withholding Taxes
resulting from any law in effect on the date such Lender becomes a party to this
Agreement or designates a new lending office or is attributable to such Lender’s
failure or inability to comply with Section 2.16(g), except to the extent that
such Lender (or its assignor, if any) was entitled, at the time of such
designation of a new lending office or assignment, to receive additional amounts
from such Credit Party with respect to such withholding Tax pursuant to
Section 2.16(a), (d) in the case of a Lender that is a U.S. Person, any
withholding Tax that is attributable to the Lender’s failure to comply with
Section 2.16(h) and (e) any U.S. Federal withholding Taxes imposed under FATCA.

“Existing Five-Year Credit Agreement” means the Amended and Restated Five-Year
Credit Agreement, dated as of July 8, 2002, and amended and restated as of
February 17, 2006, among the Borrowers, the lenders party thereto, the
co-syndication and co-documentation agents named therein and Citibank, N.A., as
administrative agent.

“Existing Maturity Date” has the meaning set forth in Section 2.08(d).

“Extension Class Lender” has the meaning set forth in Section 2.08(d).

“Extension Consenting Lender” has the meaning set forth in Section 2.08(d).

“Extension Declining Lender” has the meaning set forth in Section 2.08(d).

“Extension Request Date” has the meaning set forth in Section 2.08(d).

“Facility Fee” has the meaning assigned to such term in Section 2.11(a).

 

12



--------------------------------------------------------------------------------

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version not materially more onerous to
comply with), current and future regulations or official interpretations
thereof, any agreements entered into pursuant to Section 1471(b) of the Code and
any intergovernmental agreements in respect thereof.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next Basis Point) of the rates on overnight
Federal funds transactions with members of the United States Federal Reserve
System arranged by Federal funds brokers, as published on the next succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average (rounded upwards, if
necessary, to the next Basis Point) of the quotations for such day for such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.

“Film Financing” means, without duplication, monetary obligations arising out of
transactions in which so-called tax-based financing groups or other third-party
investors provide financing for the acquisition, production or distribution of
motion pictures, television programs, sound recordings or books or rights with
respect thereto in exchange, in part, for certain tax or other benefits which
are derived from such motion pictures, television programs, sound recordings,
books or rights; provided that no such monetary obligations shall have, directly
or indirectly, recourse (including by way of setoff) to any Borrower or any
Restricted Subsidiary or any of its assets other than to the profits or
distribution rights related to such motion pictures, television programs, sound
recordings, books or rights and other than to a Subsidiary of Warner
Communications Inc. or TBS substantially all of the assets of which consist of
the motion pictures, television programs, sound recordings, books or rights
which are the subject of such transaction and related cash and Cash Equivalents.

“Financial Officer” means, with respect to any Person, the chief financial
officer, principal accounting officer, treasurer or controller of such Person.

“Fitch” means Fitch, Inc.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the applicable Borrower is located. For
purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

“Franchise” means, with respect to any Person, a franchise, license,
authorization or right to construct, own, operate, manage, promote, extend or
otherwise utilize any cable television distribution system operated or to be
operated by such Person or any of its Subsidiaries granted by any Governmental
Authority, but shall not include any such franchise, license, authorization or
right that is incidentally required for the purpose of installing, constructing
or extending a cable television system.

“GAAP” means generally accepted accounting principles in the United States.

 

13



--------------------------------------------------------------------------------

“Governmental Authority” means the government of the United States, any other
nation or any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

“Guarantee” means a guarantee by the Guarantors, substantially in the form of
Exhibit B.

“Guarantee Obligations” of or by any Person (the “guarantor”) means any
obligation, contingent or otherwise, of the guarantor guaranteeing or having the
economic effect of guaranteeing any Indebtedness of any other Person (the
“primary obligor”) in any manner, whether directly or indirectly, and including
any obligation of the guarantor, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or to
purchase (or to advance or supply funds for the purchase of) any security for
the payment thereof, (b) to purchase or lease property, securities or services
for the purpose of assuring the owner of such Indebtedness of the payment
thereof, (c) to maintain working capital, equity capital or any other financial
statement condition or liquidity of the primary obligor so as to enable the
primary obligor to pay such Indebtedness or (d) as an account party in respect
of any letter of credit or letter of guaranty issued to support such
Indebtedness; provided that the term Guarantee Obligations shall not include
endorsements for collection or deposit in the ordinary course of business.

“Guarantors” means (a) with respect to the Obligations of Time Warner,
(i) directly, Historic TW, (ii) indirectly, TBS and HBO, who shall guarantee the
guarantee obligations of Historic TW and (iii) any other Person that becomes and
remains a party to the Guarantee after the Effective Date, and (b) with respect
to the Obligations of TWIFL, Time Warner and the Guarantors listed in clause
(a) above.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“HBO” means Home Box Office, Inc., a Delaware corporation.

“Historic TW” means Historic TW Inc., a Delaware corporation.

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person upon which interest charges are customarily paid, (d) all obligations of
such Person under conditional sale or other title retention agreements relating
to property acquired by such Person (but not including operating leases),
(e) all obligations of such Person in respect of the deferred purchase price of
property or services (excluding current accounts payable incurred in the
ordinary course of business and payment obligations of such Person pursuant to
agreements entered into in the ordinary course of business, which payment
obligations are contingent on another Person’s

 

14



--------------------------------------------------------------------------------

satisfactory provision of services or products), (f) all Indebtedness of others
secured by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any Lien (other than Copyright Liens
or Liens on interests or Investments in Unrestricted Subsidiaries) on property
owned or acquired by such Person, whether or not the Indebtedness secured
thereby has been assumed (but only to the extent of the lesser of the fair
market value of the property subject to such Lien and the amount of such
Indebtedness), (g) all Guarantee Obligations of such Person with respect to
Indebtedness of others (except to the extent that such Guarantee Obligation
guarantees Indebtedness of a Restricted Subsidiary), (h) all Capital Lease
Obligations of such Person, (i) all obligations, contingent or otherwise, of
such Person as an account party in respect of letters of credit (but only to the
extent of all drafts drawn and outstanding thereunder) and (j) all obligations,
contingent or otherwise, of such Person in respect of bankers’ acceptances.
Notwithstanding the foregoing, Indebtedness shall not include (i) any obligation
of such Person to guarantee performance of, or enter into indemnification
agreements with respect to, obligations, entered into in the ordinary course of
business, under any and all Franchises, leases, performance bonds, franchise
bonds and obligations to reimburse drawings under letters of credit issued in
lieu of performance or franchise bonds, (ii) completion bonds or guarantees or
indemnities of a similar nature issued in the ordinary course of business in
connection with the production of motion pictures and video and television
programming or (iii) obligations to make Tax Distributions. The Indebtedness of
any Person shall include the Indebtedness of any other entity (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person’s ownership interest in or other
contractual relationship with such entity, except to the extent the terms of
such Indebtedness provide that such Person is not liable therefor.

“Indebtedness For Borrowed Money” of any Person, means, for the purpose of
Section 9.02(c), without duplication, (a) all obligations of such Person for
borrowed money, (b) all obligations of such Person evidenced by bonds,
debentures, notes or similar instruments and (c) all guarantee obligations of
such Person with respect to Indebtedness For Borrowed Money of others. The
Indebtedness For Borrowed Money of any Person shall include the Indebtedness For
Borrowed Money of any other entity (including any partnership in which such
Person is a general partner) to the extent such Person is liable therefor as a
result of such Person’s ownership interest in or other contractual relationship
with such entity, except to the extent the terms of such Indebtedness For
Borrowed Money provide that such Person is not liable therefor.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by a Credit Party under this Agreement and
(b) Other Taxes.

“Interest Election Request” means a request by a Borrower to convert or continue
a Revolving Borrowing in accordance with Section 2.07.

“Interest Payment Date” means (a) with respect to any Base Rate Loan, the last
day of each March, June, September and December and (b) with respect to any
Eurocurrency Loan or TIBOR Loan, as the case may be, the last day of the
Interest Period applicable to the Borrowing of which such Loan is a part and, in
the case of a Eurocurrency Borrowing or TIBOR Borrowing, as the case may be,
with an Interest Period of more than three months’ duration, each day that is
three months, or a whole multiple thereof, after the first day of such Interest
Period and the last day of such Interest Period.

 

15



--------------------------------------------------------------------------------

“Interest Period” means with respect to any Eurocurrency Borrowing or TIBOR
Borrowing, as the case may be, the period commencing on the date of such
Borrowing and ending on the numerically corresponding day in the calendar month
that is (a) one, two, three or six months (or, with the consent of each Lender
of the applicable Class, a shorter period or twelve months if available from all
Lenders of the applicable Class) thereafter, as the applicable Borrower may
elect or (b) one month thereafter, if the applicable Borrower has made no
election; provided that (i) if any Interest Period would end on a day other than
a Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day, and (ii) any Interest Period pertaining to such a
Borrowing that commences on the last Business Day of a calendar month (or on a
day for which there is no numerically corresponding day in the last calendar
month of such Interest Period) shall end on the last Business Day of the last
calendar month of such Interest Period. For purposes hereof, the date of a
Borrowing initially shall be the date on which such Borrowing is made and, in
the case of a Revolving Borrowing, thereafter shall be the effective date of the
most recent conversion or continuation of such Borrowing.

“Investment” by any Person means any direct or indirect (a) loan, advance or
other extension of credit or contribution to any other Person (by means of
transfer of cash or other property to others, payments for property or services
for the account or use of others, mergers or otherwise), (b) purchase or
acquisition of Capital Stock, bonds, notes, debentures or other securities
(including any option, warrant or other right to acquire any of the foregoing)
or evidences of Indebtedness issued by any other Person (whether by merger,
consolidation, amalgamation or otherwise and whether or not purchased directly
from the issuer of such securities or evidences of Indebtedness), (c) purchase
or acquisition (in one transaction or a series of transactions) of any assets of
any other Person constituting a business unit and (d) all other items that would
be classified as investments on a balance sheet of such Person prepared in
accordance with GAAP. Investments shall exclude extension of trade credit and
advances to customers and suppliers to the extent made in the ordinary course of
business and in accordance with customary industry practice.

“Issuing Bank” means any Tranche One Lender or Affiliate of any Tranche One
Lender designated by Time Warner that agrees to be an Issuing Bank hereunder and
any other bank reasonably acceptable to the Tranche One Lenders holding a
majority of the Tranche One Commitments (disregarding any Defaulting Lender’s
Tranche One Commitment) and designated as an Issuing Bank by Time Warner, in its
capacity as an issuer of Letters of Credit hereunder; provided that TWIFL shall
only be entitled to request an Issuing Bank that is a bank or credit institution
licensed in a member state of the European Communities to issue a Letter of
Credit hereunder. Any Issuing Bank may, in its discretion, arrange for one or
more Letters of Credit to be issued by Affiliates of the Issuing Bank, in which
case the term “Issuing Bank” shall include any such Affiliate with respect to
Letters of Credit issued by such Affiliate. Any Issuing Bank shall become a
party to this Agreement by execution and delivery of a supplemental signature
page to this Agreement. Initially, BNP Paribas, The Royal Bank of Scotland plc
and Bank of America, N.A. shall be the Issuing Banks.

 

16



--------------------------------------------------------------------------------

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).

“LC Disbursement” means a payment made by any Issuing Bank pursuant to a drawing
made on any Letter of Credit.

“LC Exposure” means, at any time, the sum of (a) the maximum aggregate undrawn
amount of all outstanding Letters of Credit at such time plus (b) the aggregate
amount of all LC Disbursements that have not yet been reimbursed by or on behalf
of any Borrower at such time. The LC Exposure of any Tranche One Lender at any
time shall be its Tranche One Applicable Percentage of the total LC Exposure at
such time. For all purposes of this Agreement, if on any date of determination a
Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the ISP, such Letter of
Credit shall be deemed to be “outstanding” in the amount so remaining available
to be drawn.

“LC Sublimit” means $500,000,000.

“Lender Affiliate” means, (a) with respect to any Lender, (i) an Affiliate of
such Lender or (ii) any entity (whether a corporation, partnership, trust or
otherwise) that is engaged in making, purchasing, holding or otherwise investing
in bank loans and similar extensions of credit in the ordinary course of its
business and is administered or managed by such Lender or an Affiliate of such
Lender and (b) with respect to any Lender that is a fund which invests in bank
loans and similar extensions of credit, any other fund that invests in bank
loans and similar extensions of credit and is managed by the same investment
advisor as such Lender or by an Affiliate of such investment advisor.

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Acceptance or
pursuant to Section 2.21, other than any such Person that ceases to be a party
hereto pursuant to an Assignment and Acceptance. Unless the context otherwise
requires, the term “Lenders” includes the Swingline Lenders and Yen Fronting
Lenders.

“Letter of Credit” means any standby or trade letter of credit issued pursuant
to Section 2.05 of this Agreement.

“Letter of Credit Fee” has the meaning assigned to such term in Section 2.11(b).

“LIBO Rate” means, with respect to any Eurocurrency Borrowing denominated in
Pounds, Euros or Dollars for any Interest Period, the rate per annum equal to
the British Bankers’ Association (or any other Person that takes over the
administration of such rate) LIBOR Rate (the “BBA LIBOR”), as published by
Reuters (or any other commercially available source providing quotations of BBA
LIBOR as designated by the Administrative Agent from time to time for purposes
of providing quotations of interest rates applicable to Pound, Euro or Dollar
deposits (as applicable) in the London interbank market) at approximately 11:00
a.m., London time, two Business Days prior to the commencement of such Interest
Period (or, in the case of Pounds, on the first day of such Interest Period), as
the rate for Pound, Euro or Dollar deposits,

 

17



--------------------------------------------------------------------------------

as applicable, with a maturity comparable to such Interest Period. In the event
that such rate is not available at such time for any reason, then the “LIBO
Rate” with respect to such Eurocurrency Borrowing for such Interest Period shall
be the rate per annum (rounded upwards, if necessary, to the next Basis Point)
equal to the arithmetic average of the rates at which deposits in Dollars or the
applicable Optional Currency approximately equal in principal amount to the
Dollar Equivalent of $5,000,000 and for a maturity comparable to such Interest
Period are offered with respect to any Eurocurrency Borrowing to the principal
London offices of the Reference Banks (or, if any Reference Bank does not at the
time maintain a London office, the principal London office of any Affiliate of
such Reference Bank) in immediately available funds in the London interbank
market at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period (or, in the case of Pounds, on the first
day of such Interest Period; provided that no Reference Bank shall have a
contractual obligation to provide such a rate) and; provided, however, that, if
only two Reference Banks notify the Administrative Agent of the rates offered to
such Reference Banks (or any Affiliates of such Reference Banks) as aforesaid,
the LIBO Rate with respect to such Eurocurrency Borrowing shall be equal to the
arithmetic average of the rates so offered to such Reference Banks (or any such
Affiliates).

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in (including
sales of accounts), on or of such asset, (b) the interest of a vendor or a
lessor under any conditional sale agreement, capital lease or title retention
agreement (or any financing lease having substantially the same economic effect
as any of the foregoing, but excluding any operating leases) relating to such
asset and (c) in the case of securities, any purchase option, call or similar
right of a third party with respect to such securities.

“Loan” means a loan (including a Swingline Loan or a Yen Loan) made by a Lender
to any Borrower pursuant to this Agreement.

“Local Time” means, for payments and disbursements (a) in respect of Dollars,
New York City time, (b) in respect of Euros or Pounds, London time and (c) in
respect of Yen, Tokyo time.

“Material Adverse Effect” means a material adverse effect on (a) the financial
condition, business, results of operations, properties or liabilities of Time
Warner and the Restricted Subsidiaries taken as a whole, (b) the ability of any
Credit Party to perform any of its material obligations to the Lenders under any
Credit Document to which it is or will be a party or (c) the rights of or
benefits available to the Lenders under any Credit Document.

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit) of any one or more of Time Warner and the Restricted Subsidiaries in an
aggregate principal amount exceeding $200,000,000.

“Material Subsidiary” means, at any date, each Subsidiary of Time Warner which,
either alone or together with the Subsidiaries of such Subsidiary, meets any of
the following conditions:

 

18



--------------------------------------------------------------------------------

(a)    as of the last day of Time Warner’s most recently ended fiscal quarter
for which financial statements have been filed with the SEC the investments of
Time Warner and its Subsidiaries in, or their proportionate share (based on
their equity interests) of the book value of the total assets (after
intercompany eliminations) of, the Subsidiary in question exceeds 10% of the
book value of the total assets of Time Warner and its consolidated Subsidiaries;

(b)    for the period of four consecutive fiscal quarters ended on the last day
of Time Warner’s most recently ended fiscal quarter for which financial
statements have been filed with the SEC, the equity of Time Warner and its
Subsidiaries in the revenues from continuing operations of the Subsidiary in
question exceeds 10% of the revenues from continuing operations of Time Warner
and its consolidated Subsidiaries; or

(c)    for the period of four consecutive fiscal quarters ended on the last day
of Time Warner’s most recently ended fiscal quarter for which financial
statements have been filed with the SEC, the equity of Time Warner and its
Subsidiaries in the Consolidated EBITDA of the Subsidiary in question exceeds
10% of the Consolidated EBITDA of Time Warner.

“Maturity Date” means the Tranche One Maturity Date or the Tranche Two Maturity
Date, as applicable.

“Moody’s” means Moody’s Investors Service, Inc.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“National Currency Unit” means the unit of currency (other than the Euro) of a
Participating Member State.

“Note” means any promissory note evidencing Loans issued pursuant to
Section 2.09(e).

“Obligations” has the meaning assigned to such term in the Guarantee.

“Officer’s Certificate” means a certificate executed by the Chief Financial
Officer, the Treasurer or the Controller of Time Warner or such other officer of
Time Warner reasonably acceptable to the Administrative Agent and designated as
such in writing to the Administrative Agent by Time Warner.

“Optional Currency” means, at any time, Pounds, Euros and Yen, so long as such
currency is freely traded and convertible into Dollars in the United States
market and a Dollar Equivalent thereof can be calculated.

“Other Taxes” means any and all present or future stamp or documentary Taxes or
any other excise or property Taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement.

 

19



--------------------------------------------------------------------------------

“Participant” has the meaning assigned to such term in Section 9.04(e).

“Participant Register” has the meaning set forth in Section 9.04(e).

“Participating Member State” means a member of the European Communities that
adopts or has adopted the Euro as its currency in accordance with EMU
Legislation.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity thereto.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA sponsored or maintained by any Borrower or any ERISA
Affiliate.

“Platform” has the meaning set forth in Section 5.01.

“Pounds” or “£” or “Pound Sterling” refers to lawful money of the United
Kingdom.

“Pound Sterling Overnight Rate” means, for any day, a rate per annum equal to
the rate on overnight Pound Sterling deposits in the London interbank market as
such rates are quoted on the applicable page of the Reuters Service (or on any
successor or substitute page of such Service, or any successor to or substitute
for such Service, providing rate quotations comparable to those currently
provided on such page of such Service, as determined by the Administrative Agent
from time to time for purposes of providing quotations of interest rates
applicable to Pound Sterling deposits in the London interbank market) plus the
Applicable Rate.

“Pound Sterling Quoted Rate” means, for any day for any Swingline Loan, a rate
per annum quoted by a Swingline Lender to the applicable Borrower in response to
a Borrowing Request for a Swingline Borrowing as its overnight offer rate in
effect for such Swingline Loan at its principal office in London plus the
Applicable Rate.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by the Administrative Agent as its prime rate in effect at its principal
office in New York City; each change in the Prime Rate shall be effective from
and including the date such change is publicly announced as being effective.

“Public Lender” has the meaning set forth in Section 5.01.

“Rating” has the meaning assigned to such term in the definition of “Applicable
Rate”.

“Reference Banks” means Citibank, N.A., JPMorgan Chase Bank, N.A. and BNP
Paribas and their respective Affiliates.

“Register” has the meaning set forth in Section 9.04(c).

 

20



--------------------------------------------------------------------------------

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

“Required Class Lenders” means, with respect to any Class at any time and
subject to Section 2.22(d), Lenders having Commitments representing more than
50% of the sum total of the Commitments under such Class at such time; provided
that, after a Commitment Termination Date with respect to such Class, the
“Required Class Lenders” shall be determined based on the Revolving Credit
Exposures of such Class rather than the Commitments of such Class.

“Required Lenders” means, at any time and subject to Section 2.22(d), Lenders
having Commitments representing more than 50% of the sum total of the
Commitments at such time; provided that, after a Commitment Termination Date
with respect to either Class, the “Required Lenders” shall be determined based
on the Revolving Credit Exposures of such Class rather than the Commitments of
such Class.

“Responsible Officer” means any of the Chief Executive Officer, Chief Legal
Officer, Chief Financial Officer, Treasurer or Controller (or any equivalent of
the foregoing officers) of the applicable Credit Party.

“Restatement Effective Date” has the meaning assigned to such term in the
Amendment and Restatement Agreement.

“Restricted Payment” means, as to any Person, any dividend or other distribution
(whether in cash, securities or other property) with respect to any shares of
any class of capital stock or other equity interests of such Person, or any
payment (whether in cash, securities or other property), including any sinking
fund or similar deposit, on account of the purchase, redemption, retirement,
acquisition, cancellation or termination of any such shares of capital stock or
other equity interests of such Person or any option, warrant or other right to
acquire any such shares of capital stock or other equity interests of such
Person.

“Restricted Subsidiaries” means, as of any date, all Subsidiaries of Time Warner
that have not been designated as Unrestricted Subsidiaries by Time Warner
pursuant to Section 6.08 or have been so designated as Unrestricted Subsidiaries
by Time Warner but prior to such date have been (or have been deemed to be)
redesignated by Time Warner as Restricted Subsidiaries pursuant to Section 6.08;
provided that all references to the Restricted Subsidiaries with respect to any
representation, warranty, covenant or agreement of TWIFL herein shall mean only
those Restricted Subsidiaries that are Subsidiaries of TWIFL.

“Revolving Borrowing” means a Borrowing of Revolving Loans.

“Revolving Credit Exposure” means Tranche One Revolving Credit Exposure or
Tranche Two Revolving Credit Exposure, as applicable.

“Revolving Loan” means a Tranche One Revolving Loan or a Tranche Two Revolving
Loan, as applicable.

 

21



--------------------------------------------------------------------------------

“S&P” means Standard & Poor’s Rating Services.

“Sanctions Laws” means trade or financial sanctions imposed, administered or
enforced by (a) the Office of Foreign Assets Control (“OFAC”) of the U.S.
Department of the Treasury or by the U.S. Department of State pursuant to the
International Emergency Economic Powers Act, Trading with the Enemy Act, United
Nations Participation Act, Foreign Narcotics Kingpin Designation Act,
Comprehensive Iran Sanctions, Accountability, and Divestment Act, Iran Threat
Reduction and Syria Human Rights Act and related executive orders and
regulations or (b) Her Majesty’s Treasury of the United Kingdom, (c) the
European Union, and (d) United Nations Security Council.

“Sanctioned Person” means any Person currently named on OFAC’s List of Specially
Designated Nationals and Blocked Persons or any similar list issued by a
relevant United Nations, United Kingdom, or European Union sanctions authority
(“SDNs”), any entity that is 50 percent or more owned by such SDNs, and any
person currently named on the State Department’s Sanctioned Entities List.

“SEC” means the Securities and Exchange Commission, any successor thereto and
any analogous Governmental Authority.

“Specified Loans” means all the Loans of the applicable Class of any Defaulting
Lender outstanding at the time the Commitment (or, in the case of any such Loans
that are Yen Loans, the Yen Commitment) of such Class of such Defaulting Lender
is terminated or reduced pursuant to Section 2.22(b), but only to the extent the
aggregate principal amount of such Loans (or such Yen Loans) of such Class
exceeds, immediately after giving effect to such termination or reduction, the
Commitment (or the Yen Commitment) of such Class of such Defaulting Lender. Any
Loan, or any portion thereof, that is a Specified Loan shall continue as a
Specified Loan for all purposes hereof notwithstanding an assignment of all or
any portion thereof to any Person pursuant to Section 9.04.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentage (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board). Such reserve percentage shall include those imposed
pursuant to such Regulation D. Eurocurrency Loans shall be deemed to constitute
eurocurrency funding and to be subject to such reserve requirements without
benefit of or credit for proration, exemptions or offsets that may be available
from time to time to any Lender under such Regulation D or any comparable
regulation. The Statutory Reserve Rate shall be adjusted automatically on and as
of the effective date of any change in any reserve percentage.

“Subsequent Participant” means any member state that adopts the Euro as its
lawful currency after the date hereof.

“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial

 

22



--------------------------------------------------------------------------------

statements if such financial statements were prepared in accordance with GAAP as
of such date, as well as any other corporation, limited liability company,
partnership, association or other entity of which more than 50% of the ordinary
voting power or, in the case of a partnership, more than 50% of the general
partnership interests are, as of such date, owned, controlled or held. Unless
otherwise qualified, all references to a “Subsidiary” or “Subsidiaries” in this
Agreement shall refer to a Subsidiary or Subsidiaries of Time Warner.

“Subsidiary Guarantors” means Historic TW, TBS, HBO and any other Person that
becomes and remains a party to the Guarantee after the Effective Date that is a
Subsidiary of Time Warner, in each case until such entity is released from the
Guarantee pursuant to Section 9.02(c), and “Subsidiary Guarantor” means any one
of them.

“Swingline Borrowing” means a Borrowing of Swingline Loans.

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Tranche
One Lender at any time shall be its Tranche One Applicable Percentage of the
total Swingline Exposure at such time.

“Swingline Lender” means each of Citibank, N.A. and BNP Paribas (or any other
Tranche One Lender selected by Time Warner with such Lender’s consent), in its
capacity as a lender of Swingline Loans hereunder.

“Swingline Loan” means a Loan made pursuant to Section 2.04.

“Swingline Percentage” means 50% with respect to each Swingline Lender (as such
percentage may be modified from time to time with the written consent of Time
Warner and each existing Swingline Lender).

“Swingline Sublimit” means $250,000,000.

“Tax Distribution” means, with respect to any period, distributions made to any
Person by a Subsidiary of such Person on or with respect to income and other
Taxes, which distributions are not in excess of the Tax liabilities that, (i) in
the case of a Subsidiary that is a corporation, would have been payable by such
Subsidiary on a standalone basis, and (ii) in the case of a Subsidiary that is a
partnership, would have been distributed by such Subsidiary to its owners with
respect to Taxes, and in each case which are calculated in accordance with, and
made no earlier than 10 days prior to the date required by, the terms of the
applicable organizational document which requires such distribution.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority,
including any interest, additions to tax or penalties applicable thereto.

“TBS” means Turner Broadcasting System, Inc., a Georgia corporation.

“TIBO Rate” means, with respect to any TIBOR Borrowing for any Interest Period,
the rate per annum appearing on the TIBM Page under the caption “Average of 10
Banks” of Reuters (or on any successor or substitute page of such service, or
any successor to or

 

23



--------------------------------------------------------------------------------

substitute for such service, providing rate quotations comparable to those
currently provided on such page of such service, as determined by the
Administrative Agent from time to time for purposes of providing quotations of
interest rates applicable to Yen deposits in the Tokyo interbank market) at
approximately 11:00 a.m., Tokyo time, two Business Days prior to the
commencement of such Interest Period, as the rate applicable to deposits in Yen
with a maturity comparable to such Interest Period, plus any costs incurred by
making or funding such TIBOR Borrowing hereunder, if such costs result directly
from any applicable banking law or regulation or from any applicable requirement
or directive of any Governmental Authority, including the imposition of any
reserve requirement.

“TIBOR” means, when used in reference to any Loan or Borrowing, whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the TIBO Rate.

“Time Warner” has the meaning assigned to such term in the preamble to this
Agreement.

“Tranche One Applicable Percentage” means, at any time, with respect to any
Tranche One Lender, the percentage of the total Tranche One Commitments
represented by such Lender’s Tranche One Commitment at such time; provided that
for the purpose of Section 2.22, “Tranche One Applicable Percentage” shall mean
the percentage of the total Tranche One Commitments (disregarding any Defaulting
Lender’s Tranche One Commitment) represented by such Lender’s Tranche One
Commitment. If the Tranche One Commitments have terminated or expired, the
Tranche One Applicable Percentages shall be determined based upon the Tranche
One Commitments most recently in effect, giving effect to any assignments and to
any Lender’s status as a Defaulting Lender at the time of determination.

“Tranche One Availability Period” means the period from and including the
Effective Date to but excluding the Tranche One Commitment Termination Date.

“Tranche One Commitment” means, with respect to each Lender, the commitment, if
any, of such Lender to make Tranche One Revolving Loans and to acquire
participations in Tranche One Yen Loans and/or to acquire participations in
Swingline Loans and Letters of Credit hereunder, expressed as an amount
representing the maximum aggregate permitted amount of such Lender’s Tranche One
Revolving Credit Exposure hereunder, as such commitment may be (a) reduced from
time to time pursuant to Section 2.08, Section 2.18 or Section 2.22,
(b) increased from time to time pursuant to Section 2.21 and (c) reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 9.04. The amount of each Lender’s Tranche One Commitment as
of the Restatement Effective Date is set forth on Schedule 2.01 or in the
Assignment and Acceptance pursuant to which such Lender shall have assumed its
Tranche One Commitment, as applicable.

“Tranche One Commitment Termination Date” means the earlier of (a) the Tranche
One Maturity Date, provided that if such day is not a Business Day, then the
immediately preceding Business Day and (b) the date on which the Tranche One
Commitments shall terminate in their entirety in accordance with the provisions
of this Agreement.

 

24



--------------------------------------------------------------------------------

“Tranche One Lender” means a Lender with a Tranche One Commitment and/or Tranche
One Revolving Credit Exposure.

“Tranche One Maturity Date” means the fifth anniversary of the Restatement
Effective Date, as such date may be extended pursuant to Section 2.08(d).

“Tranche One Revolving Credit Exposure” means, with respect to any Tranche One
Lender at any time, the sum of the outstanding principal amount of such Lender’s
Tranche One Revolving Loans, its Tranche One Yen Exposure, its LC Exposure and
its Swingline Exposure at such time. For purposes of Sections 2.01(b), 2.01(c),
2.04(a), 2.05(b), 2.08(a) and 2.19 of this Agreement, the total Tranche One
Revolving Credit Exposures shall be determined without giving regard to the
outstanding principal amount of the applicable Specified Loans.

“Tranche One Revolving Loan” means a Loan made by a Tranche One Lender pursuant
to Section 2.03.

“Tranche One Yen Commitment” means, with respect to each Tranche One Yen
Fronting Lender, the commitment of such Lender to make Tranche One Yen Loans
hereunder, as such commitment may be (a) reduced from time to time pursuant to
Section 2.08, Section 2.18 or Section 2.22, (b) increased from time to time
pursuant to Section 2.21 and (c) reduced or increased from time to time pursuant
to assignments by or to such Lender pursuant to Section 9.04. The amount of each
Tranche One Yen Fronting Lender’s Tranche One Yen Commitment as of the Effective
Date is its pro rata share of the Tranche One Yen Sublimit, or as set forth in
the Assignment and Acceptance pursuant to which such Lender shall have assumed
its Tranche One Yen Commitment, as applicable.

“Tranche One Yen Exposure” means, at any time, the aggregate principal amount of
all Tranche One Yen Loans outstanding at such time. The Tranche One Yen Exposure
of any Lender at any time shall be its Tranche One Applicable Percentage of the
total Tranche One Yen Exposure at such time.

“Tranche One Yen Fronting Lenders” means Citibank, N.A., Bank of America, N.A.,
BNP Paribas, The Bank of Tokyo-Mitsubishi UFJ, Ltd., Deutsche Bank AG New York
Branch and Mizuho Corporate Bank, Ltd. in their capacity as Lenders of Tranche
One Yen Loans hereunder.

“Tranche One Yen Loan” means a Loan denominated in Yen made by a Tranche One Yen
Fronting Lender.

“Tranche One Yen Sublimit” means $250,000,000.

“Tranche Two Applicable Percentage” means, at any time, with respect to any
Tranche Two Lender, the percentage of the total Tranche Two Commitments
represented by such Lender’s Tranche Two Commitment at such time; provided that
for the purpose of Section 2.22, “Tranche Two Applicable Percentage” shall mean
the percentage of the total Tranche Two Commitments (disregarding any Defaulting
Lender’s Tranche Two Commitment) represented by such Lender’s Tranche Two
Commitment. If the Tranche Two Commitments have terminated or expired, the
Tranche Two Applicable Percentages shall be determined based upon the Tranche
Two Commitments most recently in effect, giving effect to any assignments and to
any Lender’s status as a Defaulting Lender at the time of determination.

 

25



--------------------------------------------------------------------------------

“Tranche Two Availability Period” means the period from and including the
Effective Date to but excluding the Tranche Two Commitment Termination Date.

“Tranche Two Commitment” means, with respect to each Lender, the commitment, if
any, of such Lender to make Tranche Two Revolving Loans and to acquire
participations in Tranche Two Yen Loans, expressed as an amount representing the
maximum aggregate permitted amount of such Lender’s Tranche Two Revolving Credit
Exposure hereunder, as such commitment may be (a) reduced from time to time
pursuant to Section 2.08, Section 2.18 or Section 2.22, (b) increased from time
to time pursuant to Section 2.21 and (c) reduced or increased from time to time
pursuant to assignments by or to such Lender pursuant to Section 9.04. The
amount of each Lender’s Tranche Two Commitment as of the Restatement Effective
Date is set forth on Schedule 2.01 or in the Assignment and Acceptance pursuant
to which such Lender shall have assumed its Tranche Two Commitment, as
applicable.

“Tranche Two Commitment Termination Date” means the earlier of (a) the Tranche
Two Maturity Date, provided that if such day is not a Business Day, then the
immediately preceding Business Day and (b) the date on which the Tranche Two
Commitments shall terminate in their entirety in accordance with the provisions
of this Agreement.

“Tranche Two Lender” means a Lender with a Tranche Two Commitment and/or Tranche
Two Revolving Credit Exposure.

“Tranche Two Maturity Date” means the fifth anniversary of the Restatement
Effective Date, as such date may be extended pursuant to Section 2.08(d).

“Tranche Two Revolving Credit Exposure” means, with respect to any Tranche Two
Lender at any time, the sum of the outstanding principal amount of such Lender’s
Tranche Two Revolving Loans and its Tranche Two Yen Exposure at such time. For
purposes of Sections 2.01(a), 2.01(c), 2.08(a) and 2.19 of this Agreement, the
total Tranche Two Revolving Credit Exposures shall be determined without giving
regard to the outstanding principal amount of the applicable Specified Loans.

“Tranche Two Revolving Loan” means a Loan made by a Tranche Two Lender pursuant
to Section 2.03.

“Tranche Two Yen Commitment” means, with respect to each Tranche Two Yen
Fronting Lender, the commitment of such Lender to make Tranche Two Yen Loans
hereunder, as such commitment may be (a) reduced from time to time pursuant to
Section 2.08, Section 2.18 or Section 2.22, (b) increased from time to time
pursuant to Section 2.21 and (c) reduced or increased from time to time pursuant
to assignments by or to such Lender pursuant to Section 9.04. The amount of each
Tranche Two Yen Fronting Lender’s Tranche Two Yen Commitment as of the Effective
Date is its pro rata share of the Tranche Two Yen Sublimit, or as set forth in
the Assignment and Acceptance pursuant to which such Lender shall have assumed
its Tranche Two Yen Commitment, as applicable.

 

26



--------------------------------------------------------------------------------

“Tranche Two Yen Exposure” means, at any time, the aggregate principal amount of
all Tranche Two Yen Loans outstanding at such time. The Tranche Two Yen Exposure
of any Lender at any time shall be its Tranche Two Applicable Percentage of the
total Tranche Two Yen Exposure at such time.

“Tranche Two Yen Fronting Lenders” means Citibank, N.A., Bank of America, N.A.,
BNP Paribas, The Bank of Tokyo-Mitsubishi UFJ, Ltd., Deutsche Bank AG New York
Branch and Mizuho Corporate Bank, Ltd. in their capacity as Lenders of Tranche
Two Yen Loans hereunder.

“Tranche Two Yen Loan” means a Loan denominated in Yen made by a Tranche Two Yen
Fronting Lender.

“Tranche Two Yen Sublimit” means $250,000,000.

“Transactions” means (a) the execution and delivery of the Amendment and
Restatement Agreement and the performance by (i) each of the Borrowers of this
Agreement and the Amendment and Restatement Agreement and (ii) each of the
Guarantors of the Guarantee, and (b) the borrowing of Loans and the issuance of
Letters of Credit.

“Treaty” means the Treaty establishing the European Economic Community, being
the Treaty of Rome of March 25, 1957, as amended by the Single European Act
1987, the Maastricht Treaty (which was signed at Maastricht on February 7, 1992
and came into force on November 1, 1993), the Amsterdam Treaty (which was signed
at Amsterdam on October 2, 1997 and came into force on May 1, 1999) and the Nice
Treaty (which was signed on February 26, 2001), each as amended from time to
time and as referred to in legislative measures of the European Union for the
introduction of, changeover to or operating of the Euro in one or more member
states.

“TWIFL” has the meaning assigned to such term in the preamble hereto.

“Type” when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate, the Alternate Base Rate, the
Pound Sterling Overnight Rate, the Pound Sterling Quoted Rate, the Euro
Overnight Rate, the Euro Quoted Rate or the TIBO Rate.

“United States” means the United States of America.

“Unrestricted Subsidiaries” means, as of any time, all Subsidiaries of Time
Warner that have been designated as Unrestricted Subsidiaries by Time Warner
pursuant to Section 6.08, and “Unrestricted Subsidiary” means any one of them.

“U.S. Person” means a Person who is a citizen or resident of the United States
and any corporation or other entity created or organized in or under the laws of
the United States.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

27



--------------------------------------------------------------------------------

“Yen” and “¥” refer to lawful money of Japan.

“Yen Commitment” means a Tranche One Yen Commitment or a Tranche Two Yen
Commitment, as applicable.

“Yen Exposure” means Tranche One Yen Exposure or Tranche Two Yen Exposure, as
applicable.

“Yen Fronting Lender” means a Tranche One Yen Fronting Lender or a Tranche Two
Yen Fronting Lender, as applicable.

“Yen Loan” means a Tranche One Yen Loan or a Tranche Two Yen Loan, as
applicable.

SECTION 1.02.        Classification of Loans and Borrowings. For purposes of
this Agreement, Loans may be classified and referred to by Type (e.g., a
“Eurocurrency Loan”) or by Class (e.g., a “Tranche Two Revolving Loan”) or by
Class and Type (e.g., a “Tranche Two Eurocurrency Revolving Loan”). Borrowings
also may be classified and referred to by Type (e.g., a “Eurocurrency
Borrowing”) or by Class (e.g., a “Tranche Two Borrowing”) or by Class and Type
(e.g., a “Tranche Two Eurocurrency Borrowing”).

SECTION 1.03.        Terms Generally. The definitions of terms herein shall
apply equally to the singular and plural forms of the terms defined. Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words, “include,” “includes” and “including”
shall be deemed to be followed by the phrase “without limitation.” The word
“will” shall be construed to have the same meaning and effect as the word
“shall.” Unless the context requires otherwise, (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (c) the words “herein,” “hereof” and
“hereunder,” and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (e) the words “asset” and “property” shall, except where the
context dictates otherwise, be construed to have the same meaning and effect and
to refer to any and all tangible and intangible assets and properties, including
cash, securities, accounts and contract rights.

SECTION 1.04.        Accounting Terms; GAAP. Except as otherwise expressly
provided herein, all terms of an accounting or financial nature shall be
construed in accordance with GAAP, as in effect from time to time; provided
that, if Time Warner notifies the Administrative Agent that Time Warner requests
an amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies Time Warner
that the Required Lenders request an amendment to any provision hereof for such
purpose), regardless of whether any such notice is given before or after such
change in GAAP or in the application thereof, then such provision shall be
interpreted on the basis of GAAP as in effect

 

28



--------------------------------------------------------------------------------

and applied immediately before such change shall have become effective until
such notice shall have been withdrawn or such provision amended in accordance
herewith. Notwithstanding the foregoing, for purposes of determining compliance
with any covenant (including the computation of any financial covenant)
contained herein, computations shall be made without giving effect to any
election under Financial Accounting Standards Board (“FASB”) Accounting
Standards Codification (“ASC”) Topic 825, “Financial Instruments”, or FASB ASC
Topic 470-20, “Debt with Conversion and Other Options”, (or any successor
thereto) to value any Indebtedness of the Borrowers or their Subsidiaries at
“fair value”, as defined therein.

SECTION 1.05.        TWIFL Representations and Covenants. Notwithstanding any
term to the contrary in any Credit Document, (a) each representation and
warranty made or deemed to be made by TWIFL and (b) each covenant, undertaking
and other provision under a Credit Document which is binding on TWIFL, shall
only be made or shall only apply (as the case may be) in respect of TWIFL and
(to the extent that the relevant representation, warranty, covenant, undertaking
or other provision expressly refers to Restricted Subsidiaries) TWIFL’s
Restricted Subsidiaries, and no term in any Credit Document shall operate, be
construed or shall take effect in a manner that would result in either (i) TWIFL
making any representation or statement in respect of any Person other than
itself or (to the extent that the relevant representation or warranty expressly
refers to Restricted Subsidiaries) its Restricted Subsidiaries or (ii) TWIFL
undertaking or being bound by any obligation to procure or to use its efforts to
procure or ensure that a Person other than itself or (to the extent that the
relevant covenant, undertaking or other provision expressly refers to Restricted
Subsidiaries) its Restricted Subsidiaries, acts or refrains from acting in any
manner or to comply with any term of the Credit Documents. In the event of any
inconsistency between this Section 1.05 and any other provision of any Credit
Document, this Section 1.05 shall prevail.

ARTICLE II

THE CREDITS

SECTION 2.01.        Commitments. (a) Subject to the terms and conditions set
forth herein, each Tranche One Lender agrees to make Tranche One Revolving Loans
to each Borrower in Dollars or any Optional Currency other than Yen from time to
time during the Tranche One Availability Period so long as, after giving effect
thereto, (i) such Tranche One Lender’s Tranche One Revolving Credit Exposure
will not exceed such Tranche One Lender’s Tranche One Commitment, and (ii) the
sum of the total Tranche One Revolving Credit Exposures will not exceed the sum
total of the Tranche One Commitments. Within the foregoing limits and subject to
the terms and conditions set forth herein, each Borrower may borrow, prepay and
reborrow Tranche One Revolving Loans. The Tranche One Revolving Loans made in
Dollars may from time to time be Eurocurrency Loans or Alternate Base Rate
Loans; the Tranche One Revolving Loans made in Pounds may from time to time be
Eurocurrency Loans or Pound Sterling Overnight Rate Loans; and the Tranche One
Revolving Loans made in Euros may from time to time be Eurocurrency Loans or
Euro Overnight Rate Loans, in each case as determined by the applicable Borrower
and notified to the Administrative Agent in accordance with Sections 2.03 and
2.07.

(b)        Subject to the terms and conditions set forth herein, each Tranche
Two Lender agrees to make Tranche Two Revolving Loans to each Borrower in
Dollars or any

 

29



--------------------------------------------------------------------------------

Optional Currency other than Yen from time to time during the Tranche Two
Availability Period so long as, after giving effect thereto, (i) such Tranche
Two Lender’s Tranche Two Revolving Credit Exposure will not exceed such Tranche
Two Lender’s Tranche Two Commitment, and (ii) the sum of the total Tranche Two
Revolving Credit Exposures will not exceed the sum total of the Tranche Two
Commitments. Within the foregoing limits and subject to the terms and conditions
set forth herein, each Borrower may borrow, prepay and reborrow Tranche Two
Revolving Loans. The Tranche Two Revolving Loans made in Dollars may from time
to time be Eurocurrency Loans or Alternate Base Rate Loans; the Tranche Two
Revolving Loans made in Pounds may from time to time be Eurocurrency Loans or
Pound Sterling Overnight Rate Loans; and the Tranche Two Revolving Loans made in
Euros may from time to time be Eurocurrency Loans or Euro Overnight Rate Loans,
in each case as determined by the applicable Borrower and notified to the
Administrative Agent in accordance with Sections 2.03 and 2.07.

(c)        (i) Subject to the terms and conditions set forth herein, the Tranche
One Yen Fronting Lenders agree to make Tranche One Yen Loans, ratably in
accordance with their Tranche One Yen Commitments, to each Borrower from time to
time during the Tranche One Availability Period so long as, after giving effect
thereto, (A) the aggregate principal amount of outstanding Tranche One Yen Loans
will not exceed the Tranche One Yen Sublimit, (B) the sum of the total Tranche
One Revolving Credit Exposures will not exceed the sum total of the Tranche One
Commitments, (C) such Tranche One Yen Fronting Lender’s Tranche One Revolving
Credit Exposure will not exceed such Tranche One Yen Fronting Lender’s Tranche
One Commitment and (D) the aggregate principal amount of the outstanding Tranche
One Yen Loans made by any Tranche One Yen Fronting Lender will not exceed such
Tranche One Yen Fronting Lender’s Tranche One Yen Commitment. Within the
foregoing limits and subject to the terms and conditions set forth herein, each
Borrower may borrow, prepay and reborrow Tranche One Yen Loans. The Tranche One
Yen Loans shall be TIBOR Loans.

(ii)        Subject to the terms and conditions set forth herein, the Tranche
Two Yen Fronting Lenders agree to make Tranche Two Yen Loans, ratably in
accordance with their Tranche Two Yen Commitments, to each Borrower from time to
time during the Tranche Two Availability Period so long as, after giving effect
thereto, (A) the aggregate principal amount of outstanding Tranche Two Yen Loans
will not exceed the Tranche Two Yen Sublimit, (B) the sum of the total Tranche
Two Revolving Credit Exposures will not exceed the sum total of the Tranche Two
Commitments, (C) such Tranche Two Yen Fronting Lender’s Tranche Two Revolving
Credit Exposure will not exceed such Tranche Two Yen Fronting Lender’s Tranche
Two Commitment and (D) the aggregate principal amount of the outstanding Tranche
Two Yen Loans made by any Tranche Two Yen Fronting Lender will not exceed such
Tranche Two Yen Fronting Lender’s Tranche Two Yen Commitment. Within the
foregoing limits and subject to the terms and conditions set forth herein, each
Borrower may borrow, prepay and reborrow Tranche Two Yen Loans. The Tranche Two
Yen Loans shall be TIBOR Loans.

(iii)        If any Event of Default shall occur and be continuing, any Yen
Fronting Lender of either Class may by written notice to the Administrative
Agent not later than 11:00 a.m., New York City time, on any Business Day require
the Lenders of such Class to acquire participations on such Business Day in all
or a portion of the Yen Loans of such Class outstanding. Such notice shall
specify the aggregate amount of Yen Loans of

 

30



--------------------------------------------------------------------------------

such Class in which Lenders of such Class will participate. Promptly upon
receipt of such notice, the Administrative Agent will give notice thereof to
each Lender of such Class, specifying in such notice such Lender’s Applicable
Percentage of the Dollar Equivalent Amount of such Yen Loan or Loans of the
applicable Class. Each Lender of the applicable Class hereby absolutely and
unconditionally agrees, upon receipt of notice as provided above, to pay to the
Administrative Agent, for the account of the applicable Yen Fronting Lender,
such Lender’s Applicable Percentage of such Yen Loan or Loans of such Class in
Dollars. Each Lender acknowledges and agrees that its obligation to acquire
participations in Yen Loans pursuant to this paragraph is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever. Each Lender shall
comply with its obligation under this paragraph by wire transfer of immediately
available funds, in the same manner as provided in Section 2.06 with respect to
Loans made by such Lender (and Section 2.06 shall apply, mutatis mutandis, to
the payment obligations of the Lenders), and the Administrative Agent shall
promptly pay to the Yen Fronting Lenders of the relevant Class pro rata
according to their Yen Exposures of such Class the amounts so received by it
from the Lenders. The Administrative Agent shall notify the applicable Borrower
of any participations in any Yen Loan to it acquired pursuant to this paragraph.
Any amounts received by the Administrative Agent from the applicable Borrower
(or other party on behalf of the applicable Borrower) in respect of such Loan
after receipt by the applicable Yen Fronting Lender of the proceeds of a sale of
participations therein shall be promptly remitted by the Administrative Agent to
the Lenders of the applicable Class that shall have made their payments pursuant
to this paragraph and to the Yen Fronting Lenders of the relevant Class, pro
rata as their interests may appear. The purchase of participations in a Yen Loan
pursuant to this paragraph shall not relieve the applicable Borrower of its
obligations in respect of the payment thereof. From and after such purchase,
(A) the outstanding Yen Loans of the applicable Class in which the Lenders of
the applicable Class have purchased such participations shall be deemed to have
been converted into Alternate Base Rate Loans denominated in Dollars (with such
conversion constituting, for purposes of Section 2.15, a prepayment of such Yen
Loans before the last day of the Interest Period with respect thereto) and
(B) all amounts from time to time accruing, and all amounts from time to time
payable, on account of such Loans (including, without limitation, any interest
and other amounts which were accrued but unpaid on the date of such purchase)
shall be payable in Dollars as if such Loan had originally been made in Dollars.
Notwithstanding the foregoing, a Lender of either Class shall not have any
obligation to acquire a participation in a Yen Loan of such Class pursuant to
this paragraph if an Event of Default shall have occurred and be continuing at
the time such Yen Loan was made and such Lender shall have notified the Yen
Fronting Lenders of such Class in writing, at least one Business Day prior to
the time such Yen Loan was made, that such Event of Default has occurred and
that such Lender will not acquire participations in Yen Loans of such Class made
while such Event of Default is continuing.

SECTION 2.02.        Loans and Borrowings. (a) Each Borrowing of Revolving Loans
of either Class (other than Yen Loans) shall consist of Revolving Loans made by
the

 

31



--------------------------------------------------------------------------------

Lenders of such Class ratably in accordance with their respective Commitments of
such Class. Each Yen Loan of either Class shall be made as part of a Borrowing
consisting of Yen Loans of such Class made by the Yen Fronting Lenders of such
Class ratably in accordance with their respective Yen Commitments of such Class.
The failure of any Lender to make any Loan required to be made by it shall not
relieve any other Lender of its obligations hereunder; provided that the
Commitments and Yen Commitments of the Lenders are several and no Lender shall
be responsible for any other Lender’s failure to make Loans as required.

(b)        Subject to Section 2.13, each Revolving Borrowing shall be comprised
entirely of Base Rate Loans, Eurocurrency Loans or TIBOR Loans as the applicable
Borrower may request in accordance herewith. Each Swingline Loan shall be, if
denominated in Dollars, an ABR Loan, if denominated in Pounds Sterling, a
Pound Sterling Overnight Rate Loan or a Pound Sterling Quoted Rate Loan, or if
denominated in Euros, a Euro Overnight Rate Loan or a Euro Quoted Rate Loan, at
the option of the applicable Borrower. Each Lender at its option may make any
Base Rate Loan denominated in Pound Sterling or Euro, Eurocurrency Loan or TIBOR
Loan, as applicable, by causing any domestic or foreign branch or Affiliate of
such Lender to make such Loan; provided that any exercise of such option shall
(i) subject to following clause (ii), not affect the obligation of the Borrower
thereof to repay such Loan in accordance with the terms of this Agreement and
(ii) not create any additional liability of the Borrowers in respect of
Section 2.14 or 2.16.

(c)        At the commencement of each Interest Period for any Eurocurrency or
TIBOR Revolving Borrowing, such Borrowing shall be in an aggregate amount that
is an integral multiple of 1,000,000 units of the relevant Currency and not less
than an amount of which the Dollar Equivalent is $20,000,000. At the time that
any Base Rate Borrowing is made, such Borrowing shall be in an aggregate amount
that is an integral multiple of 1,000,000 units and not less than an amount of
which the Dollar Equivalent is $20,000,000; provided that any Base Rate
Borrowing of either Class may be in an aggregate amount that is equal to the
entire unused balance of the sum total of the Commitments of such Class or, in
the case of a Tranche One Base Rate Borrowing, that is required to finance the
reimbursement of an LC Disbursement as contemplated by Section 2.05(e). Each
Swingline Loan shall be in an amount that is an integral multiple of 1,000,000
units and not less than $5,000,000. Borrowings of more than one Type or Class
may be outstanding at the same time; provided that there shall not at any time
be more than a total of 20 Eurocurrency Revolving Borrowings of either Class
outstanding nor more than five TIBOR Borrowings of either Class outstanding.

(d)        Notwithstanding any other provision of this Agreement, no Borrower
shall be entitled to request or elect any Interest Period in respect of any
Borrowing that would end after the (i) Tranche One Maturity Date, in the case of
a Tranche One Borrowing, or (ii) Tranche Two Maturity Date, in the case of a
Tranche Two Borrowing.

SECTION 2.03.        Requests for Revolving Borrowings. To request a Revolving
Borrowing, a Borrower shall notify the Administrative Agent of such request by
telephone in accordance with Schedule 2.03(A); provided that no more than the
Dollar Equivalent of $2,000,000,000 of Revolving Loans of either Class
denominated in Euros shall be outstanding at any time as to which the
Administrative Agent was notified the same day as the Revolving Borrowing. Each
such telephonic Borrowing Request shall be irrevocable and shall be confirmed
promptly by hand delivery or facsimile to the Administrative Agent of a written

 

32



--------------------------------------------------------------------------------

Borrowing Request in a form approved by the Administrative Agent and signed by
such Borrower. Each such telephonic and written Borrowing Request shall specify
the following information in compliance with Section 2.02:

(a)        the aggregate amount, Class (either Tranche One or Tranche Two) and
Currency of the requested Borrowing, and, in the case of an Optional Currency
Borrowing, the Dollar Equivalent of the requested Borrowing, as calculated using
the Exchange Rate on the date of the request;

(b)        the date of such Borrowing, which shall be a Business Day;

(c)        whether such Borrowing is to be an ABR Borrowing, a Pound Sterling
Overnight Rate Borrowing, a Euro Overnight Rate Borrowing, a Eurocurrency
Borrowing or a TIBOR Borrowing;

(d)        in the case of a Eurocurrency or TIBOR Borrowing, the initial
Interest Period to be applicable thereto, which shall be a period contemplated
by the definition of the term “Interest Period”; and

(e)        the location and number of the applicable Borrower’s account to which
funds are to be disbursed, which shall comply with the requirements of
Section 2.06.

Notwithstanding anything to the contrary above in this Section 2.03, no such
notice shall alter the information set forth on Schedule 2.03(B) unless such
notice shall be written. If no election as to the Type of Revolving Borrowing is
specified, then the requested Revolving Borrowing shall be deemed a Base Rate
Borrowing. If no Interest Period is specified with respect to any requested
Eurocurrency or TIBOR Revolving Borrowing, then the applicable Borrower shall be
deemed to have selected an Interest Period of one month’s duration. Promptly
following receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.

SECTION 2.04.        Swingline Loans. (a) Subject to the terms and conditions
set forth herein, each Swingline Lender agrees to make Swingline Loans to each
Borrower from time to time during the Tranche One Availability Period, so long
as, after giving effect thereto, (i) the aggregate principal amount of
outstanding Swingline Loans will not exceed the Swingline Sublimit, (ii) the
aggregate principal amount of outstanding Swingline Loans made by such Swingline
Lender will not exceed its Swingline Percentage of the Swingline Sublimit at
such time and (iii) the sum of the total Tranche One Revolving Credit Exposures
will not exceed the sum total of the Tranche One Commitments; provided that no
Swingline Lender shall be required to make a Swingline Loan to refinance an
outstanding Swingline Loan. Within the foregoing limits and subject to the terms
and conditions set forth herein, each Borrower may borrow, prepay and reborrow
Swingline Loans. Swingline Loans shall be made in Dollars, Pounds or Euros only.

(b)        To request a Swingline Loan, the applicable Borrower shall notify the
Administrative Agent of such request by telephone (confirmed by facsimile) in
accordance with Schedule 2.03(A). Each such notice shall be irrevocable and
shall specify the requested

 

33



--------------------------------------------------------------------------------

currency, the requested date (which shall be a Business Day), the requested
interest rate and amount of the requested Swingline Loan. The Administrative
Agent will promptly advise the Swingline Lenders of any such notice received
from a Borrower. Each Swingline Lender shall make its Swingline Percentage of
each Swingline Loan available to the applicable Borrower by means of a credit to
the general deposit account (as more specifically set forth on Schedule 2.03(B),
and changed from time to time only by a written notice) of the applicable
Borrower with such Swingline Lender by 4:00 p.m., Local Time, on the requested
date of such Swingline Loan.

(c)        A Swingline Lender may by written notice given to the Administrative
Agent not later than 11:00 a.m., Local Time, on any Business Day, on one
Business Day’s notice to the Tranche One Lenders, require the Tranche One
Lenders to acquire participations on such Business Day in all or a portion of
the Swingline Loans made by such Swingline Lender then outstanding. Such notice
shall specify the aggregate amount of Swingline Loans in which Tranche One
Lenders will participate. Promptly upon receipt of such notice, the
Administrative Agent will give notice thereof to each Tranche One Lender,
specifying in such notice such Lender’s Tranche One Applicable Percentage of
such Swingline Loan or Loans. Each Tranche One Lender hereby absolutely and
unconditionally agrees, upon receipt of notice as provided above, to pay to the
Administrative Agent, for the account of such Swingline Lender, such Lender’s
Tranche One Applicable Percentage of such Swingline Loan or Loans. Each Tranche
One Lender acknowledges and agrees that its obligation to acquire participations
in Swingline Loans pursuant to this paragraph is absolute and unconditional and
shall not be affected by any circumstance whatsoever, including the occurrence
and continuance of a Default or reduction or termination of the Tranche One
Commitments, and that each such payment shall be made without any offset,
abatement, withholding or reduction whatsoever. Each Tranche One Lender shall
comply with its obligation under this paragraph by wire transfer of immediately
available funds, in the same manner as provided in Section 2.06 with respect to
Loans made by such Lender (and Section 2.06 shall apply, mutatis mutandis, to
the payment obligations of the Tranche One Lenders), and the Administrative
Agent shall promptly pay to the applicable Swingline Lender the amounts so
received by it from the Tranche One Lenders, whereafter such Swingline Loan
shall be deemed converted to a Base Rate Revolving Loan to the extent of such
amounts for all purposes of this Agreement. The Administrative Agent shall
notify the applicable Borrower of any participations in any Swingline Loan to it
acquired pursuant to this paragraph. Any amounts received by the Administrative
Agent from the applicable Borrower (or other party on behalf of the applicable
Borrower) in respect of a Swingline Loan after receipt by a Swingline Lender of
the proceeds of a sale of participations therein shall be promptly remitted by
the Administrative Agent to the Tranche One Lenders that shall have made their
payments pursuant to this paragraph and to the applicable Swingline Lender, pro
rata as their interests may appear. The purchase of participations in a
Swingline Loan pursuant to this paragraph shall not relieve the applicable
Borrower of any of its obligations in respect of the payment thereof.
Notwithstanding the foregoing, a Tranche One Lender shall not have any
obligation to acquire a participation in a Swingline Loan pursuant to this
paragraph if an Event of Default shall have occurred and be continuing at the
time such Swingline Loan was made and such Lender shall have notified the
Swingline Lenders in writing, at least one Business Day prior to the time such
Swingline Loan was made, that such Event of Default has occurred and that such
Lender will not acquire participations in Swingline Loans made while such Event
of Default is continuing.

 

34



--------------------------------------------------------------------------------

SECTION 2.05.        Letters of Credit. (a) General. Subject to the terms and
conditions set forth herein, a Borrower may request the issuance of one or more
Letters of Credit in support of obligations of such Borrower and its
Subsidiaries, in a form reasonably acceptable to such Borrower and the Issuing
Bank, at any time and from time to time during the Tranche One Availability
Period. Each Letter of Credit shall be issued in Dollars or in an Optional
Currency other than Yen. In the event of any inconsistency between the terms and
conditions of this Agreement and the terms and conditions of any form of letter
of credit application or other agreement submitted by the applicable Borrower
to, or entered into by such Borrower with, the Issuing Bank relating to any
Letter of Credit, the terms and conditions of this Agreement shall control.

(b)        Notice of Issuance, Amendment, Renewal, Extension; Certain
Conditions. To request the issuance of a Letter of Credit (or the amendment,
renewal or extension of an outstanding Letter of Credit), a Borrower shall
deliver by hand or facsimile (or transmit by other electronic communication, if
arrangements for doing so have been approved by the Issuing Bank) to the Issuing
Bank (reasonably in advance of the requested date of such issuance, amendment,
renewal or extension and no later than 12:00 noon, Local Time, one Business Day
prior to such date) a notice (with a copy to the Administrative Agent if not the
Issuing Bank) requesting the issuance of a Letter of Credit, or identifying the
Letter of Credit to be amended, renewed or extended, and specifying the date of
issuance, amendment, renewal or extension (which shall be a Business Day), the
date on which such Letter of Credit is to expire (which shall comply with
paragraph (c) of this Section), the amount and Currency of such Letter of
Credit, the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare, amend, renew or extend such Letter
of Credit, as the case may be. If requested by the Issuing Bank, the applicable
Borrower also shall submit a letter of credit application on the Issuing Bank’s
standard form in connection with any request for a Letter of Credit. A Letter of
Credit shall be issued, amended, renewed or extended on the requested date only
if (and upon issuance, amendment, renewal or extension of each Letter of Credit
the applicable Borrower shall be deemed to represent and warrant that), after
giving effect to such issuance, amendment, renewal or extension (i) the LC
Exposure shall not exceed the LC Sublimit, (ii) the sum of the total Tranche One
Revolving Credit Exposures shall not exceed the sum total of the Tranche One
Commitments and (iii) the requirements of paragraph (c) of this Section shall be
satisfied.

(c)        Expiration Date. Each Letter of Credit shall expire at or prior to
the close of business on the earlier of (i) the date one year after the date of
the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, one year after such renewal or extension) and (ii) the
Tranche One Maturity Date unless such Letter of Credit is cash collateralized in
an amount equal to its face amount with the Issuing Bank or the Administrative
Agent, for the benefit of such Issuing Bank, prior to 12:00 noon, Local Time, on
the Tranche One Maturity Date; provided that any Letter of Credit with a
one-year tenor may provide for the renewal thereof for additional one-year
periods (but no such renewal shall be effected if such renewal would cause the
expiry of such Letter of Credit to extend beyond the Tranche One Maturity Date
unless such Letter of Credit is so cash collateralized in an amount equal to its
face amount prior to 12:00 noon, Local Time, on the Tranche One Maturity Date).

(d)        Participations. By the issuance of a Letter of Credit (or an
amendment to a Letter of Credit increasing the amount thereof) and without any
further action on the part of the

 

35



--------------------------------------------------------------------------------

Issuing Bank or the Tranche One Lenders, the Issuing Bank hereby grants to each
Tranche One Lender, and each Tranche One Lender hereby acquires from the Issuing
Bank, a participation in such Letter of Credit equal to such Lender’s Tranche
One Applicable Percentage of the aggregate amount available to be drawn under
such Letter of Credit. In consideration and in furtherance of the foregoing,
each Tranche One Lender hereby absolutely and unconditionally agrees to pay to
the Issuing Bank, such Lender’s Tranche One Applicable Percentage of each LC
Disbursement made by the Issuing Bank and not reimbursed by the applicable
Borrower on the date due as provided in paragraph (e) of this Section, or of any
reimbursement payment required to be refunded to the applicable Borrower for any
reason. Each Tranche One Lender acknowledges and agrees that its obligation to
acquire participations pursuant to this paragraph in respect of Letters of
Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Default or reduction or
termination of the Tranche One Commitments, and that each such payment shall be
made without any offset, abatement, withholding or reduction whatsoever.

(e)        Reimbursement. If the Issuing Bank shall make any LC Disbursement in
respect of a Letter of Credit, the applicable Borrower shall reimburse such LC
Disbursement in the same Currency as such LC Disbursement by paying to the
Issuing Bank an amount equal to such LC Disbursement not later than 2:00 p.m.,
Local Time, on the Business Day immediately following the day that such Borrower
receives notice of such LC Disbursement; provided that, if such Borrower fails
to reimburse the Issuing Bank on such date, the Borrower shall be deemed to have
requested a Tranche One Base Rate Borrowing in the principal amount and Currency
of the LC Disbursement, without regard to the minimum amounts and multiples set
forth in Section 2.02, but subject to the unutilized portion of the Tranche One
Commitments. If the Borrower elects, or is deemed, to finance amounts due under
any Letter of Credit in such a manner, the Borrower’s obligation to pay an
amount equal to the LC Disbursement to the Issuing Bank shall be discharged and
replaced by the resulting Tranche One Base Rate Borrowing, and the Issuing Bank
shall notify the Administrative Agent, who shall notify each Tranche One Lender
of the applicable LC Disbursement and corresponding Tranche One Base Rate
Borrowing and such Lender’s Tranche One Applicable Percentage thereof. Promptly
following receipt of such notice, each Tranche One Lender shall pay to the
Issuing Bank its Tranche One Applicable Percentage of such Tranche One Base Rate
Borrowing, in the same manner as provided in Section 2.06 with respect to Loans
made by such Lender (and Section 2.06 shall apply, mutatis mutandis, to the
payment obligations of the Tranche One Lenders). Promptly following receipt of
any payment from a Borrower pursuant to this paragraph, such payment shall be
distributed to the Issuing Bank (and the participating Tranche One Lenders as
their interests may appear) or, to the extent that Tranche One Lenders have made
payments pursuant to this paragraph to fund any Tranche One Base Rate Loan made
to reimburse the Issuing Bank, to such Lenders and the Issuing Bank (and the
participating Tranche One Lenders as their interests may appear) pro rata as
their interests may appear.

(f)        Obligations Absolute. The applicable Borrower’s obligation to
reimburse LC Disbursements as provided in paragraph (e) of this Section shall be
absolute, unconditional and irrevocable, and shall be performed strictly in
accordance with the terms of this Agreement under any and all circumstances
whatsoever and irrespective of (i) any lack of validity or enforceability of any
Letter of Credit or this Agreement, or any term or provision therein, (ii) any

 

36



--------------------------------------------------------------------------------

draft or other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not strictly
comply with the terms of such Letter of Credit or (iv) any other event or
circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section, constitute a legal or equitable
discharge of, or provide a right of setoff against, such Borrower’s obligations
hereunder, the respective Issuing Bank’s only obligation to the applicable
Borrower in respect of any drawing made on any Letter of Credit being to confirm
that any documents required to be delivered under such Letter of Credit appear
to have been delivered and appear to substantially comply on their face with the
requirements of such Letter of Credit. Neither the Administrative Agent, nor any
of the Tranche One Lenders nor the Issuing Bank, nor any of their Related
Parties, shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
Issuing Bank; provided that the foregoing shall not be construed to excuse the
Issuing Bank from liability to such Borrower to the extent of any direct damages
(as opposed to consequential damages, claims in respect of which are hereby
waived by such Borrower to the extent permitted by applicable law) suffered by
such Borrower that are caused by the Issuing Bank’s gross negligence or willful
misconduct in connection with any of the foregoing circumstances. In furtherance
of the foregoing and without limiting the generality thereof, the parties agree
that, with respect to documents presented which appear on their face to be in
substantial compliance with the terms of a Letter of Credit, the Issuing Bank
may, in its sole discretion, either accept and make payment upon such documents
without responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

(g)        Disbursement Procedures. The Issuing Bank shall, promptly following
its receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall promptly notify the
Administrative Agent and the applicable Borrower by telephone (confirmed by
facsimile) of such demand for payment and whether the Issuing Bank has made or
will make an LC Disbursement thereunder; provided that any failure to give or
delay in giving such notice shall not relieve the applicable Borrower of its
obligation to reimburse the Issuing Bank and/or the Tranche One Lenders with
respect to any such LC Disbursement.

(h)        Interim Interest. If the Issuing Bank shall make any LC Disbursement,
then, unless the applicable Borrower shall reimburse such LC Disbursement in
full on the date such LC Disbursement is made, the unpaid amount thereof shall
bear interest, for each day from and including the date such LC Disbursement is
made to but excluding the date that such Borrower reimburses such LC
Disbursement, at the rate per annum then applicable to Tranche One Base Rate
Loans in the applicable Currency; provided that, if such LC Disbursement cannot
be reimbursed with the proceeds of a Tranche One Revolving Loan pursuant to
Section 2.05(e) and the applicable Borrower fails to reimburse such LC
Disbursement within three Business

 

37



--------------------------------------------------------------------------------

Days, then Section 2.12(g) shall apply. Interest accrued pursuant to this
paragraph shall be for the account of the Issuing Bank, except that interest
accrued on and after the date of payment by any Tranche One Lender pursuant to
paragraph (e) of this Section to reimburse the Issuing Bank shall be for the
account of such Lender to the extent of such payment.

(i)        Replacement of an Issuing Bank. Any Issuing Bank may be replaced at
any time by written agreement among Time Warner, the replaced Issuing Bank and
the successor Issuing Bank or pursuant to Article VIII. Time Warner shall notify
the Administrative Agent, who will notify the Tranche One Lenders of any such
replacement of the Issuing Bank. At the time any such replacement shall become
effective, the applicable Borrowers shall pay all unpaid fees accrued for the
account of the replaced Issuing Bank pursuant to Section 2.11(b). From and after
the effective date of any such replacement, (i) the successor Issuing Bank shall
have all the rights and obligations of the Issuing Bank under this Agreement
with respect to Letters of Credit to be issued thereafter and (ii) references
herein to the term “Issuing Bank” shall be deemed to refer to such successor or
to any previous Issuing Bank, or to such successor and all previous Issuing
Banks, as the context shall require. After the replacement of an Issuing Bank
hereunder, the replaced Issuing Bank shall remain a party hereto and shall
continue to have all the rights and obligations of an Issuing Bank under this
Agreement with respect to Letters of Credit issued by it prior to such
replacement, but shall not be required to issue additional Letters of Credit.

(j)        Existing Letters of Credit. Notwithstanding anything to the contrary
above in this Section 2.05, including, without limitation, the procedural
requirements of clause (b) hereof, each letter of credit listed on Schedule 2.05
which is outstanding on the Restatement Effective Date (including any extension
thereof) shall constitute a “Letter of Credit” for all purposes of this
Agreement and shall be deemed issued, including for purposes of this
Section 2.05 and Section 2.11(b), on the Restatement Effective Date. Thereafter,
each such Letter of Credit deemed issued pursuant to this Section 2.05(j) shall
be governed by, and shall be subject to the provisions of, this Section 2.05,
and Time Warner and the respective Issuing Banks with respect to such Letters of
Credit deemed issued pursuant to this Section 2.05 agree that any reimbursement
agreement, credit agreement or other document (excluding such Letter of Credit
itself) previously governing such Letter of Credit shall be deemed terminated
and replaced with the provisions of this Section 2.05 and the other applicable
terms of this Agreement (it being understood that any fees or other amounts
payable to such Issuing Bank accrued prior to the Effective Date in respect of
any such Letter of Credit, shall be payable to such Issuing Bank in accordance
with the provisions of such prior agreement).

SECTION 2.06.        Funding of Borrowings. (a) Each Lender shall make each Loan
to be made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 12:00 noon, Local Time, for the applicable
Currency, to the account of the Administrative Agent most recently designated by
it for such purpose by notice to the Lenders; provided that Swingline Loans
shall be made as provided in Section 2.04. The Administrative Agent will make
such Loans available to the applicable Borrower by promptly crediting the
amounts so received, in like funds, to an account of the applicable Borrower
specified on Schedule 2.03(B) or designated by the applicable Borrower in the
applicable Borrowing Request.

(b)        Unless the Administrative Agent shall have received notice from a
Lender prior to the time of any Borrowing that such Lender will not make
available to the

 

38



--------------------------------------------------------------------------------

Administrative Agent such Lender’s share of such Borrowing, the Administrative
Agent may assume that such Lender has made such share available on such date in
accordance with paragraph (a) of this Section and may, in reliance upon such
assumption, make available to the applicable Borrower a corresponding amount. In
such event, if a Lender has not in fact made its share of the applicable
Borrowing available to the Administrative Agent, then the Administrative Agent
shall have the right to demand payment from the applicable Lender and/or the
applicable Borrower and they each severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount with interest thereon, for
each day from and including the date such amount is made available to the
applicable Borrower to but excluding the date of payment to the Administrative
Agent, at (i) in the case of such Lender, (A) in the case of Borrowings
denominated in Dollars, the Alternate Base Rate, and (B) in the case of
Borrowings denominated in any Optional Currency, the interest rate reasonably
determined by the Administrative Agent as the rate applicable to overnight
settlements between banks for the amount advanced by the Administrative Agent on
behalf of such Lender or (ii) in the case of the applicable Borrower, the
interest rate that would otherwise apply to such Borrowing. If such Lender pays
such amount to the Administrative Agent, then such amount shall constitute such
Lender’s Loan included in such Borrowing and such payment shall absolve any
obligation of the applicable Borrower in respect of any demand made under this
Section in respect of such Loan.

SECTION 2.07.        Interest Elections. (a) Each Revolving Borrowing initially
shall be of the Class and Type specified in the applicable Borrowing Request
and, in the case of a Eurocurrency or TIBOR Revolving Borrowing, shall have an
initial Interest Period as specified in such Borrowing Request. Thereafter, the
applicable Borrower may elect to convert such Borrowing to a different Type (but
of the same currency and Class) or to continue such Borrowing and, in the case
of a Eurocurrency or TIBOR Revolving Borrowing, may elect Interest Periods
therefor, all as provided in this Section. The applicable Borrower may elect
different options with respect to different portions of the affected Borrowing,
in which case each such portion shall be allocated ratably among the Lenders
holding the Loans comprising such Borrowing, and the Loans comprising each such
portion shall be considered a separate Borrowing. This Section shall not apply
to Swingline Borrowings, which may be made and maintained only as Base Rate
Loans.

(b)        To make an election pursuant to this Section, the applicable Borrower
shall notify the Administrative Agent of such election by telephone by the time
that a Borrowing Request would be required under Section 2.03 if such Borrower
were requesting a Revolving Borrowing of the Type resulting from such election
to be made on the effective date of such election (as more specifically set
forth in Schedule 2.03(A)). Each such telephonic Interest Election Request shall
be irrevocable and shall be confirmed promptly by hand delivery or facsimile to
the Administrative Agent of a written Interest Election Request in a form
approved by the Administrative Agent and signed by the applicable Borrower.

(c)        Each telephonic and written Interest Election Request shall specify
the following information in compliance with Section 2.02:

(i)        the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

 

39



--------------------------------------------------------------------------------

(ii)        the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;

(iii)        whether the resulting Borrowing is to be a Base Rate Borrowing or a
Eurocurrency or a TIBOR Borrowing; and

(iv)        if the resulting Borrowing is a Eurocurrency or TIBOR Borrowing, the
Interest Period to be applicable thereto after giving effect to such election,
which shall be a period contemplated by the definition of the term “Interest
Period”.

If any such Interest Election Request requests a Eurocurrency Borrowing or TIBOR
Borrowing but does not specify an Interest Period, then the applicable Borrower
shall be deemed to have selected an Interest Period of one month’s duration. All
Loans denominated in Yen in each case shall be TIBOR Loans.

(d)        Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each participating Lender of the details
thereof and of such Lender’s portion of each resulting Borrowing.

(e)        If the applicable Borrower fails to deliver a timely Interest
Election Request with respect to a Eurocurrency or TIBOR Revolving Borrowing
prior to the end of the Interest Period applicable thereto, then, unless such
Borrowing is repaid as provided herein, at the end of such Interest Period, such
Borrowing shall be continued as a Eurocurrency or TIBOR Revolving Borrowing, as
the case may be, having a one-month Interest Period. Notwithstanding any
contrary provision hereof, if an Event of Default has occurred and is continuing
and the Administrative Agent, at the request of the Required Lenders, so
notifies the applicable Borrower, then, so long as an Event of Default is
continuing (i) no outstanding Revolving Borrowing may be converted to or
continued as a Eurocurrency or TIBOR Borrowing and (ii) unless repaid, each
Eurocurrency and TIBOR Revolving Borrowing shall be converted to a Base Rate
Borrowing at the end of the Interest Period applicable thereto.

SECTION 2.08.        Termination, Reduction and Extension of Commitments. The
Tranche One Commitments shall terminate on the Tranche One Commitment
Termination Date, and the Tranche Two Commitments shall terminate on the Tranche
Two Commitment Termination Date.

(a)        Time Warner may at any time terminate, or from time to time reduce,
the Tranche One Commitments and/or Tranche Two Commitments; provided that
(i) each reduction of the Tranche One Commitments or Tranche Two Commitments
shall be in an amount that is an integral multiple of $1,000,000 and not less
than $25,000,000 and (ii) Time Warner shall not terminate or reduce the
Commitments of either Class if, after giving effect thereto and to any
concurrent prepayment of the Loans of such Class in accordance with
Section 2.10, the sum of the Revolving Credit Exposures of such Class would
exceed the total Commitments of such Class.

 

40



--------------------------------------------------------------------------------

(b)        Time Warner shall notify the Administrative Agent of any election to
terminate or reduce the Commitments of either Class under paragraph (a) of this
Section at least one Business Day prior to the effective date of such
termination or reduction, specifying such election and the effective date
thereof. Promptly following receipt of any notice, the Administrative Agent
shall advise the Lenders of the contents thereof. Each notice delivered by Time
Warner pursuant to this Section shall be irrevocable; provided that a notice of
termination of the Commitments of either Class delivered by Time Warner may
state that such notice is conditioned upon the effectiveness of other credit
facilities or the occurrence of other events, in which case such notice may be
revoked by Time Warner (by notice to the Administrative Agent on or prior to the
specified effective date) if such condition is not satisfied. Any termination or
reduction of the Commitments of either Class shall be permanent. Each reduction
of the Commitments of either Class shall be made ratably among the Lenders in
accordance with their respective Commitments of such Class.

(c)        Time Warner may terminate or reduce a Commitment of either Class (and
the corresponding Yen Commitment) of any Defaulting Lender as provided in
Section 2.22. The provisions of the preceding paragraphs of this Section 2.08
shall not apply to any such termination or reduction made pursuant to Section
2.22.

(d)        Time Warner may, from time to time and by written notice to the
Administrative Agent (which shall promptly deliver a copy to the Lenders of the
applicable Class (the “Extension Class Lenders”)), request that the Extension
Class Lenders extend the Tranche One Maturity Date, or the Tranche Two Maturity
Date, as applicable, for an additional period of one year (the date of any such
request being called the “Extension Request Date”). Each Extension Class Lender
shall, by written notice to Time Warner and the Administrative Agent given not
later than the 15th day (or such other day as Time Warner and the Administrative
Agent shall agree) after the Extension Request Date, advise Time Warner whether
or not it agrees to the requested extension (each Extension Class Lender
agreeing to a requested extension being called an “Extension Consenting Lender”
and each Extension Class Lender declining to agree to a requested extension
being called an “Extension Declining Lender”). Any Extension Class Lender that
has not so advised Time Warner and the Administrative Agent by such date shall
be deemed to be an Extension Declining Lender. If Extension Class Lenders
constituting the Required Class Lenders of the applicable Class of Lenders shall
have agreed to an extension request, then the Maturity Date of such Class shall,
as to the Extension Consenting Lenders, be extended to the first anniversary of
the Maturity Date of such Class theretofore in effect for such Extension
Consenting Lenders; provided that the applicable Class Commitments of any
Extension Class Lender who is and remains an Extension Declining Lender
following the first Maturity Date extension shall not be included when
calculating the Required Class Lenders for the second Maturity Date extension of
such Class. The decision of any Extension Class Lender to agree or withhold
agreement to any extension request shall be at the sole discretion of such
Extension Class Lender. With respect to each Extension Declining Lender, the
Maturity Date shall remain the same as the Maturity Date for such Lender in
effect immediately prior to giving effect to any such extension (such Maturity
Date being called the “Existing Maturity Date”). The principal amount of any
outstanding Loans made by Extension Declining Lenders, together with any accrued
interest thereon and any accrued fees and other amounts payable to or for the
accounts of such Extension Declining Lenders hereunder, shall be due and payable
on the Existing Maturity Date, and all obligations of such Extension Declining
Lenders with respect to

 

41



--------------------------------------------------------------------------------

Letters of Credit and Swingline Loans shall terminate on the Existing Maturity
Date, and on the Existing Maturity Date, each Borrower shall also make such
other prepayments of its Loans and/or cash collateralize Letters of Credit as
shall be required in order that, after giving effect to the termination of the
Commitments of, and all payments to, Extension Declining Lenders pursuant to
this sentence, the Revolving Credit Exposures of the Extension Class Lenders
shall not exceed the aggregate Commitments of such Class of Lenders.
Notwithstanding the foregoing provisions of this paragraph, (i) Time Warner
shall have the right, pursuant to Section 2.18(b), at any time prior to the
Existing Maturity Date, to replace any Extension Declining Lender with a Lender
or other Eligible Assignee that will agree to such extension request, and any
such replacement Lender shall for all purposes constitute an Extension
Consenting Lender, provided that if, prior to such replacement and pursuant to a
written agreement with Time Warner, such Extension Declining Lender consents to
the requested extension, such Lender shall for all purposes deemed to be an
Extension Consenting Lender, (ii) no extension of the Maturity Date pursuant to
this paragraph shall become effective unless (x) on the date of such extension,
the conditions set forth in paragraphs (a) and (b) of Section 4.02 shall be
satisfied and the Administrative Agent shall have received a certificate to that
effect dated such date and executed by a Responsible Officer of each Borrower
and (y) the Administrative Agent shall have received documents consistent with
those delivered pursuant to paragraphs (b), (c) and (d) of Section 4 of the
Amendment and Restatement Agreement as to the corporate power and authority of
each Borrower to borrow hereunder after giving effect to such extension,
(iii) not more than two Maturity Date extensions per each Class shall be
effected pursuant to this paragraph, (iv) not more than one extension request
may be submitted with respect to either Class in any calendar year, and (v) the
first Extension Request Date shall not occur earlier than November 15, 2014.

SECTION 2.09.        Repayment of Loans; Evidence of Debt. (a) Each Borrower
hereby unconditionally promises to pay (i) to the Administrative Agent for the
account of each Lender the then unpaid principal amount of each Tranche One
Revolving Loan owed by such Borrower on the Tranche One Maturity Date and each
Tranche Two Revolving Loan owed by such Borrower on the Tranche Two Maturity
Date, (ii) to the Administrative Agent for the account of each Yen Fronting
Lender and the participating Lenders of the applicable Class as their interests
may appear the then unpaid principal amount of each Tranche One Yen Loan owed by
such Borrower on the Tranche One Maturity Date and each Tranche Two Yen Loan
owed by such Borrower on the Tranche Two Maturity Date and (iii) to the
Administrative Agent the then unpaid principal amount of each Swingline Loan
owed by such Borrower on the earlier of the Tranche One Maturity Date and the
first date after such Swingline Loan is made that a Tranche One Revolving
Borrowing is made by such Borrower.

(b)        Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of each Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.

(c)        The Administrative Agent shall maintain accounts in which it shall
record (i) the amount and Currency of each Loan made hereunder, the Type and
Class thereof, whether such Loan is a Revolving Loan or a Swingline Loan and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from each Borrower to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.

 

42



--------------------------------------------------------------------------------

(d)        The entries made in the accounts maintained pursuant to paragraph
(b) or (c) of this Section shall be prima facie evidence of the existence and
amounts of the obligations recorded therein; provided that the failure of any
Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligation of the applicable Borrower
to repay the Loans in accordance with the terms of this Agreement.

(e)        Any Lender may request that Loans of either Class made by it be
evidenced by a Note. In such event, each Borrower shall execute and deliver to
such Lender a Note payable to such Lender (or, if requested by such Lender, to
such Lender and its registered assigns) and in a form approved by the
Administrative Agent and reasonably acceptable to the applicable Borrower.
Thereafter, the Loans of the applicable Class evidenced by such Note and
interest thereon shall at all times (including after assignment pursuant to
Section 9.04) be represented by one or more Notes in such form payable to the
payee named therein (or, if such promissory note is a registered note, to such
payee and its registered assigns).

SECTION 2.10.        Prepayment of Loans. (a) Each Borrower shall have the right
at any time and from time to time to prepay any Borrowing in whole or in part,
subject to prior notice in accordance with paragraph (b) of this Section.

(b)        The Borrower that desires to make a prepayment shall notify the
Administrative Agent by telephone (confirmed by facsimile) of any prepayment
hereunder in accordance with Schedule 2.03(A). Each such notice shall be
irrevocable and shall specify the prepayment date and the principal amount of
each Borrowing or portion thereof to be prepaid; provided that a notice of
prepayment may state that such notice is conditioned upon the effectiveness of
other credit facilities or the occurrence of other events, in which case such
notice may be revoked by the applicable Borrower (by notice to the
Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. Promptly following receipt of any such notice
relating to (i) a Revolving Borrowing, the Administrative Agent shall advise the
participating Lenders of the contents thereof and (ii) a Swingline Borrowing,
the Administrative Agent shall advise the Swingline Lenders of the contents
thereof. Each partial prepayment of any Revolving Borrowing shall be in an
amount that would be permitted in the case of an advance of a Revolving
Borrowing of the same Type as provided in Section 2.02. Each prepayment of a
Revolving Borrowing hereunder shall be applied ratably to the Loans included in
the prepaid Borrowing. Prepayments shall be accompanied by accrued interest to
the extent required by Section 2.12.

SECTION 2.11.        Fees. (a) The Borrowers agree, jointly and severally, to
pay to the Administrative Agent for the account of each Lender, subject to
Section 2.22(c), a facility fee (a “Facility Fee”), which shall accrue at the
Applicable Rate on the average daily amount of the Commitment of the applicable
Class of such Lender (whether used or unused) during the period from and
including the Effective Date to but excluding the date on which such Commitment
terminates; provided that, if such Lender continues to have any Revolving Credit
Exposure of the applicable Class after its Commitment of such Class terminates,
then such Facility Fee shall continue to accrue on the average daily amount of
such Lender’s Revolving Credit Exposure of such Class from and including the
date on which its Commitment of such

 

43



--------------------------------------------------------------------------------

Class terminates to but excluding the date on which such Lender ceases to have
any Revolving Credit Exposure of such Class. Accrued Facility Fees shall be
payable in arrears on the last day of March, June, September and December of
each year and on the applicable Maturity Date (or such earlier date after the
applicable Commitment Termination Date on which the Loans of the applicable
Class are repaid in full), commencing on the first such date to occur after the
date hereof. All Facility Fees shall be computed on the basis of a year of 360
days and shall be payable for the actual number of days elapsed (including the
first day but excluding the last day).

(b)        The applicable Borrower agrees to pay (i) to each Tranche One Lender,
subject to Section 2.22(e), a letter of credit fee (a “Letter of Credit Fee”)
with respect to its participations in Letters of Credit, which shall accrue on
each day at the Applicable Rate for Tranche One Eurocurrency Revolving Loans for
such day on the average daily amount of such Tranche One Lender’s LC Exposure
(excluding any portion thereof attributable to unreimbursed LC Disbursements)
during the period from and including the Effective Date to but excluding the
later of the date on which such Lender’s Tranche One Commitment terminates and
the date on which such Tranche One Lender ceases to have any LC Exposure, and
(ii) to the Issuing Bank a fronting fee (a “Fronting Fee”), which shall accrue
at the rate of 0.15% per annum of the face amount of each Letter of Credit
issued by it (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the Effective Date to but
excluding the later of the date of termination of the Tranche One Commitments
and the date on which there ceases to be any LC Exposure in respect of such
Letter of Credit. Letter of Credit Fees and Fronting Fees accrued through and
including the last day of March, June, September and December of each year shall
be payable on the third Business Day following such last day, commencing on the
first such date to occur after the Effective Date; provided that all such fees
shall be payable on the date on which the Tranche One Commitments terminate and
any such fees accruing after the date on which the Tranche One Commitments
terminate shall be payable on demand. All Letter of Credit Fees and Fronting
Fees shall be computed on the basis of a year of 360 days and shall be payable
for the actual number of days elapsed (including the first day but excluding the
last day). The Borrowers further agree, jointly and severally, to pay to each
Issuing Bank, for its own account, customary administrative, issuance,
amendment, payment and negotiation charges, in the amounts and at the times
separately agreed upon between Time Warner and such Issuing Bank.

(c)        The Borrowers agree, jointly and severally, to pay to the
Administrative Agent, for its own account, fees payable in the amounts and at
the times separately agreed upon between Time Warner and the Administrative
Agent.

(d)        All fees payable hereunder shall be paid on the dates due, in
immediately available funds, to the Administrative Agent for distribution, in
the case of Facility Fees and Letter of Credit Fees, to the Lenders entitled
thereto or, in the case of Fronting Fees, to the Issuing Banks entitled thereto.
Fees paid shall not be refundable under any circumstances absent manifest error
in the calculation and/or payment thereof.

SECTION 2.12.        Interest. (a) The Loans comprising each ABR Borrowing shall
bear interest at a rate per annum equal to the Alternate Base Rate plus the
Applicable Rate.

 

44



--------------------------------------------------------------------------------

(b)        The Loans comprising each Eurocurrency Borrowing shall bear interest
at a rate per annum equal to the Adjusted LIBO Rate for the Interest Period in
effect for such Borrowing plus the Applicable Rate.

(c)        The Loans comprising each Pound Sterling Overnight Rate Borrowing
shall bear interest at a rate per annum equal to the Pound Sterling Overnight
Rate.

(d)        The Loans comprising each Euro Overnight Rate Borrowing shall bear
interest at a rate per annum equal to the Euro Overnight Rate.

(e)        The Loans comprising each TIBOR Borrowing shall bear interest at a
rate per annum equal to the TIBO Rate plus the Applicable Rate.

(f)        The Loans comprising each Swingline Borrowing shall bear interest at
a rate per annum equal to (i) in the case of Swingline Loans denominated in
Dollars, the Alternate Base Rate, (ii) in the case of Swingline Loans
denominated in Pounds, the Pound Sterling Overnight Rate or the Pound Sterling
Quoted Rate, as applicable, and (iii) in the case of Swingline Loans denominated
in Euros, the Euro Overnight Rate or the Euro Quoted Rate, as applicable.

(g)        Notwithstanding the foregoing, if any principal of or interest on any
Loan or any fee or other amount payable by any Borrower hereunder is not paid
when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided above or (ii) in the case of
any other amount, 2% plus the Base Rate applicable to Loans of the relevant
Currency and Class as provided above.

(h)        Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan; provided that (i) interest accrued pursuant
to paragraph (g) of this Section shall be payable on demand, (ii) in the event
of any repayment or prepayment of any Loan (other than a prepayment of an ABR
Revolving Loan of either Class prior to the end of the Availability Period for
such Class), accrued interest on the principal amount repaid or prepaid shall be
payable on the date of such repayment or prepayment, (iii) in the event of any
conversion of any Eurocurrency Revolving Loan prior to the end of the current
Interest Period therefor, accrued interest on such Loan shall be payable on the
effective date of such conversion and (iv) all accrued interest in respect of
Loans of either Class shall be payable upon the Commitment Termination Date for
such Class.

(i)        All interest hereunder shall be computed on the basis of a year of
360 days, except that (i) interest computed by reference to the Alternate Base
Rate at times when the Alternate Base Rate is based on the Prime Rate shall be
computed on the basis of a year of 365 days (or 366 days in a leap year), and
(ii) with respect to Loans denominated in Pounds, the interest rate thereon
shall be computed on the basis of a 365-day year, and in each case shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day). The applicable Base Rate, TIBO Rate, Adjusted LIBO Rate
and LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error (it being understood and
agreed that the Administrative Agent shall not be required to disclose to

 

45



--------------------------------------------------------------------------------

any Lender any information regarding any Reference Bank or any rate provided by
such Reference Bank in accordance with the definition of “LIBO Rate” or “Euro
Overnight Rate”, including, without limitation, whether a Reference Bank has
provided a rate or the rate provided by any individual Reference Bank).

SECTION 2.13.        Alternate Rate of Interest. If prior to the commencement of
any Interest Period for a Eurocurrency Borrowing or TIBOR Borrowing of either
Class:

(a)        the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining for such Interest Period the Adjusted LIBO Rate for the
relevant Currency or the TIBO Rate; or

(b)        the Administrative Agent is advised by the Lenders holding a majority
of the Commitments (disregarding any Defaulting Lender’s Commitment) of the
applicable Class that for such Interest Period the Adjusted LIBO Rate for the
relevant Currency or the TIBO Rate will not adequately and fairly reflect the
cost to such Lenders of making or maintaining their Loans included in such
Borrowing for such Interest Period;

then the Administrative Agent shall give notice thereof to the applicable
Borrowers and Lenders by telephone or facsimile as promptly as practicable
thereafter and, until the Administrative Agent notifies the applicable Borrowers
and Lenders that the circumstances giving rise to such notice no longer exist,
(i) any Interest Election Request that requests the conversion of any Revolving
Borrowing to, or continuation of any Revolving Borrowing as, a Eurocurrency
Borrowing or TIBOR Borrowing, as applicable, of such Class shall be ineffective
and any such Borrowing referred to in such Interest Election Request shall,
unless repaid by the applicable Borrower, be converted to (as of the last day of
the then current Interest Period), or maintained as, a Base Rate Borrowing of
such Class, as the case may be (to the extent, in the Administrative Agent’s
reasonable determination, it is practicable to do so), and (ii) if any Borrowing
Request requests a Eurocurrency Revolving Borrowing or TIBOR Revolving Borrowing
of such Class, such Borrowing shall, unless otherwise rescinded by the
applicable Borrower, be made as a Base Rate Loan of such Class in the applicable
Currency (to the extent, in the Administrative Agent’s reasonable determination,
it is practicable to do so), and if the circumstances giving rise to such notice
affect fewer than all Types of Borrowings, then the other Types of Borrowings
shall be permitted.

SECTION 2.14.        Increased Costs. (a) If any Change in Law shall:

(i)        impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate) or any Issuing Bank; or

(ii)        impose on any Lender or any Issuing Bank or the London interbank
market or the Tokyo interbank market any other condition affecting this
Agreement or Eurocurrency or TIBOR Loans made by such Lender or any Letter of
Credit or participation therein;

 

46



--------------------------------------------------------------------------------

(in each case other than Indemnified Taxes, Excluded Taxes and Taxes on gross or
net income, profits or revenue (including value-added or similar Taxes)) and the
result of any of the foregoing shall be to increase the cost to such Lender of
making or maintaining any Eurocurrency or TIBOR Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or such
Issuing Bank of participating in, issuing or maintaining any Letter of Credit or
to reduce the amount of any sum received or receivable by such Lender or such
Issuing Bank hereunder (whether of principal, interest or otherwise), then the
applicable Borrower will pay to such Lender or such Issuing Bank, as the case
may be, such additional amount or amounts as will compensate such Lender or such
Issuing Bank, as the case may be, for such additional costs actually incurred or
reduction actually suffered.

(b)        If any Lender or any Issuing Bank determines that any Change in Law
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or such Issuing Bank’s capital or
on the capital of such Lender’s or such Issuing Bank’s holding company, if any,
as a consequence of the Commitment or the Loans made by, or participation in
Letters of Credit held by, such Lender, or the Letters of Credit issued by such
Issuing Bank, to a level below that which such Lender or such Issuing Bank or
such Lender’s or such Issuing Bank’s holding company could have achieved but for
such Change in Law (taking into consideration such Lender’s or such Issuing
Bank’s policies and the policies of such Lender’s or such Issuing Bank’s holding
company with respect to capital adequacy or liquidity), then from time to time
the applicable Borrowers will pay to such Lender or such Issuing Bank, as the
case may be, such additional amount or amounts as will compensate such Lender or
such Issuing Bank or such Lender’s or such Issuing Bank’s holding company for
any such reduction actually suffered in respect of the Commitment or Loans made
by, or participation in Letters of Credit held by, such Lender hereunder.

(c)        A certificate of a Lender or an Issuing Bank setting forth in
reasonable detail the amount or amounts necessary to compensate such Lender or
such Issuing Bank or its holding company, as the case may be, as specified in
paragraph (a) or (b) of this Section shall be delivered to the applicable
Borrowers and shall be conclusive absent manifest error. The applicable
Borrowers shall pay such Lender or such Issuing Bank, as the case may be, the
amount shown as due on any such certificate within 10 days after receipt
thereof.

(d)        Failure or delay on the part of any Lender or an Issuing Bank to
demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s or such Issuing Bank’s right to demand such compensation; provided
that the applicable Borrowers shall not be required to compensate a Lender or an
Issuing Bank pursuant to this Section for any increased costs or reductions
unless a Lender or an Issuing Bank gives notice to the applicable Borrowers that
they are obligated to pay an amount under this Section within six months after
the later of (i) the date such Lender or such Issuing Bank incurs such increased
costs, reduction in amounts received or receivable or reduction in return on
capital or (ii) the date such Lender or such Issuing Bank has actual knowledge
of its incurrence of such increased cost, reduction in amounts received or
receivable or reduction in return on capital; provided further that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the six-month period referred to above shall be extended to include the
period of retroactive effect thereof.

Notwithstanding any other provision of this Section 2.14, no Lender nor Issuing
Bank shall demand compensation for any increased costs or reduction referred to
above if it shall

 

47



--------------------------------------------------------------------------------

not be the general policy or practice of such Lender or such Issuing Bank to
demand such compensation in similar circumstances under comparable provisions of
other credit agreements, if any (it being understood that this sentence shall
not in any way limit the discretion of any Lender or any Issuing Bank to waive
the right to demand such compensation in any given case).

SECTION 2.15.        Break Funding Payments. In the event of (a) the payment of
any principal of any Eurocurrency or TIBOR Loan other than on the last day of an
Interest Period applicable thereto (including as a result of an Event of
Default), (b) the conversion of any Eurocurrency or TIBOR Loan other than on the
last day of the Interest Period applicable thereto, (c) the failure to borrow,
convert, continue or prepay any Revolving Loan on the date specified in any
notice delivered pursuant hereto (regardless of whether such notice is permitted
to be revocable under Section 2.10(b) and is revoked in accordance herewith) or
(d) the assignment of any Eurocurrency or TIBOR Loan other than on the last day
of the Interest Period applicable thereto as a result of a request by a Borrower
pursuant to Section 2.18, then, in any such event, the applicable Borrower shall
compensate each applicable Lender for the loss, cost and expense attributable to
such event. In the case of a Eurocurrency or TIBOR Loan, the loss to any
applicable Lender attributable to any such event shall be deemed to include an
amount determined by such Lender to be equal to the excess, if any, of (i) the
amount of interest that such Lender would pay for a deposit in the applicable
Currency equal to the principal amount of such Loan for the period from the date
of such payment, conversion, failure or assignment to the last day of the then
current Interest Period for such Loan (or, in the case of a failure to borrow,
convert or continue, the duration of the Interest Period that would have
resulted from such borrowing, conversion or continuation) if the interest rate
payable on such deposit were equal to the Adjusted LIBO Rate or the TIBO Rate,
as applicable, for such Interest Period, over (ii) the amount of interest that
such Lender would earn on such principal amount for such period if such Lender
were to invest such principal amount for such period at the interest rate that
would be bid by such Lender (or an affiliate of such Lender) for deposits in the
applicable Currency from other banks in the Eurocurrency market at the
commencement of such period. A certificate of any Lender setting forth in
reasonable detail any amount or amounts that such Lender is entitled to receive
pursuant to this Section shall be delivered to the applicable Borrower and shall
be conclusive absent manifest error. The applicable Borrower shall pay such
Lender the amount shown as due on any such certificate within 10 days after
receipt thereof.

SECTION 2.16.        Taxes. (a) Each payment made by any Borrower under this
Agreement shall be made without withholding for any Taxes, unless such
withholding is required by any law. If any Borrower or the Administrative Agent
determines, in its sole discretion exercised in good faith, that it is so
required to withhold Taxes, then such Borrower or the Administrative Agent may
so withhold and shall timely pay the full amount of withheld Taxes to the
relevant Governmental Authority in accordance with applicable law. If such Taxes
are Indemnified Taxes, then the amount payable by the Borrower shall be
increased as necessary so that, net of such withholding (including such
withholding applicable to additional amounts payable under this Section), the
Administrative Agent, Lender or Issuing Bank (as the case may be), receives the
amount it would have received had no such withholding been made. To the extent
that amounts are so withheld and paid over to the appropriate Governmental
Authority by any Borrower or the Administrative Agent, such withheld amounts
shall be treated for all purposes of this Agreement as having been paid to the
Administrative Agent, Lender or Issuing Bank (as the case may be) with respect
to which the relevant withholding was made.

 

48



--------------------------------------------------------------------------------

(b)        The Borrower shall timely pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

(c)        Each Borrower shall indemnify the Administrative Agent, such Issuing
Bank and each Lender, within 10 days after written demand therefor, for the full
amount of any Indemnified Taxes (including Indemnified Taxes imposed or asserted
on or attributable to amounts payable by such Borrower under this Section unless
such amounts have been included in any amount paid pursuant to the proviso to
Section 2.16(a)) paid by the Administrative Agent, such Issuing Bank or such
Lender, as the case may be, and any penalties, interest and reasonable expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to such Borrower by a Lender, or by the Administrative Agent or an Issuing Bank
on its own behalf or on behalf of a Lender, shall be conclusive absent manifest
error.

(d)        Each Lender shall severally indemnify the Administrative Agent and
each Borrower, within 10 days after written demand therefor, for the full amount
of any Taxes or, in the case of any Borrower, Excluded Taxes, attributable to
such Lender that are payable or paid by the Administrative Agent or such
Borrower, as the case may be, and any penalties, interest and reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
(or, in the case of a Borrower, Excluded Taxes) were correctly or legally
imposed or asserted by the relevant Governmental Authority, provided that no
Lender shall be liable to the Administrative Agent for the portion of any
interest, expenses or penalties that are found by a final non-appealable
decision of a court of competent jurisdiction to have resulted from the
Administrative Agent’s gross negligence or willful misconduct. A certificate as
to the amount of such payment or liability delivered to such Lender by the
Administrative Agent or a Borrower, shall be conclusive absent manifest error.

(e)        If a Lender or the Administrative Agent or an Issuing Bank receives a
refund or credit in respect of any Indemnified Taxes as to which it has been
indemnified by a Borrower or with respect to which a Borrower has paid
additional amounts pursuant to this Section 2.16, it shall within 30 days from
the date of such receipt pay over such refund or credit to such Borrower (but
only to the extent of indemnity payments made, or additional amounts paid, by
such Borrower under this Section 2.16 with respect to the Indemnified Taxes
giving rise to such refund, as determined by such Lender in its reasonable
discretion, or credit, as determined by such Lender in its sole discretion), net
of all out-of-pocket expenses of such Lender or the Administrative Agent or such
Issuing Bank and without interest (other than interest paid by the relevant
Governmental Authority with respect to such refund or credit); provided that
such Borrower, upon the request of such Lender or the Administrative Agent or
such Issuing Bank, agrees to repay the amount paid over to such Borrower (plus
penalties, interest or other charges) to such Lender or the Administrative Agent
or such Issuing Bank in the event such Lender or the Administrative Agent or
such Issuing Bank is required to repay such refund or credit to such
Governmental Authority.

(f)        As soon as practicable after any payment of Indemnified Taxes by any
Borrower to a Governmental Authority, such Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

 

49



--------------------------------------------------------------------------------

(g)        Any Foreign Lender that is entitled to an exemption from or reduction
of withholding Tax under the law of the jurisdiction in which any Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to such Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law or
reasonably requested by such Borrower, such properly completed and executed
documentation prescribed by applicable law as will permit such payments to be
made without withholding or at a reduced rate.

(h)        Any Lender that is a U.S. Person shall deliver to Time Warner (with a
copy to the Administrative Agent) a statement signed by an authorized signatory
of the Lender that it is a U.S. Person and, if necessary to avoid United States
backup withholding, a duly completed and signed Internal Revenue Service Form
W-9 (or successor form) establishing that such Lender is organized under the
laws of the United States and is not subject to United States backup
withholding.

(i)        If a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrowers and the Administrative Agent at the time
or times prescribed by law and at such time or times reasonably requested by the
Borrowers or the Administrative Agent such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the Borrowers or the
Administrative Agent as may be necessary for the Borrowers and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.

(j)        Nothing in this Section shall be construed to require any Lender to
disclose any confidential information regarding its tax returns or affairs.

SECTION 2.17.        Payments Generally; Pro Rata Treatment; Sharing of Setoffs.
(a) Each Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursements of LC Disbursements, or
of amounts payable under Section 2.14, 2.15 or 2.16, or otherwise) prior to 1:00
p.m., Local Time, on the date when due, in immediately available funds, without
setoff or counterclaim. Any amounts received after such time on any date shall,
unless the Administrative Agent is able to distribute such amounts to the
applicable Lenders on such date, be deemed to have been received on the next
succeeding Business Day for purposes of calculating interest thereon. All such
payments shall be made to the Administrative Agent (i) in New York, for payments
in Dollars, (ii) in London, for payments in Euros or Pounds and (iii) in Tokyo,
for payments in Yen, in each case, at the offices for the Administrative Agent
set forth in Section 9.01, except payments to be made directly to an Issuing
Bank as expressly provided herein, and except that payments pursuant to Sections
2.14, 2.15, 2.16 and 9.03 shall be made directly to the Persons entitled
thereto. The Administrative Agent shall distribute any such payments received by
it for the account of any other Person to the

 

50



--------------------------------------------------------------------------------

appropriate recipient in like funds promptly following receipt thereof. If any
payment hereunder shall be due on a day that is not a Business Day, the date for
payment shall be extended to the next succeeding Business Day, and, in the case
of any payment accruing interest, interest thereon shall be payable for the
period of such extension. All payments hereunder, whether such payments are made
in respect of principal, interest or fees, shall be made in the Currency in
which the applicable payment obligation is due; provided that payments in
respect of Facility Fees pursuant to Section 2.11 and any other payments (not in
respect of principal, interest or fees) or reimbursements shall be payable in
Dollars.

(b)        If at any time insufficient funds are received by and available to
the Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due from any Borrower hereunder, such
funds shall be applied (i) first, to pay interest and fees then due from such
Borrower hereunder, ratably among the parties entitled thereto in accordance
with the amounts of interest and fees then due to such parties, and (ii) second,
to pay principal and unreimbursed LC Disbursements, then due from such Borrower
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of principal and unreimbursed LC Disbursements then due to such parties.

(c)        If any Lender shall, by exercising any right of setoff or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Revolving Loans, participations in LC Disbursements or
Swingline Loans resulting in such Lender receiving payment of a greater
proportion of the aggregate amount of its Revolving Loans, participations in LC
Disbursements and Swingline Loans and accrued interest thereon owing by any
Borrower than the proportion received by any other Lender, then the Lender
receiving such greater proportion shall purchase (for cash at face value)
participations in the Revolving Loans, participations in LC Disbursements and
Swingline Loans of other Lenders owing from such Borrower to the extent
necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Revolving Loans, participations in LC
Disbursements and Swingline Loans; provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by such Borrower pursuant to and in accordance with the express terms of this
Agreement (including, without limitation, any application of funds attributable
to the existence of a Defaulting Lender) or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans, participations in LC Disbursements to any assignee or participant, other
than to any Borrower or any Subsidiary or Affiliate thereof (as to which the
provisions of this paragraph shall apply). Each Borrower consents to the
foregoing and agrees, to the extent it may effectively do so under applicable
law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against such Borrower rights of setoff and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of such Borrower in the amount of such participation.

(d)        Unless the Administrative Agent shall have received notice from a
Borrower prior to the date on which any payment is due from such Borrower to the
Administrative Agent for the account of any Lenders hereunder that such Borrower
will not

 

51



--------------------------------------------------------------------------------

make such payment, the Administrative Agent may assume that such Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to such Lenders, the amount due. In such event, if
such Borrower has not in fact made such payment, then each of such Lenders,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender with interest thereon, for each day from
and including the date such amount is distributed to it to but excluding the
date of payment to the Administrative Agent, (i) if the relevant amount is
denominated in Pounds Sterling, at the Pound Sterling Overnight Rate, (ii) if
the relevant amount is denominated in Dollars, at the Federal Funds Effective
Rate and (iii) if the relevant amount is denominated in any other Currency, at
the interest rate reasonably determined by the Administrative Agent as the rate
applicable for overnight settlements between banks for the amount paid by the
Administrative Agent on behalf of such Borrower.

(e)        If any Lender shall fail to make any payment required to be made by
it pursuant to Section 2.01(c)(iii), 2.04(c), 2.05(d) or (e), 2.06(b), 2.17(d)
or 9.03(c) or shall otherwise become a Defaulting Lender, then the
Administrative Agent may, in its discretion and notwithstanding any contrary
provision hereof, (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender from or on behalf of any
Credit Party or otherwise in respect of the Obligations to satisfy such Lender’s
obligations to the Administrative Agent, the Swingline Lender, the Issuing Banks
or the Yen Fronting Lenders under such Sections until all such unsatisfied
obligations are fully paid, and/or (ii) hold any such amounts in a segregated
account as cash collateral for, and application to, any future funding
obligations of such Lender under any such Section, in the case of each of
clauses (i) and (ii) above, in any order as determined by the Administrative
Agent in its discretion.

SECTION 2.18.        Mitigation Obligations; Replacement of Lenders. (a) If any
Lender requests compensation under Section 2.14, or if any Borrower is required
to pay any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.16, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 2.14 or 2.16, as the case may be, in the future and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be materially disadvantageous to such Lender. Such Borrower hereby
agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

(b)        (i) If any Lender (x) requests compensation under Section 2.14,
(y) is an Extension Declining Lender or (z) has failed to consent to a proposed
amendment, waiver or other modification that under Section 9.02 requires the
consent of all the Lenders (or all the affected Lenders or all the Lenders of
the affected Class) and with respect to which the Required Lenders (or the
Required Class Lenders, if applicable) shall have granted their consent, or
(ii) if any Borrower is required to pay any additional amount to any Lender or
any Governmental Authority for the account of any Lender pursuant to
Section 2.16, then Time Warner may, at its sole expense and effort, upon notice
to such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in Section 9.04), all its interests, rights and obligations under this

 

52



--------------------------------------------------------------------------------

Agreement to an Eligible Assignee that, solely in the case of clause (z) above,
has consented to such proposed amendment, waiver or other modification, that
shall assume such obligations (which Eligible Assignee may be another Lender, if
a Lender accepts such assignment); provided that (i) Time Warner shall have
received the prior written consent of the Administrative Agent (and, if a
Tranche One Commitment is being assigned, each Swingline Lender and the Issuing
Banks), which consent shall, in each case, not unreasonably be withheld,
(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, participations in LC Disbursements and
Swingline Loans, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder, from the Eligible Assignee (to the extent of such
outstanding principal and accrued interest and fees) or the Borrowers (in the
case of all other amounts), (iii) in the case of any such assignment resulting
from a claim for compensation under Section 2.14 or payments required to be made
pursuant to Section 2.16, such assignment will be made to a Lender reasonably
expected to result in a reduction in the compensation or payments to be paid by
the Borrowers pursuant to such sections, (iv) in the case of any such assignment
and delegation resulting from the status of a Lender as an Extension Declining
Lender, the Eligible Assignee shall have agreed to the extended Maturity Date
resulting from the applicable extension request and (v) in the case of any such
assignment and delegation resulting from the failure to provide a consent to a
proposed amendment, waiver or other modification, the Eligible Assignee shall
have given such consent. A Lender shall not be required to make any such
assignment and delegation if, prior thereto, as a result of a waiver or consent
by such Lender or otherwise, the circumstances entitling Time Warner to require
such assignment and delegation cease to apply.

SECTION 2.19.        Prepayments Required Due to Currency Fluctuation. (a) Not
later than 1:00 p.m., New York City time, on the last Business Day of each
fiscal quarter of Time Warner or at such other time as is reasonably determined
by the Administrative Agent (the “Calculation Time”), the Administrative Agent
shall determine the Dollar Equivalent of the total Revolving Credit Exposures of
each Class outstanding as of such date.

(b)         If at the Calculation Time, the Dollar Equivalent of the total
Revolving Credit Exposures of either Class exceeds the total Commitments of such
Class then in effect by 5% or more, then within five Business Days of notice to
the Borrowers thereof, the applicable Borrowers shall prepay Revolving Loans of
such Class (or, in the case of an excess total of Tranche One Revolving Credit
Exposure, prepay Swingline Loans or cash collateralize the outstanding Letters
of Credit) in an aggregate principal amount at least equal to such excess.
Nothing set forth in this Section 2.19(b) shall be construed to require the
Administrative Agent to calculate compliance under this Section 2.19(b) other
than at the times set forth in Section 2.19(a).

(c)        If at the Calculation Time, the Dollar Equivalent of the total Yen
Loans of either Class exceeds the total Yen Commitments of such Class then in
effect by 5% or more, then within five Business Days of notice to the Borrowers
thereof, the applicable Borrowers shall prepay Yen Loans of such Class in an
aggregate principal amount at least equal to such excess. Nothing set forth in
this Section 2.19(c) shall be construed to require the Administrative Agent to
calculate compliance under this Section 2.19(c) other than at the times set
forth in Section 2.19(a).

 

53



--------------------------------------------------------------------------------

SECTION 2.20.        Adoption of the Euro. Each provision of this Agreement
shall be subject to such reasonable changes of construction as the
Administrative Agent may from time to time specify to be appropriate to reflect
the adoption of the Euro in any Participating Member State and any relevant
market conventions or practices relating to the Euro. Each obligation under this
Agreement of a party to this Agreement which has been denominated in the
National Currency Unit of a Subsequent Participant shall be redenominated into
the Euro in accordance with EMU Legislation immediately upon such Subsequent
Participant becoming a Participating Member State (but otherwise in accordance
with EMU Legislation). If, in relation to the currency of any Subsequent
Participant, the basis of accrual of interest or fees expressed in this
Agreement with respect to such currency shall be inconsistent with any
convention or practice in the interbank market for the basis of accrual of
interest or fees in respect of the Euro, such convention or practice shall
replace such expressed basis effective as of and from the date on which such
Subsequent Participant becomes a Participating Member State; provided that if
any Loan in the currency of such Subsequent Participant which is subject to an
Interest Period is outstanding immediately prior to such date, such replacement
shall take effect, with respect to such Loan, at the end of the then current
Interest Period.

SECTION 2.21.        Increase in Commitments. At any time prior to the
applicable Maturity Date, Time Warner may from time to time, by written notice
to the Administrative Agent (which shall promptly deliver a copy to the Lenders)
executed by Time Warner and one or more financial institutions that qualify as
Eligible Assignees (any such financial institution, which may include any
Lender, referred to in this Section being called an “Increasing Lender”) cause
the Tranche One Commitments and/or the Tranche Two Commitments of the Increasing
Lenders to be increased (or cause the Increasing Lenders to make new Tranche One
Commitments and/or Tranche Two Commitments, as applicable) in an amount for each
Increasing Lender (which shall not be less than $5,000,000) set forth in such
notice; provided that (i) no Lender shall have any obligation to increase its
Commitment of either Class pursuant to this Section, (ii) all new Tranche One
Commitments and increases in existing Tranche One Commitments becoming effective
under this Section during the term of this Agreement shall not exceed
$500,000,000 in the aggregate, (iii) all new Tranche Two Commitments and
increases in existing Tranche Two Commitments becoming effective under this
Section during the term of this Agreement shall not exceed $500,000,000 in the
aggregate, (iv) each Increasing Lender, if not already a Lender hereunder, shall
be reasonably satisfactory to (A) the Administrative Agent and (B) each
Swingline Lender, Issuing Bank and Yen Fronting Lender whose approval would be
required under Section 9.04(b) if such Increasing Lender were being assigned a
Commitment of the same Class (which approvals, in the case of both (A) and (B),
shall not be unreasonably withheld), (v) each Increasing Lender, if not already
a Lender hereunder, shall become a party to this Agreement by completing and
delivering to the Administrative Agent a duly executed accession agreement in a
form reasonably satisfactory to the Administrative Agent and Time Warner (an
“Accession Agreement”) and (vi) no Default or Event of Default has occurred and
is continuing. New Commitments and increases in Commitments of any Class
pursuant to this Section (a “Commitment Increase”) shall become effective on the
date (the “Increase Effective Date”) specified in the applicable Accession
Agreement. Upon the effectiveness of any Accession Agreement to which any
Increasing Lender is a party, (i) such Increasing Lender shall thereafter be
deemed to be a party to this Agreement and shall be entitled to all rights,
benefits and privileges accorded a Lender of the applicable Class hereunder and
subject to all obligations of a Lender of the applicable Class hereunder and
(ii) Schedule 2.01 shall be deemed to have

 

54



--------------------------------------------------------------------------------

been amended to reflect the Commitment of the applicable Class of such
Increasing Lender as provided in such Accession Agreement. On the Increase
Effective Date, (i) the aggregate principal amount of the Borrowings of the
applicable Class of Revolving Loans outstanding (the “Initial Borrowings”)
immediately prior to the Commitment Increase on the Increase Effective Date
shall be deemed to be paid, (ii) each Increasing Lender that shall have had a
Commitment of the applicable Class of Revolving Loans prior to the Commitment
Increase shall pay to the Administrative Agent in same day funds (in the
applicable Currencies), an amount equal to the difference between (A) the
product of (1) such Lender’s Applicable Percentage of the applicable Class
(calculated after giving effect to the Commitment Increase) multiplied by
(2) the amount of each Subsequent Borrowing (as hereinafter defined) of the
applicable Class and (B) the product of (1) such Lender’s Applicable Percentage
of the applicable Class (calculated without giving effect to the Commitment
Increase) multiplied by (2) the amount of each Initial Borrowing of the
applicable Class, (iii) each Increasing Lender that shall not have had a
Commitment of the applicable Class prior to the Commitment Increase shall pay to
the Administrative Agent in same day funds (in the applicable Currencies) an
amount equal to the product of (1) such Increasing Lender’s Applicable
Percentage of the applicable Class (calculated after giving effect to the
Commitment Increase) multiplied by (2) the amount of each Subsequent Borrowing
of the applicable Class, (iv) after the Administrative Agent receives the funds
specified in clauses (ii) and (iii) above, the Administrative Agent shall pay to
each Lender of the applicable Class (in the applicable Currencies) the portion
of such funds that is equal to the difference between (A) the product of
(1) such Lender’s Applicable Percentage of the applicable Class (calculated
without giving effect to the Commitment Increase) multiplied by (2) the amount
of each Initial Borrowing of the applicable Class, and (B) the product of
(1) such Lender’s Applicable Percentage of the applicable Class (calculated
after giving effect to the Commitment Increase) multiplied by (2) the amount of
each Subsequent Borrowing of the applicable Class, (v) after the effectiveness
of the Commitment Increase, the Borrowers shall be deemed to have made new
Borrowings (the “Subsequent Borrowings”) in amounts (in the Currencies of the
Initial Borrowings) equal to the amounts of the Initial Borrowings and of the
Types and Class and for the Interest Periods specified in a Borrowing Request
delivered to the Administrative Agent in accordance with Section 2.03, (vi) each
Lender shall hold its Applicable Percentage of the applicable Class of each
Subsequent Borrowing of the applicable Class (calculated after giving effect to
the Commitment Increase) and (vii) the Borrowers shall pay to the Administrative
Agent for the account of each Lender of the applicable Class as set forth in
Section 2.17 any and all accrued but unpaid interest on its Loans comprising the
Initial Borrowings of the applicable Class. The deemed payments made pursuant to
clause (i) above shall be subject to compensation by the Borrowers pursuant to
the provisions of Section 2.15 if the Increase Effective Date occurs other than
on the last day of the Interest Period relating thereto.

SECTION 2.22.        Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

(a)        Time Warner may, at its sole expense and effort, upon notice to such
Defaulting Lender and the Administrative Agent, require such Defaulting Lender
to assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in Section 9.04), all its interests, rights and
obligations under this Agreement with respect to either or both Classes of
Commitments and Loans to an assignee that shall assume such obligations

 

55



--------------------------------------------------------------------------------

(which assignee may be another Lender, if a Lender accepts such assignment);
provided that (i) Time Warner shall have received the prior written consent of
the Administrative Agent (and, if a Tranche One Commitment is being assigned,
the prior written consent of each Swingline Lender and Issuing Bank), which
consent, in each case, shall not be unreasonably withheld, and (ii) such
Defaulting Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, participations funded by it in LC
Disbursements and Swingline Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder, from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrowers (in
the case of all other amounts) and (iii) any such assignment shall not be deemed
to be a waiver of any rights that the Borrowers, the Administrative Agent or any
other Lender shall have against the Defaulting Lender;

(b)        Time Warner may, at its sole expense and effort, upon notice to such
Defaulting Lender and the Administrative Agent, terminate as a whole, or from
time to time reduce in part, any Commitment or Commitments, whether used or
unused, of such Lender (in which case, if such Lender is a Yen Fronting Lender,
the corresponding Yen Commitment of such Lender shall simultaneously terminate
or be reduced ratably, as applicable); provided that (i) Time Warner shall have
notified such Lender and the Administrative Agent of such termination or
reduction (including the amount thereof), (ii) at the time thereof, no Default
or Event of Default shall have occurred and be continuing and (iii) after giving
effect thereto, including the adjustment to the Applicable Percentage of each
Lender resulting therefrom, and to any concurrent prepayment of the Loans in
accordance with Section 2.10, the Revolving Credit Exposure of either Class of
any Lender (excluding any portion thereof attributable to the Specified Loans of
such Lender) shall not exceed the applicable Commitment of such Lender;

(c)        Facility Fees shall cease to accrue on the unused Commitments of such
Defaulting Lender under Section 2.11(a);

(d)        the Commitments and Revolving Credit Exposure of such Defaulting
Lender shall not be included in determining whether the Required Lenders or
Required Class Lenders have taken or may take any action hereunder (including
any consent to any amendment, waiver or other modification pursuant to
Section 9.02); provided that this clause (d) shall not apply to the vote of a
Defaulting Lender in the case of an amendment, waiver or other modification
requiring the consent of each Lender or each Lender affected thereby (if such
Defaulting Lender is a Lender affected thereby);

(e)        in the case of a Defaulting Lender that is a Tranche One Lender, if
any Swingline Exposure or LC Exposure exists at the time such Lender becomes a
Defaulting Lender then:

(i)        all or any part of the Swingline Exposure and LC Exposure of such
Defaulting Lender shall be reallocated automatically among the non-Defaulting
Tranche One Lenders in accordance with their respective Tranche One Applicable
Percentages but only to the extent the sum of all non-Defaulting Lenders’
Tranche One Revolving Credit Exposures plus such Defaulting Lender’s Swingline
Exposure and LC Exposure does not exceed the total of all non-Defaulting
Lenders’ Tranche One Commitments; provided that any such reallocation shall not
be made so long as any Default shall have occurred and be continuing;

 

56



--------------------------------------------------------------------------------

(ii)        if (w) the reallocation described in clause (i) above cannot, or can
only partially, be effected, (x) the applicable Lender has become a Defaulting
Lender other than solely under clause (f) of the definition of such term,
(y) the Defaulting Lender shall not have made an assignment and delegation
pursuant to Section 2.22(a) above and (z) the Tranche One Commitment of such
Defaulting Lender shall not have been terminated pursuant to Section 2.22(b)
above within 20 days after receipt by Time Warner of written notice from the
Administrative Agent that such Lender has become a Defaulting Lender, then upon
the written request of any Issuing Bank or any Swingline Lender, Time Warner
shall deposit, within five Business Days after its receipt of such request, in a
cash collateral account opened by the Administrative Agent, cash in an amount
requested in such notice, such amount not to exceed (A) in the case of any such
request made by an Issuing Bank, the remaining LC Exposure of such Defaulting
Lender at the time of such request attributable to the Letters of Credit issued
by such Issuing Bank and (B) in the case of any such request made by a Swingline
Lender, the remaining Swingline Exposure of such Defaulting Lender at the time
of such request attributable to the Swingline Loans made by such Swingline
Lender;

(iii)        amounts deposited pursuant to clause (ii) above at the request of
any Issuing Bank or any Swingline Lender shall be applied by the Administrative
Agent to reimburse such Issuing Bank or such Swingline Lender for any
participations required to be funded by such Defaulting Lender. In the event
amounts so deposited with respect to any such Defaulting Lender for the benefit
of any Issuing Bank or any Swingline Lender exceed the remaining LC Exposure of
such Defaulting Lender attributable to the Letters of Credit issued by such
Issuing Bank or the remaining Swingline Exposure of such Defaulting Lender
attributable to the Swingline Loans made by such Swingline Lender, as the case
may be, the Administrative Agent shall give prompt notice thereof to Time Warner
and, unless otherwise specified in writing by Time Warner, shall promptly return
to Time Warner cash in the amount of such excess;

(iv)        if the Borrowers cash collateralize any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (ii) above, the Borrowers shall not be
required to pay any fees to such Defaulting Lender under Section 2.11(b) with
respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized;

(v)        if such Defaulting Lender’s LC Exposure is reallocated pursuant to
clause (i) above, then the fees payable to the Tranche One Lenders pursuant to
Section 2.11(b) shall be adjusted in accordance with such non-Defaulting
Lenders’ Tranche One Applicable Percentages;

(vi)        if all or any portion of such Defaulting Lender’s LC Exposure is
neither reallocated nor cash collateralized pursuant to clause (i) or
(ii) above, then, without prejudice to any rights or remedies of any Issuing
Bank or any other Lender hereunder, all Facility Fees that otherwise would have
been payable to such Defaulting Lender (solely with respect to the portion of
such Defaulting Lender’s Tranche One Commitment that was utilized by such LC
Exposure)

 

57



--------------------------------------------------------------------------------

under Section 2.11(a) and Letter of Credit Fees payable under Section 2.11(b)
with respect to such Defaulting Lender’s LC Exposure shall be payable to such
Issuing Bank until and to the extent that such LC Exposure is reallocated and/or
cash collateralized; and

(vii)        so long as a Tranche One Lender is a Defaulting Lender, the
Swingline Lender shall not be required to fund any Swingline Loan and the
Issuing Banks shall not be required to issue, amend or increase any Letter of
Credit, unless (x) the Swingline Exposure and LC Exposure of such Defaulting
Lender has been reallocated in a manner consistent with Section 2.21(e)(i) or
(y) it has received assurances satisfactory to it that cash collateral will be
provided by Time Warner in accordance with Section 2.21(e)(ii);

(f)        if any Yen Exposure of either Class exists at the time such Lender
becomes a Defaulting Lender then:

(i)        all or any part of the Yen Exposure of each Class of such Defaulting
Lender shall be reallocated automatically among the non-Defaulting Lenders of
such Class in accordance with their respective Applicable Percentages of such
Class but only to the extent that, with respect to each Class, the sum of all
non-Defaulting Lenders’ Revolving Credit Exposures of such Class plus such
Defaulting Lender’s Yen Exposure of such Class does not exceed the total of all
non-Defaulting Lenders’ Commitments of such Class; provided that any such
reallocation shall not be made so long as any Default shall have occurred and be
continuing;

(ii)        if (w) the reallocation described in clause (i) above cannot, or can
only partially, be effected, (x) the applicable Lender has become a Defaulting
Lender other than solely under clause (f) of the definition of such term,
(y) the Defaulting Lender shall not have made an assignment and delegation
pursuant to Section 2.22(a) above and (z) the Commitment of either Class of such
Defaulting Lender shall not have been terminated pursuant to Section 2.22(b)
above within 20 days after receipt by Time Warner of written notice from the
Administrative Agent that such Lender has become a Defaulting Lender, then upon
the written request of any Yen Fronting Lender of the applicable Class, Time
Warner shall deposit, within five Business Days after its receipt of such
request, in a cash collateral account opened by the Administrative Agent, Yen in
an amount requested in such notice, such amount not to exceed the remaining Yen
Exposure of the applicable Class of such Defaulting Lender at the time of such
request attributable to the Yen Loans of such Class made by such Yen Fronting
Lender; and

(iii)        amounts deposited pursuant to clause (ii) above at the request of
any Yen Fronting Lender shall be applied by the Administrative Agent to prepay a
portion of the Yen Loans of such Yen Fronting Lender in an amount equal to any
participations therein required to be funded by such Defaulting Lender; any such
prepayment shall not affect the participations in such Yen Loans of the
non-Defaulting Lenders; and

 

58



--------------------------------------------------------------------------------

(g)        any Specified Loans that are repaid or prepaid shall not be
reborrowed.

It is understood and agreed that (i) upon any termination or reduction of the
Commitment of either Class of any Defaulting Lender under clause (b) above, the
Tranche One Applicable Percentage or Tranche Two Applicable Percentage, as the
case may be, of such Lender and each other Lender shall at such time
automatically adjust in accordance with the definition of the term “Tranche One
Applicable Percentage” or “Tranche Two Applicable Percentage”, as applicable,
and (ii) a termination or reduction of the Commitment of either Class of any
Defaulting Lender under clause (b) above shall not require a prepayment of any
Loan of the applicable Class of such Defaulting Lender then outstanding, and
each such Loan of such Class shall continue to be outstanding as part of the
applicable Borrowing in accordance with the terms hereof.

In the event that the Commitment or Yen Commitment of any Defaulting Lender is
terminated pursuant to this Section, such Commitment or Yen Commitment may be
replaced by a Commitment or Commitments, or Yen Commitment or Yen Commitments,
of any one or more Lenders of the applicable Class that is willing to provide
such replacement Commitment or Yen Commitment, pursuant to a written agreement
of Time Warner, the Administrative Agent and any such Lender or Lenders.

In the event that the Administrative Agent and Time Warner agree that a Tranche
Two Lender that is a Defaulting Lender has adequately remedied all matters that
caused such Tranche Two Lender to be a Defaulting Lender, then such Tranche Two
Lender shall purchase at par such of the Tranche Two Revolving Loans of the
other Tranche Two Lenders as the Administrative Agent shall determine may be
necessary in order for such Tranche Two Lender to hold such Tranche Two
Revolving Loans in accordance with its Tranche Two Applicable Percentage (as in
effect immediately prior to such Lender having become a Defaulting Lender).

In the event that the Administrative Agent, Time Warner, the Swingline Lender
and the Issuing Bank each agrees that a Tranche One Lender that is a Defaulting
Lender has adequately remedied all matters that caused such Tranche One Lender
to be a Defaulting Lender, then the Swingline Exposure and LC Exposure of the
Tranche One Lenders shall be readjusted to reflect the inclusion of such Tranche
One Lender’s Tranche One Commitment and on such date such Tranche One Lender
shall purchase at par such of the Tranche One Revolving Loans of the other
Tranche One Lenders (other than Swingline Loans) as the Administrative Agent
shall determine may be necessary in order for such Tranche One Lender to hold
such Tranche One Revolving Loans in accordance with its Tranche One Applicable
Percentage (as in effect immediately prior to such Lender having become a
Defaulting Lender).

ARTICLE III

REPRESENTATIONS AND WARRANTIES

Each Borrower represents and warrants (as to itself and the Restricted
Subsidiaries) to the Lenders that:

SECTION 3.01.        Organization; Powers. Each Credit Party and each of the
Restricted Subsidiaries is duly organized, validly existing and, where
applicable, in good

 

59



--------------------------------------------------------------------------------

standing under the laws of the jurisdiction of its organization, has all
requisite power and authority to carry on its business as now conducted and,
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect, is qualified to
do business in, and is, where applicable, in good standing in, every
jurisdiction where such qualification is required.

SECTION 3.02.        Authorization; Enforceability. The Transactions are within
the Credit Parties’ corporate powers and have been duly authorized by all
necessary corporate and, if required, stockholder action of such Credit Parties.
Each Credit Document (other than each Note) has been, and each Note when
delivered hereunder will have been, duly executed and delivered by the Credit
Parties party thereto. Each Credit Document (other than each Note) constitutes,
and each Note when delivered hereunder will be, a legal, valid and binding
obligation of each such Credit Party, enforceable in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.

SECTION 3.03.        Governmental Approvals; No Conflicts. The Transactions
(a) do not require any consent or approval of, registration or filing with, or
any other action by, any Governmental Authority, except such as have been
obtained or made and are in full force and effect, (b) will not violate (i) any
applicable law or regulation or (ii) the charter, by-laws or other
organizational documents of such Borrower or any of the Restricted Subsidiaries
or any order of any Governmental Authority, (c) will not violate or result in a
default under any indenture, agreement or other instrument binding upon such
Borrower or any of the Restricted Subsidiaries or its assets, or give rise to a
right thereunder to require any payment to be made by such Borrower or any of
the Restricted Subsidiaries and (d) will not result in the creation or
imposition of any Lien on any asset of such Borrower or any of the Restricted
Subsidiaries; except, in each case (other than clause (b)(ii) with respect to
any Credit Party), such as could not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect.

SECTION 3.04.        Financial Condition; No Material Adverse Change. (a) The
audited consolidated balance sheet and statements of operations, stockholders
equity and cash flows (including the notes thereto) of Time Warner and its
consolidated Subsidiaries as of and for the fiscal year ended December 31, 2012,
reported on by Ernst & Young LLP, independent public accountants, copies of
which have heretofore been furnished to each Lender, when combined with all
public filings with the SEC by any Credit Party since December 31, 2012 and
prior to the Effective Date, present fairly, in all material respects, the
financial position and results of operations and cash flows of Time Warner and
its consolidated Subsidiaries, as of such date and for such period, in
accordance with GAAP.

(b)        The unaudited consolidated balance sheet and statements of
operations, stockholders equity and cash flows of Time Warner and its
consolidated Subsidiaries as of and for the nine-month period ended
September 30, 2013, copies of which have heretofore been furnished to each
Lender, when combined with all public filings with the SEC by any Credit Party
since December 31, 2012 and prior to the Effective Date, present fairly, in all
material respects, the financial position and results of operations and cash
flows of Time Warner and its consolidated Subsidiaries, as of such date and for
such period, in accordance with GAAP, subject to normal year-end adjustments and
the absence of footnotes.

 

60



--------------------------------------------------------------------------------

(c)        Since December 31, 2012, there has been no material adverse change in
the business, assets, operations or financial condition of Time Warner and its
consolidated Subsidiaries, taken as a whole.

SECTION 3.05.        Properties. (a) Such Borrower and each of the Restricted
Subsidiaries has good title to, or valid leasehold interests in, all its real
and personal property, except for defects in title or interests that could not
reasonably be expected to result in a Material Adverse Effect.

(b)        Such Borrower and each of the Restricted Subsidiaries owns, or is
licensed to use, all trademarks, trade names, copyrights, patents and other
intellectual property material to its business, and the use thereof by such
Borrower or any of the Restricted Subsidiaries does not infringe upon the rights
of any other Person, except for any such infringements that, individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

SECTION 3.06.        Litigation and Environmental Matters. (a) There are no
actions, suits, investigations or proceedings by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of such Borrower,
threatened against or affecting such Borrower or any of the Restricted
Subsidiaries (i) which could reasonably be expected to be adversely determined
and that, if adversely determined, could reasonably be expected, individually or
in the aggregate, to result in a Material Adverse Effect or (ii) that involve
this Agreement or the Transactions.

(b)        Except with respect to any matters that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, (x) neither such Borrower nor any of the Restricted Subsidiaries (i) has
failed to comply with any Environmental Law or to obtain, maintain or comply
with any permit, license or other approval required under any Environmental Law,
(ii) has become subject to any Environmental Liability or (iii) has received
notice of any claim with respect to any Environmental Liability and (y) such
Borrower has no knowledge of any basis for any Environmental Liability on the
part of any of the Restricted Subsidiaries.

SECTION 3.07.        Compliance with Laws and Agreements. Such Borrower and each
of the Restricted Subsidiaries is in compliance with all laws, regulations and
orders of any Governmental Authority applicable to it or its property and all
indentures, agreements and other instruments binding upon it or its property,
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect. No Event of
Default has occurred and is continuing.

SECTION 3.08.        Government Regulation. Neither such Borrower nor any of the
Restricted Subsidiaries is (a) an “investment company” as defined in, or subject
to regulation under, the Investment Company Act of 1940, or (b) is subject to
any other statute or regulation which regulates the incurrence of indebtedness
for borrowed money, other than, in the case of this clause (b), Federal and
state securities laws and as could not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect.

SECTION 3.09.        Taxes. Such Borrower and each of its Subsidiaries has
timely filed or caused to be filed all Tax returns and reports required to have
been filed and has paid or

 

61



--------------------------------------------------------------------------------

caused to be paid all Taxes required to have been paid by it or as part of the
consolidated group of which it is a member, except (a) Taxes that are being
contested in good faith by appropriate proceedings and for which such Borrower
or such Subsidiary, as applicable, has set aside on its books adequate reserves
in accordance with GAAP or (b) to the extent that the failure to do so could not
reasonably be expected to result in a Material Adverse Effect.

SECTION 3.10.        ERISA. No ERISA Event has occurred or is reasonably
expected to occur that, when taken together with all other such ERISA Events for
which liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect.

SECTION 3.11.        Disclosure. As of the Effective Date, all information
heretofore or contemporaneously furnished by or on behalf of such Borrower or
any of the Restricted Subsidiaries (including all information contained in the
Credit Documents and the annexes, schedules and other attachments to the Credit
Documents, but not including any projected financial statements), when taken
together with the reports and other filings with the SEC made under the Exchange
Act by any Credit Party since December 31, 2009, is, and all other such
information hereafter furnished, including all information contained in any of
the Credit Documents, including any annexes or schedules thereto, by or on
behalf of such Borrower or any of the Restricted Subsidiaries to or on behalf of
any Lender is and will be (as of their respective dates and the Effective Date),
true and accurate in all material respects and not incomplete by omitting to
state a material fact necessary to make such information not misleading at such
time. There is no fact of which such Borrower is aware that has not been
disclosed to the Lenders in writing pursuant to the terms of this Agreement
prior to the date hereof and which, singly or in the aggregate with all such
other facts of which such Borrower is aware, could reasonably be expected to
result in a Material Adverse Effect. All statements of fact and representation
concerning the present business, operations and assets of such Borrower or any
of its Subsidiaries, the Credit Documents and the transactions referred to
therein are true and correct in all material respects.

SECTION 3.12.        Anti-Corruption Laws and Sanctions Laws. Time Warner has
implemented and will maintain in effect and enforce policies and procedures
designed to ensure compliance by Time Warner, its Subsidiaries and their
directors, officers and employees with applicable Anti-Corruption Laws and
Sanctions Laws, and is in compliance with applicable Anti-Corruption Laws and
Sanctions Laws in all material respects. None of Time Warner or any Subsidiary
or, to the knowledge of Time Warner or its Subsidiaries, any director, officer
or employee of Time Warner or any Subsidiary acting in connection with or
benefitting from the credit facility established hereby, is a Sanctioned Person
or violates applicable Sanctions Laws. No Borrowing will be made or Letter of
Credit issued (A) for the purpose of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person, in violation of applicable Anti-Corruption Laws or (B) for the
purpose of financing, funding or facilitating unauthorized transactions with or
activities or business of any Sanctioned Person. To the knowledge of Time
Warner, no Transactions will be undertaken in violation of applicable
Anti-Corruption Laws or Sanctions Laws.

 

62



--------------------------------------------------------------------------------

ARTICLE IV

CONDITIONS

SECTION 4.01.        1Effective Date. The effectiveness of this Agreement and
the obligations of the Lenders to make Loans and of the Issuing Banks to issue
Letters of Credit hereunder shall not become effective until the date on which
each of the following conditions is satisfied (or waived in accordance with
Section 9.02):

(a)        Credit Documents. The Administrative Agent (or its counsel) shall
have received (i) this Agreement executed and delivered by each party hereto and
(ii) the Guarantee, executed and delivered by each of the Guarantors.

(b)        Opinion of Counsel. The Administrative Agent shall have received the
favorable written opinions (addressed to the Administrative Agent and the
Lenders and dated the Effective Date) of (i) Cravath, Swaine & Moore LLP,
counsel for the Credit Parties, (ii) in-house counsel to the Credit Parties, and
(iii) Simpson Thacher & Bartlett LLP, in each case in form and substance
reasonably satisfactory to the Administrative Agent. The Credit Parties hereby
request each such counsel to deliver such opinions.

(c)        Closing Certificate. The Administrative Agent shall have received a
certificate from each Credit Party, in form and substance reasonably
satisfactory to the Administrative Agent, dated the Effective Date and signed by
the president, a vice president, a financial officer or an equivalent officer of
such Credit Party, including, in the case of any Borrower, confirmation of
compliance with the conditions set forth in paragraphs (a) and (b) of
Section 4.02.

(d)        Fees. The Borrowers shall have paid all fees required to be paid on
or before the Effective Date by the Borrowers in connection with the revolving
credit facilities provided for in this Agreement.

(e)        Existing Five-Year Credit Agreement. All Indebtedness outstanding
under the Existing Five-Year Credit Agreement (other than letters of credit
deemed issued on the Effective Date pursuant to Section 2.05(j)) shall have been
repaid or otherwise discharged or shall be concurrently repaid or otherwise
discharged on the Effective Date, together with all interest thereon and other
amounts owing in respect thereof, and all commitments thereunder shall have been
terminated or concurrently terminated in their entirety on the Effective Date.

(f)        Authorizations, etc. The Administrative Agent shall have received
such documents and certificates as the Administrative Agent or its counsel may
reasonably request relating to the organization, existence and, where
applicable, good standing of the Credit Parties, the authorization of the
Transactions and any other legal matters relating to the Credit Parties, this
Agreement or the Transactions, all in form and substance satisfactory to the
Administrative Agent and its counsel.

 

 

1 NOTE: Section 4.01 is no longer applicable and is included only as a matter of
historical reference.

 

63



--------------------------------------------------------------------------------

(g)        U.S.A. PATRIOT Act. On the Effective Date, any Lender that so
requests shall have received, through the Administrative Agent or Time Warner,
such U.S.A. PATRIOT Act information as is required under Section 9.15 and has
been requested at least five Business Days prior to the Effective Date.

Without limiting the generality of the provisions of Article VIII, for purposes
of determining compliance with the conditions specified in this Section 4.01,
each Lender that has signed this Agreement shall be deemed to have accepted, and
to be satisfied with, each document or other matter required under this
Section 4.01 unless the Administrative Agent shall have received notice from
such Lender prior to the proposed Effective Date specifying its objection
thereto.

SECTION 4.02.        Each Credit Event. The obligation of each Lender to make a
Loan on the occasion of any Borrowing, and of the Issuing Banks to issue, amend,
renew or extend any Letter of Credit, is subject to the satisfaction of the
following conditions:

(a)        The representations and warranties of the Credit Parties set forth in
the Credit Documents (other than those set forth in Sections 3.04(c), 3.06 and
3.10 on any date other than the Effective Date) shall be true and correct in all
material respects on and as of the date of such Borrowing or the date of
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable.

(b)        At the time of and immediately after giving effect to such Borrowing
or the issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default or Event of Default shall have occurred and be
continuing.

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the Credit
Parties on the date thereof as to the applicable matters specified in paragraphs
(a) and (b) of this Section.

ARTICLE V

AFFIRMATIVE COVENANTS

Until all the Commitments have expired or been terminated and the principal of
and interest on each Loan, all fees payable hereunder and all other Obligations
shall have been paid in full (but with respect to such other Obligations only to
the extent that actual amounts hereunder are owing at the time the Loans,
together with interest and fees, have been paid in full) and all Letters of
Credit shall have expired or terminated and all LC Disbursements shall have been
reimbursed, each Borrower (for itself and the Restricted Subsidiaries) covenants
and agrees with the Lenders that:

SECTION 5.01.        Financial Statements and Other Information. Time Warner
will furnish to the Administrative Agent at its New York office (who will
distribute copies to each Lender):

 

64



--------------------------------------------------------------------------------

(a)        within 105 days after the end of each fiscal year of Time Warner
(including the fiscal year ending December 31, 2010), its audited consolidated
balance sheet and related statements of operations, stockholders’ equity and
cash flows as of the end of and for such year and its unaudited Adjusted
Financial Statements for such fiscal year, setting forth in each case in
comparative form the figures for the previous fiscal year, and, (i) in the case
of the audited financial statements, reported on by Ernst & Young LLP or other
independent public accountants of recognized national standing (without a “going
concern” or like qualification or exception and without any qualification or
exception as to the scope of such audit) to the effect that such consolidated
financial statements present fairly in all material respects the financial
condition and results of operations of Time Warner and its consolidated
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied and (ii) in the case of the Adjusted Financial Statements, certified by
one of Time Warner’s Financial Officers as presenting fairly in all material
respects the financial condition and results of operations of Time Warner and
the consolidated Restricted Subsidiaries on a consolidated basis in accordance
with GAAP consistently applied; provided that (x) so long as no Event of Default
has occurred and is continuing, Time Warner shall not be required to furnish
Adjusted Financial Statements for any fiscal year if all Unrestricted
Subsidiaries (other than any such Unrestricted Subsidiaries that are already
treated as equity investments on Time Warner’s financial statements) on a
combined basis would not have constituted a Material Subsidiary for such fiscal
year and (y) in no case shall the Borrower be required to deliver any financial
statements of any Guarantor to any Lender;

(b)        within 60 days after the end of each of the first three fiscal
quarters of each fiscal year of Time Warner, its unaudited consolidated balance
sheet and related statements of operations, stockholders’ equity and cash flows
and its unaudited Adjusted Financial Statements as of the end of and for such
fiscal quarter and the then elapsed portion of the fiscal year, setting forth in
each case in comparative form the figures for the corresponding period or
periods of (or, in the case of the balance sheet, as of the end of) the previous
fiscal year, all certified by one of Time Warner’s Financial Officers as
presenting fairly in all material respects the financial condition and results
of operations of Time Warner and its consolidated Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied, subject to normal year-end
adjustments and the absence of footnotes; provided that (x) so long as no Event
of Default has occurred and is continuing, Time Warner shall not be required to
furnish Adjusted Financial Statements for any fiscal quarter if all Unrestricted
Subsidiaries (other than any such Unrestricted Subsidiaries that are already
treated as equity investments on Time Warner’s financial statements) on a
combined basis would not have constituted a Material Subsidiary for such fiscal
quarter and (y) in no case shall the Borrower be required to deliver any
financial statements of any Guarantor to any Lender;

(c)        concurrently with any delivery of financial statements under
clause (a) or (b) above, a certificate of a Financial Officer of Time Warner
(i) certifying as to whether a Default has occurred and, if a Default has
occurred, specifying the details thereof and any action taken or proposed to be
taken with respect thereto, (ii) setting forth reasonably detailed calculations
demonstrating compliance with Sections 6.01, 6.02(a)

 

65



--------------------------------------------------------------------------------

and 6.03(a) and (j) and (iii) stating whether any change in GAAP or in the
application thereof has occurred since the date of the audited financial
statements referred to in Section 3.04, which has not been previously disclosed
by Time Warner pursuant to this paragraph (c), and, if any such change has
occurred, specifying the effect of such change on the financial statements
accompanying such certificate;

(d)        promptly after the same become publicly available, copies of all
periodic and other reports, proxy statements and other materials filed by any
Company with the SEC or with any national securities exchange, or distributed by
any Company to its security holders generally, as the case may be (other than
registration statements on Form S-8, filings under Section 16(a) or 13(d) of the
Exchange Act and routine filings related to employee benefit plans); and

(e)        promptly following any request therefor, such other information
regarding the operations, business affairs and financial condition of Time
Warner or any of its Subsidiaries, including information necessary to carry out
“know your customer” requirements, or compliance with the terms of this
Agreement, as the Administrative Agent or any Lender may reasonably request (it
being understood that Time Warner and such Subsidiaries shall not be required to
provide any information or documents which are subject to confidentiality
provisions the nature of which prohibit such disclosure).

Information required to be delivered pursuant to paragraphs (a), (b) and
(d) shall be deemed to have been delivered on the date on which Time Warner
provides notice to the Administrative Agent, or as the case may be the
Administrative Agent gives notice to the Lenders, that such information has been
posted on Time Warner’s website on the internet at the website address listed on
the signature pages of such notice, at www.sec.gov or at another website
identified in such notice and accessible by the Lenders without charge; provided
that Time Warner shall deliver paper copies of the reports and financial
statements referred to in paragraphs (a), (b) and (d) of this Section 5.01 to
the Administrative Agent or any Lender who requests Time Warner to deliver such
paper copies until written notice to cease delivering paper copies is given by
the Administrative Agent or such Lender.

The Borrowers hereby acknowledge that (a) the Administrative Agent will make
available to the Lenders and the Issuing Banks materials and/or information
provided by or on behalf of the Borrowers hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on IntraLinks, Debtdomain or
another similar secure electronic system (the “Platform”) and (b) certain of the
Lenders may be “public-side” Lenders (i.e., Lenders that do not wish to receive
material non-public information with respect to the Borrowers or their
securities) (each, a “Public Lender”). The Borrowers hereby agree that so long
as the Borrowers or any of their Affiliates is the issuer of any outstanding
debt or equity securities that are registered or issued pursuant to a private
offering or is actively contemplating issuing any such securities (i) the
Borrowers shall act in good faith to ensure that all Borrower Materials that
contain only publicly available information regarding the Borrowers and their
business are clearly and conspicuously marked “PUBLIC” which, at a minimum,
shall mean that the word “PUBLIC” shall appear prominently on the first page
thereof; (ii) by marking Borrower Materials “PUBLIC”, the Borrowers shall be
deemed to have authorized the Administrative Agent, the Issuing Banks and the
Lenders to treat such Borrower Materials as containing only public information
with respect to the Borrowers and their business; (iii) all Borrower Materials

 

66



--------------------------------------------------------------------------------

marked “PUBLIC” are permitted to be made available through a portion of the
Platform designated “Public Investor”; and (iv) the Administrative Agent shall
be responsible for keeping any Borrower Materials that are not marked “PUBLIC”
outside the portion of the Platform designated “Public Investor”.
Notwithstanding the foregoing, the Borrowers shall be under no obligation to
mark any Borrower Materials “PUBLIC”.

SECTION 5.02.        Notices of Material Events. Such Borrower will furnish to
the Administrative Agent (who will distribute copies to the Lenders) prompt
written notice of the following, upon any such event becoming known to any
Responsible Officer of such Borrower:

(a)        the occurrence of any Default;

(b)        the filing or commencement of any action, suit or proceeding by or
before any arbitrator or Governmental Authority against or affecting such
Borrower or Affiliate thereof that, if adversely determined, could reasonably be
expected to result in a Material Adverse Effect;

(c)        the occurrence of any ERISA Event that, alone or together with any
other ERISA Events that have occurred, could reasonably be expected to result in
liability to Time Warner and its Subsidiaries in an aggregate amount exceeding
$200,000,000; and

(d)        any other development that results in, or could reasonably be
expected to result in, a Material Adverse Effect.

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of such Borrower setting forth
the details of the event or development requiring such notice and any action
taken or proposed to be taken with respect thereto.

SECTION 5.03.        Existence; Conduct of Business. Such Borrower will, and
will cause each of the Restricted Subsidiaries which are Material Subsidiaries
to, do or cause to be done all things necessary to preserve, renew and keep in
full force and effect its legal existence and the rights, licenses, permits,
privileges and franchises material to the conduct of its business; provided that
the foregoing shall not prohibit any merger, consolidation, liquidation or
dissolution permitted under Section 6.04.

SECTION 5.04.        Payment of Obligations. Such Borrower will, and will cause
each of the Restricted Subsidiaries to, pay its obligations, including Tax
liabilities, that, if not paid, could reasonably be expected to result in a
Material Adverse Effect, before the same shall become delinquent or in default,
except where (a) the validity or amount thereof is being contested in good faith
by appropriate proceedings, (b) such Borrower or such Restricted Subsidiary has
set aside on its books adequate reserves with respect thereto in accordance with
GAAP and (c) the failure to make payment pending such contest could not
reasonably be expected to result in a Material Adverse Effect.

SECTION 5.05.        Maintenance of Properties; Insurance. Such Borrower will,
and will cause each of the Restricted Subsidiaries to, (a) keep and maintain all
property material to the conduct of its business (taken as a whole) in good
working order and condition, ordinary

 

67



--------------------------------------------------------------------------------

wear and tear excepted, and (b) maintain, with financially sound and reputable
insurance companies, insurance in such amounts and against such risks as are
customarily maintained by companies engaged in the same or similar businesses
operating in the same or similar locations (it being understood that, to the
extent consistent with prudent business practice, a program of self-insurance
for first or other loss layers may be utilized).

SECTION 5.06.        Books and Records; Inspection Rights. Such Borrower will,
and will cause each of the Restricted Subsidiaries to, keep proper books of
record and account in which full, true and correct entries are made of all
dealings and transactions in relation to its business and activities. Such
Borrower will, and will cause each of the Restricted Subsidiaries to, permit any
representatives designated by the Administrative Agent or any Lender, upon
reasonable prior notice, to visit and inspect its properties, to examine its
books and records, and to discuss its affairs, finances and condition with its
officers and, so long as a representative of such Borrower is present, or such
Borrower has consented to the absence of such a representative, independent
accountants (in each case subject to such Borrower’s or the Restricted
Subsidiaries’ obligations under applicable confidentiality provisions), all at
such reasonable times and as often as reasonably requested.

SECTION 5.07.        Compliance with Laws. Such Borrower will, and will cause
each of the Restricted Subsidiaries to, comply with all laws, rules, regulations
and orders of any Governmental Authority applicable to it or its property,
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

SECTION 5.08.        Use of Proceeds. The proceeds of the Loans will be used for
working capital needs and other general corporate purposes of Time Warner and
its Subsidiaries. No part of the proceeds of any Loan will be used, whether
directly or indirectly, for any purpose that entails a violation of any of the
Regulations of the Board, including Regulations U and X.

SECTION 5.09.        Fiscal Periods; Accounting. Such Borrower will keep the
same financial reporting periods as are in effect on the date hereof.

ARTICLE VI

NEGATIVE COVENANTS

Until all the Commitments have expired or terminated and the principal of and
interest on each Loan, all fees payable hereunder and all other Obligations have
been paid in full (but with respect to such other Obligations only to the extent
that actual amounts hereunder are owing at the time the Loans, together with
interest and fees, have been paid in full) and all Letters of Credit shall have
expired or terminated and all LC Disbursements shall have been reimbursed, each
Borrower covenants and agrees (for itself and the Restricted Subsidiaries) with
the Lenders that:

SECTION 6.01.        Consolidated Leverage Ratio. The Consolidated Leverage
Ratio as of the last day of any period of four consecutive fiscal quarters of
Time Warner (including the fiscal quarter ending March 31, 2011) will not exceed
4.50 to 1.00.

 

68



--------------------------------------------------------------------------------

SECTION 6.02.        Indebtedness. Time Warner will not permit any of the
Restricted Subsidiaries (other than a Credit Party) to, create, incur, assume or
permit to exist any Indebtedness, except:

(a)        with respect to all such Restricted Subsidiaries, Indebtedness of up
to an aggregate principal amount of $2,500,000,000 at any time outstanding;

(b)        Indebtedness of any such Restricted Subsidiary to a Borrower or any
Subsidiary;

(c)        Guarantee Obligations of any such Restricted Subsidiary with respect
to Indebtedness of a Borrower or any wholly owned Restricted Subsidiary;

(d)        Indebtedness of any such Restricted Subsidiary incurred to finance
the acquisition, construction or improvement of any property, including Capital
Lease Obligations and any Indebtedness assumed in connection with the
acquisition of any such property or secured by a Lien on any such property prior
to the acquisition thereof, and extensions, renewals and replacements of any
such Indebtedness that do not increase the outstanding principal amount thereof;
provided that the aggregate principal amount of Indebtedness permitted by this
clause (d) with respect to any such property shall not exceed 110% of the
purchase price for, or the cost of construction or improvement of, such
property;

(e)        Indebtedness of any Person that becomes a Restricted Subsidiary after
the date hereof; provided that (x) such Indebtedness exists at the time such
Person becomes a Subsidiary and is not created in contemplation of or in
connection with such Person becoming a Subsidiary and (y) such Indebtedness does
not, directly or indirectly, have recourse (including by way of setoff) to Time
Warner or any of the Restricted Subsidiaries or any asset thereof other than to
the Person so acquired and its Subsidiaries and the assets of the Person so
acquired and its Subsidiaries; and

(f)        Film Financings.

SECTION 6.03.        Liens. Such Borrower will not, and will not permit any of
the Restricted Subsidiaries to, create, incur, assume or permit to exist any
Lien on any property or asset now owned or hereafter acquired by it, except:

(a)        any Lien on any property or asset of Time Warner or any Subsidiary
existing on the date hereof; provided that such Lien shall secure only those
obligations which it secures on the date hereof and extensions, renewal and
replacements thereof that do not increase the outstanding principal amount
thereof and such Liens do not secure an aggregate principal amount of
Indebtedness in excess of $200,000,000 or apply to property or assets of Time
Warner and the Restricted Subsidiaries in excess of $200,000,000;

(b)        any Lien existing on any property or asset prior to the acquisition
thereof by any Borrower or any Subsidiary or existing on any property or asset
of any Person that becomes a Subsidiary after the date hereof prior to the time
such Person becomes a

 

69



--------------------------------------------------------------------------------

Subsidiary; provided that (i) such Lien is not created in contemplation of or in
connection with such acquisition or such Person becoming a Subsidiary, as the
case may be, (ii) such Lien shall not apply to any other property or assets of
any Borrower or any Subsidiary and (iii) such Lien shall secure only those
obligations which it secures on the date of such acquisition or the date such
Person becomes a Subsidiary, as the case may be and extensions, renewals and
replacements thereof that do not increase the outstanding principal amount
thereof;

(c)        Liens on property acquired, constructed or improved by any Borrower
or any Subsidiary; provided that (i) such security interests secure Indebtedness
permitted by clause (d) of Section 6.02, (ii) the Indebtedness secured thereby
does not exceed 110% of the cost of acquiring, constructing or improving such
property and (iii) such security interests shall not apply to any other property
or assets of the any Borrower or any of its Subsidiaries;

(d)        Liens to secure Film Financings; provided that such Liens shall
extend only to the property or assets acquired with such Film Financing;

(e)        any Copyright Liens securing obligations specified in the definition
thereof;

(f)        Liens securing Indebtedness of any Borrower or any Restricted
Subsidiary and owing to such Borrower or to a Restricted Subsidiary of such
Borrower;

(g)        Liens on interests in or investments in any Unrestricted Subsidiary
or in any other Person that is not a Subsidiary of Time Warner securing
Indebtedness of such Unrestricted Subsidiary or such other Person;

(h)        Liens for taxes, assessments or governmental charges or levies not
yet due and payable or which are being contested in good faith by appropriate
proceedings;

(i)        Liens incidental to the ordinary conduct of such Borrower’s business
or the ownership of its assets which were not incurred in connection with the
borrowing of money, such as carrier’s, warehousemen’s, materialmen’s, landlord’s
and mechanic’s liens, and which do not in the aggregate materially detract from
the value of its assets or materially impair the use thereof in the ordinary
course of its business; and

(j)        other Liens in respect of property or assets of Time Warner or any
Restricted Subsidiary so long as at the time of the securing of any obligations
related thereto, the aggregate principal amount of all such secured obligations
does not exceed 5% of the Consolidated Total Assets of Time Warner at such time
(it being understood that any Lien permitted under any other clause in this
Section 6.03 shall not be included in the computation described in this
paragraph).

SECTION 6.04.        Mergers, Etc. Such Borrower will not, and will not permit
any of the Restricted Subsidiaries to, merge into or consolidate with any other
Person, or permit any other Person to merge into or consolidate with it, or
sell, transfer, lease or otherwise dispose of (in one transaction or in a series
of transactions) all or a substantial portion of such Borrower’s

 

70



--------------------------------------------------------------------------------

consolidated assets, or all or a substantial portion of the stock of all of the
Restricted Subsidiaries, taken as a whole (in each case, whether now owned or
hereafter acquired), or liquidate or dissolve, unless (a) at the time thereof
and immediately after giving effect thereto no Event of Default shall have
occurred and be continuing and (b) after giving effect to any such transaction,
the business, taken as a whole, of such Borrower and the Restricted Subsidiaries
shall not have been altered in a fundamental and substantial manner from that
conducted by them, taken as a whole, immediately prior to the Effective Date;
provided that (i) Time Warner shall not merge into or consolidate with such
other Person, unless Time Warner shall survive such consolidation or merger,
(ii) TWIFL shall not merge into or consolidate with such other Person, unless
TWIFL or Time Warner shall survive such consolidation or merger and (iii) a
Borrower shall not liquidate or dissolve (except that TWIFL may liquidate or
dissolve into Time Warner) or permit any Guarantor to liquidate or dissolve
except into a Borrower or another Guarantor.

SECTION 6.05.        Investments. Such Borrower will not, and will not cause or
permit any of the Restricted Subsidiaries to, make any Investment (other than
any Investment in the ordinary course of the operation of its business) if,
before or after giving effect to the commitment thereto on a pro forma basis, an
Event of Default shall have occurred and be continuing.

SECTION 6.06.        Restricted Payments. Such Borrower will not declare or
make, or agree to pay or make, directly or indirectly, any Restricted Payment,
except such Borrower may (a) declare and pay dividends with respect to its
capital stock payable solely in additional shares of its common stock and
(b) make Restricted Payments so long as after giving effect to the making of
such Restricted Payment, no Event of Default shall have occurred and be
continuing on a pro forma basis.

SECTION 6.07.        Transactions with Affiliates. Such Borrower will not, and
will not permit any of the Restricted Subsidiaries to, directly or indirectly,
enter into any material transaction with any of its Affiliates, except
(a) transactions entered into prior to the date hereof or contemplated by any
agreement entered into prior to the date hereof, (b) in the ordinary course of
business or at prices and on terms and conditions not less favorable to such
Borrower or such Subsidiary than could be obtained on an arm’s-length basis from
unrelated third parties, (c) transactions between or among the Borrowers,
between or among such Borrower and the Restricted Subsidiaries or between or
among Restricted Subsidiaries, (d) any arrangements with officers, directors,
representatives or other employees of such Borrower and its Subsidiaries
relating specifically to employment as such and (e) transactions that are
otherwise permitted by this Agreement.

SECTION 6.08.        Unrestricted Subsidiaries. (a) Schedule 6.08 sets forth
those Subsidiaries that have been designated as Unrestricted Subsidiaries as of
the Restatement Effective Date, which Subsidiaries do not include any Guarantor
or a Borrower. A Borrower may designate any other of its Subsidiaries (other
than a Borrower or a Guarantor) as Unrestricted Subsidiaries from time to time
in compliance with the provisions of this Section 6.08. Such Borrower will not
designate any of its Subsidiaries as an Unrestricted Subsidiary unless at the
time such Subsidiary is designated as an Unrestricted Subsidiary, before and
after giving effect to such designation on a pro forma basis, no Event of
Default shall have occurred and be continuing, as certified in an Officers’
Certificate delivered to the

 

71



--------------------------------------------------------------------------------

Administrative Agent at the time of such designation. Such Officers’ Certificate
also shall state the specific purpose for which such designation is being made.
All Subsidiaries of Unrestricted Subsidiaries shall be Unrestricted
Subsidiaries.

(b)        A Borrower may designate or redesignate any Unrestricted Subsidiary
as a Restricted Subsidiary from time to time in compliance with the provisions
of this Section 6.08. Such Borrower will not designate or redesignate any
Unrestricted Subsidiary as a Restricted Subsidiary, unless at the time such
Unrestricted Subsidiary is so designated or redesignated as a Restricted
Subsidiary, after giving effect to such designation or redesignation on a pro
forma basis, no Event of Default shall have occurred and be continuing, as
certified in an Officer’s Certificate delivered to the Administrative Agent at
the time of such designation or redesignation.

ARTICLE VII

EVENTS OF DEFAULT

If any of the following events (“Events of Default”) shall occur:

(a)        any Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

(b)        any Borrower shall fail to pay any interest on any Loan or any fee or
any other amount (other than an amount referred to in clause (a) of this
Article) payable under this Agreement, when and as the same shall become due and
payable, and such failure shall continue unremedied for a period of five days;

(c)        any representation or warranty made or deemed made by or on behalf of
any Credit Party in any Credit Document or any amendment or modification
thereof, or in any report, certificate, financial statement or other document
furnished pursuant to or in connection with any Credit Document or any amendment
or modification thereof, shall prove to have been incorrect in any material
respect when made or deemed made;

(d)        any Borrower shall fail to observe or perform any covenant, condition
or agreement contained in Section 5.02 or 5.03 (with respect to such Borrower’s
existence) or in Article VI;

(e)        any Credit Party shall fail to observe or perform any covenant,
condition or agreement contained in the Credit Documents (other than those
specified in clause (a), (b) or (d) of this Article), and such failure shall
continue unremedied for a period of 30 days after notice thereof from the
Administrative Agent (given at the request of any Lender) to any Borrower;

(f)        any Borrower or any Restricted Subsidiary shall fail to make any
payment (whether of principal or interest and regardless of amount) in respect
of any Material Indebtedness, when and as the same shall become due and payable
after giving effect to any applicable grace periods;

 

72



--------------------------------------------------------------------------------

(g)        any event or condition occurs that results in any Material
Indebtedness becoming due prior to its scheduled maturity or that enables or
permits (after giving effect to any applicable grace periods) the holder or
holders of any Material Indebtedness or any trustee or agent on its or their
behalf to cause any Material Indebtedness to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity; provided that this clause (g) shall not apply to secured Indebtedness
that becomes due as a result of the voluntary sale or transfer of the property
or assets securing such Indebtedness;

(h)        an involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (i) liquidation, reorganization or other relief
in respect of any Borrower or any Material Subsidiary or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for any Borrower or any Material Subsidiary or for a
substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for 60 days or an order or decree approving
or ordering any of the foregoing shall be entered;

(i)        any Borrower or any Material Subsidiary shall (i) voluntarily
commence any proceeding or file any petition seeking liquidation, reorganization
or other relief under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or petition described in clause (h) of this Article, (iii) apply for
or consent to the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for any Borrower or any Material Subsidiary or
for a substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any action for the
purpose of effecting any of the foregoing;

(j)        any Borrower or any Material Subsidiary shall become unable, admit in
writing or fail generally to pay its debts as they become due;

(k)        one or more judgments for the payment of money in an aggregate amount
in excess of $200,000,000 (to the extent not covered by insurance) shall be
rendered against any Borrower, any Material Subsidiary or any combination
thereof or any action shall be legally taken by a judgment creditor (whose
liquidated judgment, along with those of any other judgment creditor’s, exceeds
$200,000,000) to attach or levy upon any assets of any Borrower or any Material
Subsidiary to enforce any such judgment, and the same shall remain undischarged
for a period of 60 consecutive days during which execution shall not be
effectively stayed, vacated or bonded pending appeal;

(l)        an ERISA Event shall have occurred that, when taken together with all
other ERISA Events (with respect to which a Borrower has a liability which has
not yet been satisfied) that have occurred, could reasonably be expected to
result in a Material Adverse Effect;

 

73



--------------------------------------------------------------------------------

(m)        except as otherwise permitted by this Agreement, the Guarantee shall
cease, for any reason, to be in full force and effect with respect to any
Guarantor or any Credit Party shall so assert; or

(n)        a Change in Control shall occur;

then, and in every such event (other than an event with respect to a Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to Time Warner, take either or
both of the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of any Borrower accrued hereunder
(including all amounts of LC Exposure, whether or not the beneficiary of the
then outstanding Letters of Credit shall have presented the documents required
therein), shall become due and payable immediately, without presentment, demand,
protest or other notice of any kind, all of which are hereby waived by each
Borrower; and in case of any event with respect to any Borrower described in
clause (h) or (i) of this Article, the Commitments shall automatically terminate
and the principal of the Loans then outstanding, together with accrued interest
thereon and all fees and other obligations of any Borrower accrued hereunder
(including all amounts of LC Exposure, whether or not the beneficiary of the
then outstanding Letters of Credit shall have presented the documents required
therein), shall automatically become due and payable, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
each Borrower. With respect to all Letters of Credit with respect to which
presentment for honor shall not have occurred at the time of an acceleration
pursuant to this paragraph, the applicable Borrower shall at such time deposit
in a cash collateral account opened by the Administrative Agent for the benefit
of the Issuing Banks and the Tranche One Lenders, an amount equal to the
aggregate then undrawn and unexpired amount of such Letters of Credit. Amounts
held in such cash collateral account shall be applied by the Administrative
Agent to the payment of drafts drawn under such Letters of Credit, and the
unused portion thereof after all such Letters of Credit shall have expired or
been fully drawn upon, if any, shall be applied to repay other obligations of
the Borrowers hereunder and under the other Credit Documents, if any. The
Administrative Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over such account. Other than any interest earned
on the investment of such deposits, which investments shall be made in Cash
Equivalents, or upon mutual consent of the Borrowers and the Administrative
Agent, any other investment (in each case at the Borrowers’ risk and expense),
such deposits shall not bear interest. Interest or profits, if any, on such
investments shall accumulate in such account. After all such Letters of Credit
shall have expired or been fully drawn upon, all reimbursement obligations shall
have been satisfied and all other obligations of the Borrowers hereunder and
under the other Credit Documents shall have been paid in full, the balance, if
any, in such cash collateral account shall be returned to the Borrowers (or such
other Person as may be lawfully entitled thereto).

 

74



--------------------------------------------------------------------------------

ARTICLE VIII

THE AGENTS

Each of the Lenders hereby irrevocably appoints the Administrative Agent as its
agent and authorizes the Administrative Agent to take such actions on its behalf
and to exercise such powers as are delegated to the Administrative Agent by the
terms hereof, together with such actions and powers as are reasonably incidental
thereto.

Each bank serving as an Agent hereunder shall have the same rights and powers in
its capacity as a Lender as any other Lender and may exercise the same as though
it were not an Agent, and such bank and its Affiliates may accept deposits from,
lend money to, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with any Company or Affiliate
thereof as if it were not an Agent hereunder and without any duty to account
therefor to the Lenders.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Credit Documents. Without limiting
the generality of the foregoing, (a) the Administrative Agent shall not be
subject to any fiduciary or other implied duties, regardless of whether a
Default has occurred and is continuing, (b) the Administrative Agent shall not
have any duty to take any discretionary action or exercise any discretionary
powers, except discretionary rights and powers expressly contemplated hereby or
by the other Credit Documents that the Administrative Agent is required to
exercise in writing by the Required Lenders (or, if so specified by this
Agreement, all the Lenders) and (c) except as expressly set forth herein and in
the other Credit Documents, the Administrative Agent shall not have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to any Company or any of its Affiliates that is communicated to or
obtained by the bank serving as Administrative Agent or any of its Affiliates in
any capacity. The Administrative Agent shall not be liable for any action taken
or not taken by it with the consent or at the request of the Required Lenders
(or, if so specified by this Agreement, all the Lenders, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Article VII and Section 9.02) or in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until written notice
thereof is given to the Administrative Agent by any Borrower, or a Lender or an
Issuing Bank, and the Administrative Agent shall not be responsible for or have
any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with this Agreement or any other Credit
Document, (ii) the contents of any certificate, report or other document
delivered under any Credit Document or in connection therewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth in the Credit Documents or the occurrence of any Default,
(iv) the validity, enforceability, effectiveness or genuineness of any Credit
Document or any other agreement, instrument or document, or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

75



--------------------------------------------------------------------------------

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message) believed by it to be genuine and to have been signed, sent or otherwise
authenticated by a proper Person. An initial list of the proper Persons with
respect to the Borrowers appears on Schedule 8. Schedule 8 shall not be altered
except in writing by a Person appearing thereon (or by a successor to such
Person occupying the equivalent office). The Administrative Agent also may rely
upon any statement made to it orally or by telephone and believed by it to be
made by the proper Person, and shall not incur any liability for relying thereon
so long as such statement, in the case of a Borrowing Request, complies with the
requirements of Section 2.03 in all material respects (it being understood that
oral notices of borrowing will be confirmed in writing by such Borrower in
accordance with Section 2.03). In determining compliance with any condition
hereunder to the making of a Loan, or the issuance of a Letter of Credit, that
by its terms must be fulfilled to the satisfaction of a Lender or an Issuing
Bank, the Administrative Agent may presume that such condition is satisfactory
to such Lender or such Issuing Bank unless the Administrative Agent shall have
received notice to the contrary from such Lender or such Issuing Bank prior to
the making of such Loan or the issuance of such Letter of Credit. The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrowers), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

The Administrative Agent may perform any and all its duties and exercise its
rights and powers hereunder or under any other Credit Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any and all its duties and exercise its
rights and powers through their respective Related Parties. The exculpatory
provisions of the preceding paragraphs shall apply to any such sub-agent and to
the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent.

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders and the Borrowers. Upon any such resignation, the Required
Lenders shall have the right, in consultation with the Borrowers, to appoint a
successor which, so long as no Event of Default is continuing, shall be
reasonably acceptable to the Borrowers. If no successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may, on behalf of the
Lenders, appoint a successor Administrative Agent which shall be a bank with an
office in New York, New York, or an Affiliate of any such bank. Upon the
acceptance of its appointment as Administrative Agent hereunder by a successor,
such successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring (or retired) Administrative Agent, and the
retiring Administrative Agent shall be discharged from its duties and
obligations hereunder or under the other Credit Documents. The fees payable by
the Borrowers to a successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Borrowers and
such successor; provided that the predecessor Administrative Agent shall pay the
unearned portion of any fees paid in advance to either the successor
Administrative Agent or the

 

76



--------------------------------------------------------------------------------

Borrowers. After the Administrative Agent’s resignation hereunder, the
provisions of this Article and Section 9.03 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by it while it was acting as Administrative Agent.

Any resignation by Citibank, N.A. as Administrative Agent pursuant to this
Article VIII shall also constitute its resignation as a Swingline Lender. Upon
the acceptance of a successor’s appointment as a Swingline Lender the retiring
Swingline Lender shall be discharged from all of its duties and obligations
hereunder or under the other Credit Documents.

The Lenders agree to indemnify each Agent in its capacity as such (to the extent
not reimbursed by the Borrowers and without limiting the obligation of the
Borrowers to do so), ratably according to their Commitments in effect (or at any
time after the Commitments have terminated, their Revolving Credit Exposures) on
the date on which indemnification is sought under this Article VIII (or, if
indemnification is sought after the date upon which the Commitments shall have
terminated and the Loans shall have been paid in full, ratably in accordance
with their Commitments (or, if the Commitments have terminated earlier, their
Revolving Credit Exposures) immediately prior to such date), from and against
any and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind whatsoever that
may at any time (whether before or after the payment of the Loans) be imposed
on, incurred by or asserted against such Agent in any way relating to or arising
out of, the Commitments, this Agreement, any of the other Credit Documents or
any documents contemplated by or referred to herein or therein or the
transactions contemplated hereby or thereby or any action taken or omitted by
such Agent under or in connection with any of the foregoing; provided that no
Lender shall be liable for the payment of any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements that are found by a final and nonappealable decision
of a court of competent jurisdiction to have resulted from such Agent’s gross
negligence or willful misconduct. The agreements in this paragraph shall survive
the payment of the Loans and all other amounts payable hereunder.

Each Lender acknowledges that it has, independently and without reliance upon
any Agent or any other Lender and based on such documents and information as it
has deemed appropriate, made its own credit analysis and decision to enter into
this Agreement. Each Lender also acknowledges that it will, independently and
without reliance upon any Agent or any other Lender and based on such documents
and information as it shall from time to time deem appropriate, continue to make
its own decisions in taking or not taking action under or based upon this
Agreement, any related agreement or any document furnished hereunder or
thereunder.

The Joint-Lead Arrangers, Joint Bookrunners, Co-Syndication Agents and
Co-Documentation Agents shall not have any duties or responsibilities under any
Credit Document in their capacity as such.

 

77



--------------------------------------------------------------------------------

ARTICLE IX

MISCELLANEOUS

SECTION 9.01.        Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone, all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail, sent by facsimile or sent by electronic communication
(including electronic mail and Internet or intranet websites), as follows:

(i)        if to Time Warner, to it at One Time Warner Center, New York, NY
10019, Attention of Chief Financial Officer (Facsimile No. (212) 484-7175), with
copies to its General Counsel (Facsimile No. (212) 484-7167) and its Treasurer
(Facsimile No. (212) 484-7151);

(ii)        if to TWIFL, to it at Turner House, 16 Great Marlborough Street,
London W1F 7HS, Attention of Tracey Mundy (Facsimile No. 44-020-7437-4497), with
copies to Time Warner as specified above;

(iii)        if to the Administrative Agent, to Citibank, N.A., 1615 Brett Road
OPS III, New Castle, DE 19720, Attention of Bank Loan Syndications (Facsimile
No. (212) 994-0961: GLAgentOfficeOps@citi.com), with a copy to (i) Citibank,
N.A., 388 Greenwich Street, New York, NY 10013, Attention of Robert Parr
(Facsimile No. (646) 291-1783); (ii) in the case of a Eurocurrency Borrowing,
Citibank, N.A., London Branch, Citigroup Centre, Canary Wharf, London E14 5LB,
Attention of Loan Agency (Facsimile No. 44-20-8636-3824); and (iii) in the case
of a Yen Loan, Citibank, N.A., Tokyo Branch, Akasaka Park Building 5F, 2-20
Akasaka 5-chome, Minatoku, Tokyo 107-6105, Attention of Agency, Corporate
Finance (Facsimile No. 813-3560-9391);

(iv)        if to a Swingline Lender, to it as may be provided by such Swingline
Lender from time to time;

(v)        if to an Issuing Bank, to it as may be provided by such Issuing Bank
from time to time; and

(vi)        if to any other Lender, to it at its address (or facsimile number)
set forth in its Administrative Questionnaire.

Any party hereto may change its address or facsimile number for notices and
other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt if received prior to or during the recipient’s normal business hours.

(b)        THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE

 

78



--------------------------------------------------------------------------------

PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE
BORROWER MATERIALS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY,
INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD-PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR
THE PLATFORM. In no event shall the Administrative Agent or any of its Related
Parties (collectively, the “Agent Parties”) have any liability to the Borrowers,
any Lender, any Issuing Bank or any other Person for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of the Borrowers’ or the Administrative Agent’s transmission of
Borrower Materials through the Platform, except to the extent that such losses,
claims, damages, liabilities or expenses are determined by a court of competent
jurisdiction by a final and nonappealable judgment to have resulted from the
gross negligence or willful misconduct of such Agent Party; provided, however,
that (i) nothing in this paragraph (b) shall modify the Agent Parties’
respective obligations pursuant to Section 9.12, and (ii) in no event shall any
Agent Party have any liability to any Lender or any Issuing Bank for indirect,
special, incidental, consequential or punitive damages (as opposed to direct or
actual damages).

SECTION 9.02.        Waivers; Amendments; Release of Subsidiary Guarantors.
(a) No failure or delay by the Administrative Agent, any Issuing Bank or any
Lender in exercising any right or power hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent, the Issuing
Banks and the Lenders hereunder are cumulative and are not exclusive of any
rights or remedies that they would otherwise have. No waiver of any provision of
this Agreement or consent to any departure by any Borrower therefrom shall in
any event be effective unless the same shall be permitted by paragraph (b) of
this Section, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the making of a Loan or issuance of a Letter of
Credit shall not be construed as a waiver of any Default, regardless of whether
the Administrative Agent, any Issuing Bank or any Lender may have had notice or
knowledge of such Default at the time.

(b)        Neither this Agreement nor any provision hereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by the Borrowers and the Required Lenders or by the Borrowers and
the Administrative Agent with the consent of the Required Lenders; provided that
no such agreement shall (i) increase the Commitment of any Lender without the
written consent of such Lender, (ii) amend, waive, modify or otherwise change
Section 2.17(b) or (c) in a manner that would alter the pro rata sharing of
payments required thereby, without the written consent of each Lender,
(iii) subject to paragraph (c) below, release any Guarantor under the Guarantee
without the written consent of each Lender or (iv) change any of the provisions
of this Section or the definition of “Required Lenders” or “Required Class
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to waive, amend or modify any rights hereunder or make any
determination or grant any consent hereunder, without the written consent of
each Lender; provided further that, with or without the agreement or consent of
the Required Lenders or

 

79



--------------------------------------------------------------------------------

Required Class Lenders, an agreement or agreements may (y) reduce the principal
amount of any Loan, reduce the rate of interest thereon or reduce any fees
payable hereunder, with (but only with) the written consent of each Lender
directly affected thereby or (z) postpone the scheduled date of payment of the
principal amount of any Loan, or any interest thereon, or any fees payable
hereunder, or reduce the amount of, waive or excuse any such payment, or
postpone the scheduled date of expiration of any Commitment of either Class,
with (but only with) the written consent of each Lender directly affected
thereby; provided further that no such agreement shall amend, modify or
otherwise affect the rights or duties of the Administrative Agent, any Issuing
Bank, any Swingline Lender or any Yen Fronting Lender hereunder without the
prior written consent of the Administrative Agent, such Issuing Bank, such
Swingline Lender or such Yen Fronting Lender, as the case may be; provided
further that any waiver, amendment or modification of this Agreement that by its
terms affects the rights or duties under this Agreement of one Class of Lenders
(but not of the other Class of Lenders) may be effected by an agreement or
agreements in writing entered into by the Borrowers, the Administrative Agent
and the Required Class Lenders of the applicable affected Class. It is
understood and agreed that the Borrowers shall be permitted to cause additional
Affiliates to, directly or indirectly, guarantee Obligations of the Borrowers
without the consent of any Lender or the Administrative Agent.

(c)        Any term or provision of any Credit Document to the contrary
notwithstanding, a Subsidiary Guarantor shall be automatically released from its
obligations under the Guarantee, and the guaranty of such Subsidiary Guarantor
shall be automatically released, upon receipt by the Administrative Agent of a
certificate of a Responsible Officer of Time Warner certifying that such
Subsidiary Guarantor has no outstanding Indebtedness for Borrowed Money as of
the date of such certificate, other than any other guarantee of Indebtedness for
Borrowed Money that will be released concurrently with the release of such
guaranty. In connection with any such release, the Administrative Agent shall
execute and deliver to Time Warner or the applicable Subsidiary Guarantor, at
Time Warner’s expense, all documents and shall take all such actions as are
reasonably requested by Time Warner to evidence such release and to effect the
release of such Subsidiary Guarantor’s guaranties and other obligations
contained in the Guarantee. The execution and delivery of documents pursuant to
this Section shall be without recourse to or representation or warranty by the
Administrative Agent.

SECTION 9.03.        Expenses; Indemnity; Damage Waiver. (a) The Borrowers shall
pay (i) all reasonable out-of-pocket expenses incurred by the Arrangers, the
Administrative Agent and its Affiliates, including the reasonable fees, charges
and disbursements of counsel for the Administrative Agent in connection with the
preparation and administration of the Credit Documents or any amendments,
modifications or waivers of the provisions thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), and (ii) all
out-of-pocket expenses incurred by the Agents, the Issuing Banks or the Lenders,
including the reasonable fees, charges and disbursements of any counsel for the
Agents, the Issuing Banks or the Lenders in connection with the enforcement or
protection of its rights in connection with any Credit Document, including its
rights under this Section, or in connection with the Loans made or Letters of
Credit issued hereunder, including in connection with any workout, restructuring
or negotiations in respect thereof, it being understood that the Agents, the
Issuing Banks and the Lenders shall use, and the Borrowers shall only be
required to pay such fees, charges and disbursements of, a single counsel,
unless (and to the extent) conflicts of interests require the use of more than
one counsel.

 

80



--------------------------------------------------------------------------------

(b)        The Borrowers shall indemnify each Agent, each Issuing Bank and each
Lender, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses, including
the reasonable fees, charges and disbursements of any counsel for any
Indemnitee, incurred by or asserted against any Indemnitee arising out of, in
connection with, or as a result of (i) the execution or delivery of any Credit
Documents or any agreement or instrument contemplated thereby, the performance
by the parties hereto of their respective obligations hereunder or the
consummation of the Transactions or any other transactions contemplated hereby,
(ii) any Loan or Letter of Credit or the use of, or the proposed use of, the
proceeds therefrom (including any refusal by the Issuing Bank to honor a demand
for payment under a Letter of Credit if the documents presented in connection
with such demand do not strictly comply with the terms of such Letter of
Credit), (iii) any actual or alleged presence or release of Hazardous Materials
on or from any property owned or operated by any Company, or any Environmental
Liability related in any way to any Company, or (iv) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory and regardless of whether
any Indemnitee is a party thereto; provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses resulted from the gross negligence or willful
misconduct of such Indemnitee (or a Related Party of such Indemnitee).

(c)        To the extent that any of the Borrowers fail to pay any amount
required to be paid by them to the Administrative Agent, an Issuing Bank, a
Swingline Lender or a Yen Fronting Lender under paragraph (a) or (b) of this
Section, each Lender severally agrees to pay to the Administrative Agent, such
Issuing Bank, such Swingline Lender or such Yen Fronting Lender, as the case may
be, such Lender’s pro rata share (which shall be a percentage equal to the sum
of such Lender’s Tranche One Commitments and Tranche Two Commitments divided by
the sum of the Tranche One Commitments and Tranche Two Commitments of all the
Lenders as of the time that the applicable unreimbursed expense or indemnity
payment is sought; provided that if the Commitments of either Class have
terminated, such percentage shall be based upon the Revolving Credit Exposures
of such Class instead of the Commitments of such Class) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent, such Issuing Bank, such Swingline Lender or
such Yen Fronting Lender in its capacity as such.

(d)        To the extent permitted by applicable law, no Borrower shall assert,
and each Borrower hereby waives, any claim against any Indemnitee, on any theory
of liability, for special, indirect, consequential or punitive damages (as
opposed to direct or actual damages) arising out of, in connection with, or as a
result of, this Agreement or any agreement or instrument contemplated hereby,
the Transactions, any Loan or the use of the proceeds thereof.

(e)        All amounts due under this Section shall be payable promptly after
written demand therefor.

 

81



--------------------------------------------------------------------------------

SECTION 9.04.        Successors and Assigns. (a) The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby (including any
Affiliate of an Issuing Bank that issues any Letter of Credit), except that no
Credit Party may assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of each Lender except in accordance
with Section 6.04 (and any attempted assignment or transfer by such Credit Party
without such consent shall be null and void). Nothing in this Agreement, express
or implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby (including any
Affiliate of an Issuing Bank that issues any Letter of Credit) and, to the
extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the Issuing Banks and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

(b)        Any Lender other than a Conduit Lender may assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment of either Class and the
Loans of such Class at the time owing to it); provided that (i) except in the
case of an assignment to a Lender or a Lender Affiliate, each of Time Warner and
the Administrative Agent and (x) each Swingline Lender (but only in the case of
an assignment of all or a portion of a Tranche One Commitment in respect of
Swingline Exposure), (y) each Issuing Bank that has issued Letters of Credit
hereunder having an aggregate face amount in excess of $15,000,000 at the time
of such assignment (but only in the case of an assignment of all or a portion of
a Tranche One Commitment in respect of LC Exposure) or (z) (i) each Tranche One
Yen Fronting Lender (but only in the case of an assignment of all or a portion
of a Tranche One Commitment in respect of Yen Exposure) or (ii) each Tranche Two
Yen Fronting Lender (but only in the case of an assignment of all or a portion
of a Tranche Two Commitment in respect of Yen Exposure) must give its prior
written consent to such assignment (which consent shall not be unreasonably
withheld or delayed), provided that, with respect to Time Warner, such consent
shall be deemed to have been given if Time Warner has not responded to a
proposed assignment within 15 Business Days following its receipt of notice of
such proposed assignment, (ii) except in the case of an assignment to a Lender
or an Affiliate of a Lender or an assignment of the entire remaining balance of
the assigning Lender’s Commitment of either Class, each assignment of
Commitments of either Class shall not be less than an aggregate principal amount
of $15,000,000, (iii) except in the case of an assignment to a Lender or an
Affiliate of a Lender or an assignment of the entire remaining balance of the
assigning Lender’s Commitment of either Class, the remaining amount of the
Commitment of such Class of the assigning Lender after giving effect to such
assignment shall not be less than $15,000,000 unless, in the case of clauses
(ii) or (iii), each of Time Warner and the Administrative Agent otherwise
consents, (iv) each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement in respect of the applicable Class, (v) except in the case of an
assignment to an Affiliate of the assigning Lender on or about the Effective
Date, the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Acceptance, together with a processing
and recordation fee of $2,500, and (vi) the assignee, if it shall not be a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire; provided further that any consent of Time Warner otherwise
required under this paragraph shall not be required if an Event of Default under
clause (a), (h) or (i) of Article VII has occurred and is continuing. Upon
acceptance and recording pursuant to paragraph (d) of this Section, from and
after the effective

 

82



--------------------------------------------------------------------------------

date specified in each Assignment and Acceptance, the assignee thereunder shall
be a party hereto and, to the extent of the interest assigned by such Assignment
and Acceptance, have the rights and obligations of a Lender of the applicable
Class under this Agreement, and the assigning Lender thereunder shall, to the
extent of the interest assigned by such Assignment and Acceptance, be released
from its obligations in respect of the applicable Class under this Agreement
(and, in the case of an Assignment and Acceptance covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall (i) continue to be entitled to the benefits of
Sections 2.14, 2.15, 2.16 and 9.03) and (ii) continue to be subject to the
confidentiality provisions hereof. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
paragraph shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in respect of the
applicable Class in accordance with paragraph (e) of this Section.
Notwithstanding the foregoing, any Conduit Lender may assign at any time to its
designating Lender hereunder without the consent of any Borrower or the
Administrative Agent any or all of the Loans it may have funded hereunder and
pursuant to its designation agreement and without regard to the limitations set
forth in the first sentence of this Section.

(c)        The Administrative Agent, acting for this purpose as an agent of the
Borrowers, shall maintain at one of its offices in The City of New York a copy
of each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amount of the Loans (identifying whether any such Loans are
Specified Loans) and LC Disbursements owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive, and the Borrowers, the Administrative Agent, the Issuing
Banks and the Lenders may treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary.

(d)        Upon its receipt of a duly completed Assignment and Acceptance
executed by an assigning Lender and an assignee, the assignee’s completed
Administrative Questionnaire (unless the assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in paragraph (b) of
this Section and any written consent to such assignment required by
paragraph (b) of this Section, the Administrative Agent shall accept such
Assignment and Acceptance and record the information contained therein in the
Register. No assignment shall be effective for purposes of this Agreement unless
it has been recorded in the Register as provided in this paragraph.

(e)        Any Lender other than a Conduit Lender may, without the consent of
any Borrower, the Administrative Agent or the Swingline Lenders, sell
participations to one or more banks or other entities (a “Participant”) in all
or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Commitment of either Class and the Loans of
either Class owing to it); provided that (i) such Lender’s obligations under
this Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrowers, the Administrative Agent and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement. Any agreement or
instrument

 

83



--------------------------------------------------------------------------------

pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, modification or waiver
described in the first and second provisos to Section 9.02(b) that affects such
Participant. Subject to paragraph (f) of this Section, each Borrower agrees that
each Participant shall be entitled to the benefits of Sections 2.14, 2.15 and
2.16 to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section. Each Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
the Borrower, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Credit
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.

(f)        A Participant shall not be entitled to receive any greater payment
under Section 2.14 or 2.16 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrowers’
prior written consent. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 2.16 unless the
Borrowers are notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrowers, to comply with
Section 2.16(g) as though it were a Lender.

(g)        Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including any such pledge or assignment to a Federal Reserve Bank
or other central bank, and this Section shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such assignee for such Lender as a party hereto.

(h)        Each Borrower, upon receipt of written notice from the relevant
Lender, agrees to issue Notes to any Lender requiring Notes to facilitate
transactions of the type described in paragraph (g) above.

(i)        Each Borrower, each Lender and the Administrative Agent hereby
confirms that it will not institute against a Conduit Lender or join any other
Person in instituting against a Conduit Lender any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceeding under any state bankruptcy or
similar law, for one year and one day after the payment in full of the latest
maturing commercial paper note issued by such Conduit Lender; provided,

 

84



--------------------------------------------------------------------------------

however, that each Lender designating any Conduit Lender hereby agrees to
indemnify, save and hold harmless each other party hereto for any loss, cost,
damage or expense arising out of its inability to institute such a proceeding
against such Conduit Lender during such period of forbearance.

SECTION 9.05.        Survival. All covenants, agreements, representations and
warranties made by the Credit Parties herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loans
and issuance of any Letters of Credit, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent or any Lender may have had notice or knowledge of any
Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any fee or any other amount
payable under this Agreement is outstanding and unpaid and so long as the
Commitments have not expired or terminated. The provisions of Sections 2.14,
2.15, 2.16 and 9.03 and Article VIII shall survive and remain in full force and
effect regardless of the consummation of the transactions contemplated hereby,
the repayment of the Loans, the expiration or termination of the Commitments or
the termination of this Agreement or any provision hereof.

SECTION 9.06.        Counterparts; Integration; Effectiveness. This Agreement
may be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and any
separate letter agreements with respect to fees payable to the Lenders
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Delivery of an executed counterpart of a signature page
of this Agreement by facsimile or electronic transmission shall be effective as
delivery of a manually executed counterpart of this Agreement.

SECTION 9.07.        Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

SECTION 9.08.        Right of Setoff. If an Event of Default shall have occurred
and be continuing, each Lender is hereby authorized at any time and from time to
time, to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held by such Lender or any Affiliate of such Lender that is primarily engaged in
commercial banking activities and other indebtedness at any time owing by such
Lender to or for the credit or the account of any of the Credit Parties (other
than indebtedness related to commercial advertising and marketing arrangements
entered into in the ordinary course of business) against any of and all the
obligations of any of the Credit Parties

 

85



--------------------------------------------------------------------------------

now or hereafter existing under this Agreement held by such Lender, irrespective
of whether or not such Lender shall have made any demand under this Agreement
and although such obligations may be unmatured. The rights of each Lender under
this Section are in addition to other rights and remedies (including other
rights of setoff) which such Lender may have.

SECTION 9.09.        Governing Law; Jurisdiction; Consent to Service of Process.
(a) This Agreement shall be construed in accordance with and governed by the law
of the State of New York.

(b)        Each party to this Agreement hereby irrevocably and unconditionally
submits, for itself and its property, to the exclusive jurisdiction of the
Supreme Court of the State of New York sitting in New York County and of the
United States District Court of the Southern District of New York, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to the Credit Documents, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding shall be
heard and determined in such New York State court or, to the extent permitted by
law, in such Federal court. Each of the parties hereto agrees that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.

(c)        Each party to this Agreement hereby irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement in any court
referred to in paragraph (b) of this Section. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

(d)        Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 9.01. Nothing in this
Agreement will affect the right of any party to this Agreement to serve process
in any other manner permitted by law.

SECTION 9.10.        WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

SECTION 9.11.        Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

 

86



--------------------------------------------------------------------------------

SECTION 9.12.        Confidentiality. Each of the Administrative Agent, the
Issuing Banks and the Lenders agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its and its Affiliates’ directors, officers, employees and agents, including
accountants, legal counsel and other advisors on a need-to-know basis (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it or its Affiliates (including
any self-regulatory authority), (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, provided that in
connection with any such requirement by a subpoena or similar legal process,
Time Warner is given prior notice to the extent such prior notice is permissible
under the circumstances and an opportunity to object to such disclosure, (d) to
any other party to this Agreement for purposes directly related to the Credit
Documents, (e) in connection with the exercise of any remedies hereunder or any
suit, action or proceeding relating to this Agreement or the enforcement of
rights hereunder, (f) subject to an express agreement for the benefit of the
Borrowers containing provisions substantially the same as those of this Section,
to any (i) assignee (or Conduit Lender) of or Participant in, or any prospective
assignee (or Conduit Lender) of or Participant in, any of its rights or
obligations under this Agreement or (ii) counterparty to a hedging agreement
relating to the Borrowers and their obligations (or such contractual
counterparty’s professional advisor), (g) with the consent of Time Warner or
(h) to the extent such Information (i) becomes publicly available other than as
a result of a breach of this Section or (ii) becomes available to the
Administrative Agent or any Lender on a nonconfidential basis from a source
other than the Borrowers or their Affiliates. For the purposes of this Section,
“Information” means all information received from one or more of the Borrowers
or their Subsidiaries, whether oral or written, relating to the Borrowers, their
Subsidiaries or their respective businesses, other than any such information
that is available to the Administrative Agent or any Lender on a nonconfidential
basis prior to disclosure by one or more of the Borrowers; provided that, in the
case of information received from one or more of the Borrowers after the date
hereof, such information is clearly identified at the time of delivery as
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information, including in accordance with Regulation FD as
promulgated by the SEC. Each Borrower agrees to maintain the confidentiality of
any information relating to a rate provided by a Reference Bank, except that
such information may be disclosed (a) to its and its Affiliates’ directors,
officers, employees and agents, including accountants, legal counsel and other
advisors on a need-to-know basis, (b) as consented to by the applicable
Reference Bank, (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process, provided that in connection with any
such requirement by a subpoena or similar legal process, the applicable
Reference Bank is given prior notice to the extent such prior notice is
permissible under the circumstances, (d) in connection with the exercise of any
remedies hereunder or any suit, action or proceeding relating to this Agreement
or the enforcement of rights hereunder or (e) to the extent such information
(i) becomes publicly available other than as a result of a breach of this
Section or (ii) becomes available to such Borrower on a nonconfidential basis
from a source other than the Administrative Agent or the applicable Reference
Bank or its Affiliates.

 

87



--------------------------------------------------------------------------------

SECTION 9.13.        Acknowledgments. Each Borrower hereby acknowledges that:

(a)        it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Credit Documents;

(b)        neither the Administrative Agent nor any Lender has any fiduciary
relationship with or fiduciary duty to any Borrower arising out of or in
connection with this Agreement or any of the other Credit Documents, and the
relationship between Administrative Agent and Lenders, on one hand, and the
Borrowers, on the other hand, in connection herewith or therewith is solely that
of debtor and creditor; and

(c)        no joint venture is created hereby or by the other Credit Documents
or otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Borrowers and the Lenders.

SECTION 9.14.        Judgment Currency. If, for the purposes of obtaining
judgment in any court, it is necessary to convert a sum due hereunder or under
any other Credit Document in one currency into another currency, the rate of
exchange used shall be that at which in accordance with normal banking
procedures the Administrative Agent could purchase the first currency with such
other currency on the Business Day preceding that on which final judgment is
given. The obligation of each of the applicable Borrowers in respect of any such
sum due from it to either the Administrative Agent or any Lender hereunder or
under any other Credit Document shall, notwithstanding any judgment in a
currency (the “Judgment Currency”) other than that in which such sum is
denominated in accordance with the applicable provisions of this Agreement (the
“Agreement Currency”), be discharged only to the extent that on the Business Day
following receipt by the Administrative Agent or such Lender of any sum adjudged
to be so due in the Judgment Currency, the Administrative Agent or such Lender
may in accordance with normal banking procedures in the relevant jurisdiction
purchase the Agreement Currency with the Judgment Currency; if the amount of the
Agreement Currency so purchased is less than the sum originally adjudged to be
due to the Administrative Agent or such Lender in the Agreement Currency (as
converted on the date of final judgment), the Borrowers agree, jointly and
severally, as a separate obligation and notwithstanding any such judgment, to
indemnify the Administrative Agent or such Lender against such loss. If the
amount of the Agreement Currency so purchased is greater than the sum originally
adjudged to be due to the Administrative Agent or such Lender in such currency,
the Administrative Agent or such Lender agrees to return the amount of any
excess to the Borrowers (or to any other Person who may be entitled thereto
under applicable law). The obligations of the Borrowers contained in this
Section 9.14 shall survive the termination of this Agreement and the payment of
all other amounts owing hereunder.

SECTION 9.15.        USA Patriot Act. Each Lender hereby notifies the Borrowers
that pursuant to the requirements of the USA Patriot Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)) (the “Act”), it is required to
obtain, verify and record information that identifies the Borrowers, which
information includes the name and address of each Borrower and other information
that will allow such Lender to identify the Borrowers in accordance with the
Act.

 

88



--------------------------------------------------------------------------------

SECTION 9.16.        Waiver of Prior Notice of Termination Under Existing Credit
Agreement. By its execution of this Agreement, each Lender that is a party to
the Existing Credit Agreement hereby waives any requirement thereunder for prior
notice of the termination of the commitments thereunder and prepayment of any
loans outstanding thereunder; provided that such notice is given to the
administrative agent thereunder on the Effective Date.

 

89



--------------------------------------------------------------------------------

SCHEDULE 1.01

[Reserved]



--------------------------------------------------------------------------------

SCHEDULE 2.01

COMMITMENTS

 

 

Lender

 

       

 Tranche One Commitment  

 

      

 Tranche Two Commitment  

 

Citibank, N.A.

 

      

 $187,500,000   

 

       $187,500,000   

 

Bank of America, N.A.

 

      

 $187,500,000   

 

       $187,500,000   

 

The Bank of Tokyo-

Mitsubishi UFJ, Ltd.

 

      

 $187,500,000   

 

       $187,500,000   

 

Barclays Bank PLC

 

      

 $187,500,000   

 

       $187,500,000   

 

BNP Paribas

 

      

 $187,500,000   

 

       $187,500,000   

 

Deutsche Bank AG New

York Branch

 

      

 $187,500,000   

 

       $187,500,000   

 

JPMorgan Chase Bank, N.A.

 

      

 $187,500,000   

 

       $187,500,000   

 

The Royal Bank of Scotland

plc

 

      

 $187,500,000   

 

       $187,500,000   

 

Wells Fargo Bank, N.A.

 

      

 $187,500,000   

 

       $187,500,000   

 

Credit Agricole Corporate

and Investment Bank

 

      

 $112,500,000   

 

       $112,500,000   

 

Mizuho Bank, Ltd.

 

      

 $112,500,000   

 

       $112,500,000   

 

Santander Bank, N.A.

 

      

 $112,500,000   

 

       $112,500,000   

 

Sumitomo Mitsui Banking

Corp.

 

      

 $112,500,000   

 

       $112,500,000   

 

Goldman Sachs Bank USA

 

      

 $100,000,000   

 

       $100,000,000   

 

The Bank of Nova Scotia

 

      

 $62,500,000     

 

       $62,500,000     

 

Credit Suisse AG, Cayman

Islands Branch

 

      

 $62,500,000     

 

       $62,500,000     

 

Morgan Stanley Bank, N.A.

 

      

 $62,500,000     

 

       $62,500,000     

 



--------------------------------------------------------------------------------

                  

The Bank of New York

Mellon

 

      

 $37,500,000                     

 

     

 $37,500,000                          

 

Lloyds Bank plc                    

      

 $37,500,000 

 

     

 $37,500,000     

 

SUB-TOTALS

      

 $2,500,000,000

 

     

 $2,500,000,000

 

TOTAL

      

 $5,000,000,000

 

       



--------------------------------------------------------------------------------

SCHEDULE 2.03(A)

 

Loan Type:   

A borrowing notice (pursuant and

subject to Section 2.03 or

Section 2.04, as applicable) or an

interest election (pursuant to Section

2.07) must be given not later than:

  

Prepayment notice

(pursuant to Section 2.10) must be given not later than:

REVOLVING LOANS

 

Any Eurocurrency Borrowing   

11:00 a.m. New York City time three

(3) Business Days before the date of the

proposed Borrowing.

  

12:00 p.m. New York City

time three (3) Business Days

before the date of prepayment.

Alternate Base Rate Borrowing   

10:00 a.m. New York City time on the

Business Day of the proposed

Borrowing.

  

12:00 p.m. New York City

time one (1) Business Day

before the date of prepayment.

Pound Sterling Overnight Rate Borrowing   

10:00 a.m. London time one (1)

Business Day before the date of the

proposed Borrowing.

  

12:00 p.m. London time one

(1) Business Day before the

date of prepayment.

Euro Overnight Rate Borrowing   

10:00 a.m. London time on the Business

Day of the proposed Borrowing (subject

to the limitation in Section 2.03).

  

12:00 p.m. London time one

(1) Business Day before the

date of prepayment.

TIBOR Borrowing   

11:00 a.m. Tokyo time three (3)

Business Days before the date of the

proposed Borrowing.

  

12:00 p.m. Tokyo time three

(3) Business Days before the

date of prepayment.

SWINGLINE LOANS

 

Alternate Base Rate Borrowing   

2:00 p.m. New York City time on the

Business Day of the proposed Borrowing.

     Pound Sterling Overnight Rate or Euro Overnight Borrowing   

10:00 a.m. London time on the Business

Day of the proposed Borrowing.

  

12:00 p.m. London time one

(1) Business Day before the

date of prepayment.

Pound Sterling Quoted Rate or Euro Quoted Rate Borrowing   

3:00 p.m. London time on the Business

Day of the proposed Borrowing.

  

12:00 p.m. London time one

(1) Business Day before the

date of prepayment.



--------------------------------------------------------------------------------

SCHEDULE 6.08

UNRESTRICTED SUBSIDIARIES

 

1. TW Receivables, Inc.

2. Sellers, LLC

3. Witty, LLC

4. 281, LLC

5. Conspire, LLC

6. Stormy, LLC

7. Bandy, LLC

8. Umbria, LLC

9. LIS Distribution, Inc.

10. Love and War Distribution, Inc.

11. Starter, LLC

12. Like It, LLC



--------------------------------------------------------------------------------

SCHEDULE 8

LIST OF PROPER PERSONS

 

Name

  

Title

John K. Martin, Jr.   

Executive Vice President, Chief

Financial and Administrative Officer

Howard M. Averill   

Senior Vice President and Deputy Chief

Financial Officer

Edward B. Ruggiero                Senior Vice President and Treasurer Daniel J.
Happer*    Vice President and Assistant Treasurer Stephen N. Kapner*    Vice
President and Assistant Treasurer Eric Schott*    Vice President and Assistant
Treasurer

* The Administrative Agent may act upon verbal instructions from Mr. Happer,
Mr. Kapner or Mr. Schott, which will be followed by written confirmation from
one of the other above-named officers.



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF

ASSIGNMENT AND ACCEPTANCE

Reference is made to the Amended and Restated Credit Agreement, dated as of
January 19, 2011, as amended and restated as of December 18, 2013 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among TIME WARNER INC., TIME WARNER INTERNATIONAL FINANCE LIMITED, the Lenders
party thereto and CITIBANK, N.A., as administrative agent (in such capacity, the
“Administrative Agent”). Unless otherwise defined herein, terms defined in the
Credit Agreement and used herein shall have the meanings given to them in the
Credit Agreement.

The Assignor identified on Schedule l hereto (the “Assignor”) and the Assignee
identified on Schedule l hereto (the “Assignee”) agree as follows:

1. The Assignor hereby irrevocably sells and assigns to the Assignee without
recourse to the Assignor, and the Assignee hereby irrevocably purchases and
assumes from the Assignor without recourse to the Assignor, as of the Effective
Date (as defined below), the interest described in Schedule 1 hereto (the
“Assigned Interest”) in and to the Assignor’s rights and obligations under the
Credit Agreement with respect to the amount set forth on Schedule 1 hereto for
the Commitments of the applicable Class and Revolving Credit Exposure of the
applicable Class of the Assignor on the Effective Date of this Assignment and
Acceptance.

2. The Assignor (a) makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with the Credit Agreement or with respect to the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Credit Agreement, any other Credit Document or any other instrument or
document furnished pursuant thereto, other than that the Assignor has not
created any adverse claim upon the interest being assigned by it hereunder and
that such interest is free and clear of any such adverse claim and (b) makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of any of the Borrowers, any of their Affiliates or any
other obligor or the performance or observance by any of the Borrowers, any of
their Affiliates or any other obligor of any of their respective obligations
under the Credit Agreement or any other Credit Documents or any other instrument
or document furnished pursuant hereto or thereto.

3. The Assignee (a) represents and warrants that it is legally authorized to
enter into this Assignment and Acceptance; (b) confirms that it has received a
copy of the Credit Agreement, together with copies of the financial statements
delivered pursuant to Section 3.04 thereof and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Assignment and Acceptance; (c) agrees that it will,
independently and without reliance upon the Assignor, the Administrative Agent
or any Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Credit Agreement and other Credit Documents or any
other instrument or document furnished pursuant hereto or



--------------------------------------------------------------------------------

 

2

thereto; (d) appoints and authorizes the Administrative Agent to take such
action as agent on its behalf and to exercise such powers and discretion under
the Credit Agreement and other Credit Documents or any other instrument or
document furnished pursuant hereto or thereto as are delegated to the
Administrative Agent by the terms thereof, together with such powers as are
incidental thereto; and (e) agrees that it will be bound by the provisions of
the Credit Agreement and will perform in accordance with its terms all the
obligations which by the terms of the Credit Agreement are required to be
performed by it as a Lender of the applicable Class.

4. The effective date of this Assignment and Acceptance shall be the Effective
Date of Assignment described in Schedule 1 hereto (the “Effective Date”).
Following the execution of this Assignment and Acceptance, it will be delivered
to the Administrative Agent (and Time Warner, the Swingline Lender and the
Issuing Bank, to the extent required by Section 9.04(b) of the Credit Agreement)
for acceptance by it and recording by the Administrative Agent pursuant to the
Credit Agreement, effective as of the Effective Date (which shall not, unless
otherwise agreed to by the Administrative Agent, be earlier than five Business
Days after the date of such acceptance and recording by the Administrative
Agent). The Administrative Agent shall keep records of this Assignment and
Acceptance in accordance with Section 9.04(d) of the Credit Agreement.

5. Upon such acceptance and recording, from and after the Effective Date, the
Administrative Agent shall make all payments in respect of the Assigned Interest
(including payments of principal, interest, fees and other amounts) to the
Assignor for amounts which have accrued to the Effective Date and to the
Assignee for amounts which have accrued subsequent to the Effective Date.

6. From and after the Effective Date, (a) the Assignee shall be a party to the
Credit Agreement and, to the extent provided in this Assignment and Acceptance,
have the rights and obligations of a Lender of the Applicable Class thereunder
and under the other Credit Documents and shall be bound by the provisions
thereof and (b) the Assignor shall, to the extent provided in this Assignment
and Acceptance, relinquish its rights and be released from its obligations under
the Credit Agreement.

7. This Assignment and Acceptance shall be construed in accordance with and
governed by the law of the State of New York.

IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Acceptance to be executed as of the date first above written by their respective
duly authorized officers on Schedule 1 hereto.



--------------------------------------------------------------------------------

Schedule 1

to Assignment and Acceptance with respect to the

Amended and Restated Credit Agreement, dated as of January 19, 2011, as amended
and restated

as of December 18, 2013

among TIME WARNER INC., TIME WARNER INTERNATIONAL FINANCE LIMITED, the

Lenders party thereto and CITIBANK, N.A.,

as administrative agent (in such capacity, the “Administrative Agent”)

Name of Assignor:                                                      

Name of Assignee:                                                      

Effective Date of Assignment:                                              

 

Amount of Tranche One Commitments

and Tranche One Revolving Credit

Exposure Assigned

  

[Amount of Tranche One Yen

Commitments Assigned

$                                    $                                ]

Amount of Tranche Two Commitments

and Tranche Two Revolving Credit

Exposure Assigned

  

[Amount of Tranche Two Yen

Commitments Assigned

$                                    $                                ] [Name of
Assignee]    [Name of Assignor]

By:                                                                          

Title:

  

By:                                                                          

Title:



--------------------------------------------------------------------------------

 

2

Accepted for Recordation in the Register:     Required Consents (if any):

CITIBANK, N.A.,

as Administrative Agent

    [TIME WARNER INC. By:         By:       Title:       Title:]    

[______, as

Swingline Lender

      By:             Title:]    

[___________________________, as

Issuing Bank

      By:             Title:]



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF GUARANTEE

GUARANTEE, dated as of January 19, 2011 (as amended, supplemented or otherwise
modified from time to time, this “Guarantee”), made by TIME WARNER INC., a
Delaware corporation (“Time Warner”), HISTORIC TW INC., a Delaware corporation
(“Historic TW”), TURNER BROADCASTING SYSTEM, INC., a Georgia corporation (“TBS”)
and HOME BOX OFFICE, INC., a Delaware corporation (“HBO”) (each, a “Guarantor”,
and collectively, the “Guarantors”), in favor of CITIBANK, N.A., as
administrative agent (in such capacity, the “Administrative Agent”) for the
lenders (the “Lenders”) parties to the Credit Agreement, dated as of January 19,
2011 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Time Warner, TIME WARNER INTERNATIONAL FINANCE
LIMITED (“TWIFL”), the Lenders and the Administrative Agent.

W I T N E S S E T H:

WHEREAS, pursuant to the Credit Agreement, the Lenders have severally agreed to
make Loans and other extensions of credit to the Borrowers upon the terms and
subject to the conditions set forth therein;

WHEREAS, it is a condition precedent to the obligation of the Lenders to make
their respective Loans and other extensions of credit to the Borrowers under the
Credit Agreement that the Guarantors shall have executed and delivered this
Guarantee to the Administrative Agent for the ratable benefit of the Lenders;
and

WHEREAS, each Guarantor is an affiliate of one or more of the Borrowers under
the Credit Agreement, and it is to the advantage of each Guarantor that the
Lenders make the Loans and other extensions of credit to the Borrowers under the
Credit Agreement.

NOW, THEREFORE, in consideration of the premises and to induce the
Administrative Agent and the Lenders to enter into the Credit Agreement and to
induce the Lenders to make their respective loans and other extensions of credit
to the Borrowers under the Credit Agreement, each Guarantor hereby agrees with
the Administrative Agent, for the ratable benefit of the Lenders, as follows:

1. Defined Terms. (a) Unless otherwise defined herein, terms defined in the
Credit Agreement and used herein shall have the meanings given to them in the
Credit Agreement.

(b)    As used herein, “Designated Borrowers” means Time Warner and TWIFL.

(c)    As used herein, “Obligations” means the collective reference to the
unpaid principal of and interest on the Loans and Reimbursement Obligations and
all other obligations and liabilities of each Designated Borrower to the
Administrative Agent, the Swingline Lenders, the Issuing Banks, the Yen Fronting
Lenders and the Lenders (including, without limitation, interest accruing at the
then applicable rate provided in the



--------------------------------------------------------------------------------

 

2

Credit Agreement after the maturity of the Loans and Reimbursement Obligations
and interest accruing at the then applicable rate provided in the Credit
Agreement after the filing of any petition in bankruptcy, or the commencement of
any insolvency, reorganization or like proceeding, relating to either one or
both of the Designated Borrowers whether or not a claim for post-filing or
post-petition interest is allowed in such proceeding), whether direct or
indirect, absolute or contingent, due or to become due, or now existing or
hereafter incurred, which may arise under, out of, or in connection with, the
Credit Agreement, any Letter of Credit or any other Credit Document, in each
case whether on account of principal, interest, reimbursement obligations, fees,
indemnities, costs, expenses or otherwise (including, without limitation, all
fees and disbursements of counsel to the Administrative Agent, the Swingline
Lenders, the Issuing Banks, the Yen Fronting Lenders and the Lenders that are
required to be paid by either one or both of the Designated Borrowers pursuant
to the terms of the Credit Agreement or any other Credit Document).

(d)    As used herein, “Reimbursement Obligations” means the obligation of a
Designated Borrower to reimburse the Issuing Banks pursuant to Section 2.05(e)
of the Credit Agreement for amounts drawn under Letters of Credit.

(e)    As used herein, “Historic TW Obligations” has the meaning assigned to
such term in Section 2(c) of this Guarantee.

(f)    The words “hereof,” “herein” and “hereunder” and words of similar import
when used in this Guarantee shall refer to this Guarantee as a whole and not to
any particular provision of this Guarantee, and section and paragraph references
are to this Guarantee unless otherwise specified.

(g)    The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

2. Guarantees. (a) Historic TW hereby unconditionally and irrevocably guarantees
to the Administrative Agent, for the ratable benefit of the Lenders and their
respective successors, indorsees, transferees and assigns, the prompt and
complete payment and performance by the Designated Borrowers when due (whether
at the stated maturity, by acceleration or otherwise) of the Obligations.

(b)    Time Warner hereby unconditionally and irrevocably guarantees to the
Administrative Agent, for the ratable benefit of the Lenders and their
respective successors, indorsees, transferees and assigns, the prompt and
complete payment and performance by TWIFL when due (whether at the stated
maturity, by acceleration or otherwise) of the Obligations of TWIFL.

(c)    Each of TBS and HBO hereby, jointly and severally, unconditionally and
irrevocably guarantees to the Administrative Agent, for the ratable benefit of
the Lenders and their respective successors, indorsees, transferees and assigns,
the prompt and complete payment and performance by Historic TW when due (whether
at the stated maturity, by acceleration or otherwise) of its obligations and
liabilities under this Guarantee (the “Historic TW Obligations”), including
under Section 2(a) hereof.



--------------------------------------------------------------------------------

 

3

(d)    This Guarantee shall remain in full force and effect until the
Obligations are paid in full, no Letter of Credit shall be outstanding (unless
such Letter of Credit is cash collateralized in accordance with Section 2.05(c)
of the Credit Agreement) and the Commitments of each Class are terminated,
notwithstanding that from time to time prior thereto either one or both of the
Designated Borrowers may be free from any Obligations.

(e)    Each Guarantor agrees that whenever, at any time, or from time to time,
it shall make any payment to the Administrative Agent or any Lender on account
of its liability hereunder, it will notify the Administrative Agent and such
Lender in writing that such payment is made under this Guarantee for such
purpose.

(f)    Anything herein or in any other Credit Document to the contrary
notwithstanding, the maximum liability of each Guarantor hereunder and under the
other Credit Documents shall in no event exceed the amount which can be
guaranteed by such Guarantor under applicable Federal and state laws relating to
the insolvency of debtors (after giving effect to the right of contribution
established in Section 3 hereof).

(g)    No payment or payments made by either of the Designated Borrowers, any of
the Guarantors, any other guarantor or any other Person or received or collected
by the Administrative Agent or any Lender from either of the Designated
Borrowers, any of the Guarantors, any other guarantor or any other Person by
virtue of any action or proceeding or any setoff or appropriation or payment of
the Obligations shall be deemed to modify, reduce, release or otherwise affect
the liability of any Guarantor hereunder who shall, notwithstanding any such
payment or payments (other than payments made by such Guarantor in respect of
the Obligations or payments received or collected from such Guarantor in respect
of the Obligations), remain liable for the Obligations and, in the case of TBS
and HBO, the Historic TW Obligations, up to the maximum liability of such
Guarantor hereunder until the Obligations are paid in full, no Letter of Credit
shall be outstanding (unless such Letter of Credit is cash collateralized in
accordance with Section 2.05(c) of the Credit Agreement) and the Commitments of
each Class are terminated.

3. Right of Contribution. Each Guarantor hereby agrees that to the extent that a
Guarantor shall have paid more than its proportionate share of any payment made
hereunder, such Guarantor shall be entitled to seek and receive contribution
from and against any other Guarantor hereunder who has not paid its
proportionate share of such payment. Each Guarantor’s right of contribution
shall be subject to the terms and conditions of Section 5 hereof. The provisions
of this Section shall in no respect limit the obligations and liabilities of any
Guarantor to the Administrative Agent and the Lenders, and each Guarantor shall
remain liable to the Administrative Agent and the Lenders for the full amount
guaranteed by such Guarantor hereunder.

4. Right of Setoff. (a) Historic TW hereby authorizes each Lender at any time
and from time to time when any amounts owed by either one or both of the
Designated



--------------------------------------------------------------------------------

 

4

Borrowers under the Credit Agreement are due and payable and have not been paid
(taking into account any applicable grace periods), to the fullest extent
permitted by law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final), at any time held and other indebtedness
at any time owing by such Lender to or for the credit or the account of Historic
TW (other than indebtedness related to commercial advertising and marketing
arrangements entered into in the ordinary course of business) against any of and
all of the obligations of Historic TW to such Lender hereunder now or hereafter
existing under the Credit Agreement or any other Credit Document whether or not
such Lender has made any demand for payment. Each Lender shall notify Historic
TW promptly of any such setoff and the application made by such Lender of the
proceeds thereof; provided that the failure to give such notice shall not affect
the validity of such setoff and application. The rights of each Lender under
this paragraph are in addition to other rights and remedies (including other
rights of setoff) which such Lender may have.

(b)    Time Warner hereby authorizes each Lender at any time and from time to
time when any amounts owed by TWIFL under the Credit Agreement are due and
payable and have not been paid (taking into account any applicable grace
periods), to the fullest extent permitted by law, to set off and apply any and
all deposits (general or special, time or demand, provisional or final), at any
time held and other indebtedness at any time owing by such Lender to or for the
credit or the account of Time Warner (other than indebtedness related to
commercial advertising and marketing arrangements entered into in the ordinary
course of business) against any of and all of the obligations of Time Warner to
such Lender hereunder now or hereafter existing under the Credit Agreement or
any other Credit Document whether or not such Lender has made any demand for
payment. Each Lender shall notify Time Warner promptly of any such setoff and
the application made by such Lender of the proceeds thereof; provided that the
failure to give such notice shall not affect the validity of such setoff and
application. The rights of each Lender under this paragraph are in addition to
other rights and remedies (including other rights of setoff) which such Lender
may have.

(c)    Each of TBS and HBO hereby authorizes each Lender at any time and from
time to time when any amounts owed by Historic TW under this Guarantee are due
and payable and have not been paid (taking into account any applicable grace
periods), to the fullest extent permitted by law, to set off and apply any and
all deposits (general or special, time or demand, provisional or final), at any
time held and other indebtedness at any time owing by such Lender to or for the
credit or the account of either TBS or HBO (other than indebtedness related to
commercial advertising and marketing arrangements entered into in the ordinary
course of business) against any of and all of the obligations of TBS or HBO, as
applicable, to such Lender hereunder now or hereafter existing under the Credit
Agreement or any other Credit Document whether or not such Lender has made any
demand for payment. Each Lender shall notify TBS and/or HBO, as the case may be,
promptly of any such setoff and the application made by such Lender of the
proceeds thereof; provided that the failure to give such notice shall not affect
the validity of such setoff and application. The rights of each Lender under
this paragraph are in addition to other rights and remedies (including other
rights of setoff) which such Lender may have.



--------------------------------------------------------------------------------

 

5

5. No Subrogation. Notwithstanding any payment or payments made by any Guarantor
hereunder, or any setoff or application of funds of any Guarantor by any Lender,
no Guarantor shall be entitled to be subrogated to any of the rights of the
Administrative Agent or any Lender against either one or both of the Designated
Borrowers or against any collateral security or guarantee or right of offset
held by the Administrative Agent or any Lender for the payment of the
Obligations or the Historic TW Obligations, nor shall any Guarantor seek or be
entitled to seek any contribution or reimbursement from either one or both of
the Designated Borrowers in respect of payments made by such Guarantor
hereunder, until all amounts owing to the Administrative Agent and the Lenders
by the Borrowers on account of the Obligations are paid in full, no Letter of
Credit shall be outstanding (unless such Letter of Credit is cash collateralized
in accordance with Section 2.05(c) of the Credit Agreement) and the Commitments
of each Class are terminated. If any amount shall be paid to any Guarantor on
account of such subrogation rights at any time when all of the Obligations shall
not have been paid in full, such amount shall be held by such Guarantor in trust
for the Administrative Agent and the Lenders, segregated from other funds of
such Guarantor, and shall, forthwith upon receipt by such Guarantor, be turned
over to the Administrative Agent in the exact form received by such Guarantor
(duly indorsed by such Guarantor to the Administrative Agent, if required), to
be applied against the Obligations, whether matured or unmatured, in such order
as the Administrative Agent may determine.

6. Amendments, etc. with Respect to the Obligations; Waiver of Rights. Each
Guarantor shall remain obligated hereunder notwithstanding that, without any
reservation of rights against any Guarantor, and without notice to or further
assent by any Guarantor, (a) any demand for payment of any of the Obligations
and any of the Historic TW Obligations made by the Administrative Agent or any
Lender may be rescinded by the Administrative Agent or such Lender, and any of
the Obligations and any of the Historic TW Obligations continued, (b) the
Obligations and/or the Historic TW Obligations, or the liability of any other
Person upon or for any part thereof, or any collateral security or guarantee
therefor or right of offset with respect thereto, may, from time to time, in
whole or in part, be renewed, extended, amended, modified, accelerated,
compromised, waived, surrendered or released by the Administrative Agent or any
Lender, (c) the Credit Agreement and any other Credit Document may be amended,
modified, supplemented or terminated, in whole or in part, and (d) any
collateral security, guarantee or right of offset at any time held by the
Administrative Agent or any Lender for the payment of the Obligations and/or the
Historic TW Obligations may be sold, exchanged, waived, surrendered or released.
Neither the Administrative Agent nor any Lender shall have any obligation to
protect, secure, perfect or insure any Lien at any time held by it as security
for the Obligations or for this Guarantee or any property subject thereto.

7. Guarantee Absolute and Unconditional. Each Guarantor waives any and all
notice of the creation, renewal, extension or accrual of any of the Obligations
and/or any of the Historic TW Obligations and notice of or proof of reliance by
the Administrative Agent or any Lender upon this Guarantee or acceptance of this
Guarantee; the Obligations, and any of them, shall conclusively be deemed to
have been created, contracted or incurred, or renewed, extended, amended or
waived, in reliance upon this Guarantee; and all dealings between either one or
both of the Designated Borrowers or any of the Guarantors, on the one hand, and
the Administrative Agent and the Lenders, on the other, shall likewise be
conclusively presumed to have been had or consummated in reliance upon this
Guarantee. Each Guarantor waives diligence,



--------------------------------------------------------------------------------

 

6

presentment, protest, demand for payment and notice of default or nonpayment to
or upon either one or both of the Designated Borrowers or any Guarantor with
respect to the Obligations or the Historic TW Obligations. This Guarantee shall
be construed as a continuing, absolute and unconditional guarantee of payment
without regard to (a) the validity, regularity or enforceability of the Credit
Agreement or any other Credit Document, any of the Obligations or the Historic
TW Obligations or any other collateral security therefor or guarantee or right
of offset with respect thereto at any time or from time to time held by the
Administrative Agent or any Lender, (b) any defense, setoff or counterclaim
(other than a defense of payment or performance) which may at any time be
available to or be asserted by either one or both of the Designated Borrowers or
any other Person against the Administrative Agent or any Lender, or (c) any
other circumstance whatsoever (with or without notice to or knowledge of either
one or both of the Designated Borrowers or any Guarantor) which constitutes, or
might be construed to constitute, an equitable or legal discharge of either one
or both of the Designated Borrowers from the Obligations or of Historic TW from
the Historic TW Obligations, or of such Guarantor under this Guarantee, in
bankruptcy or in any other instance. When making a demand hereunder or otherwise
pursuing its rights and remedies hereunder against any Guarantor, the
Administrative Agent and any Lender may, but shall be under no obligation to,
make a similar demand on or otherwise pursue such rights and remedies as it may
have against either Designated Borrower, any other Guarantor or any other Person
or against any collateral security or guarantee for the Obligations or the
Historic TW Obligations or any right of offset with respect thereto, and any
failure by the Administrative Agent or any Lender to make any such demand, to
pursue such other rights or remedies or to collect any payments from either
Designated Borrower, any such other Guarantor or any such other Person or to
realize upon any such collateral security or guarantee or to exercise any such
right of offset, or any release of either Designated Borrower, any such other
Guarantor or any such other Person or of any such collateral security, guarantee
or right of offset, shall not relieve any Guarantor of any liability hereunder,
and shall not impair or affect the rights and remedies, whether express, implied
or available as a matter of law, of the Administrative Agent or any Lender
against any Guarantor. For the purposes hereof “demand” shall include the
commencement and continuance of any legal proceedings.

8. Reinstatement. This Guarantee shall continue to be effective, or be
reinstated, as the case may be, if at any time payment, or any part thereof, of
any of the Obligations or any of the Historic TW Obligations is rescinded or
must otherwise be restored or returned by the Administrative Agent or any Lender
upon the insolvency, bankruptcy, dissolution, liquidation or reorganization of
either one or both of the Designated Borrowers or Historic TW or upon or as a
result of the appointment of a receiver, intervenor or conservator of, or
trustee or similar officer for, either one or both of the Designated Borrowers
or Historic TW or any substantial part of either Designated Borrower’s or
Historic TW’s property, or otherwise, all as though such payments had not been
made.

9. Payments. Each Guarantor hereby agrees that payments hereunder will be paid
to the Administrative Agent without setoff or counterclaim in the applicable
Currency at the office of the Administrative Agent as designated by the
Administrative Agent.

10. Representations and Warranties. (a) To induce the Administrative Agent and
the Lenders to enter into the Credit Agreement and to induce the Lenders to make
their respective extensions of credit to the Borrowers thereunder, each
Guarantor hereby represents



--------------------------------------------------------------------------------

 

7

and warrants to the Administrative Agent and each Lender that the
representations and warranties set forth in Article III of the Credit Agreement
(other than those set forth in Sections 3.04(c), 3.06 and 3.10 on any date other
than the Effective Date) as they relate to such Guarantor or to the Credit
Documents to which such Guarantor is a party, each of which is hereby
incorporated herein by reference, are true and correct, and the Administrative
Agent and each Lender shall be entitled to rely on each of them as if they were
fully set forth herein (it being understood that any representation or warranty
set forth in Article III of the Credit Agreement that is qualified by a
reference to a certain Borrower thereunder and its Subsidiaries taken as a whole
shall not be deemed to apply to the Guarantor individually).

(b)    The Guarantors agree that the foregoing representation and warranty shall
be deemed to have been made by each Guarantor and shall be true and correct in
all material respects on the date of each borrowing by a Borrower under the
Credit Agreement on and as of such date of borrowing as though made hereunder on
and as of such date.

11. Authority of Administrative Agent. Each Guarantor acknowledges that the
rights and responsibilities of the Administrative Agent under this Guarantee
with respect to any action taken by the Administrative Agent or the exercise or
non-exercise by the Administrative Agent of any option, right, request, judgment
or other right or remedy provided for herein or resulting or arising out of this
Guarantee shall, as between the Administrative Agent and the Lenders, be
governed by the Credit Agreement and by such other agreements with respect
thereto as may exist from time to time among them, but, as between the
Administrative Agent and any or all of the Guarantors, the Administrative Agent
shall be conclusively presumed to be acting as agent for the Lenders with full
and valid authority so to act or refrain from acting, and no Guarantor shall be
under any obligation, or entitlement, to make any inquiry respecting such
authority.

12. Notices. All notices, requests and demands to or upon the Administrative
Agent, any Lender or any Guarantor shall be effected in the manner provided in
Section 9.01 of the Credit Agreement; any such notice, request or demand to or
upon any Guarantor shall be addressed to such Guarantor at its notice address
set forth on Schedule 1 hereto.

13. Severability. Any provision of this Guarantee which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

14. Integration. This Guarantee and the other Credit Documents represent the
agreement of each Guarantor with respect to the subject matter hereof and there
are no promises or representations by the Guarantor, the Administrative Agent or
any Lender relative to the subject matter hereof not reflected herein or in the
other Credit Documents.

15. Amendments in Writing. None of the terms or provisions of this Guarantee may
be waived, amended, supplemented or otherwise modified except by a written
instrument executed by the applicable Guarantor and the Administrative Agent;
provided that any right, power or privilege of the Administrative Agent or the
Lenders arising under this Guarantee may



--------------------------------------------------------------------------------

 

8

be waived by the Administrative Agent and the Lenders in a letter or agreement
executed by the Administrative Agent; provided further that no such amendment or
waiver shall release any material Guarantor from its obligations hereunder
without the written consent of each Lender.

16. Release of Subsidiary Guarantors. Any term or provision of any Credit
Document to the contrary notwithstanding, a Subsidiary Guarantor shall be
automatically released from its obligations under the Guarantee, and the
guarantee of such Subsidiary Guarantor shall be automatically released, upon
receipt by the Administrative Agent of a certificate of a Responsible Officer of
Time Warner certifying that such Subsidiary Guarantor has no outstanding
Indebtedness for Borrowed Money as of the date of such certificate, other than
any other guarantee of Indebtedness for Borrowed Money that will be released
concurrently with the release of such guarantee. In connection with any such
release, the Administrative Agent shall execute and deliver to Time Warner or
the applicable Subsidiary Guarantor, at Time Warner’s expense, all documents and
shall take all such actions as are reasonably requested by Time Warner to
evidence such release and to effect the release of such Subsidiary Guarantor’s
guarantees and other obligations contained in the Guarantee. The execution and
delivery of documents pursuant to this Section shall be without recourse to or
representation or warranty by the Administrative Agent.

17. No Waiver; Cumulative Remedies. Neither the Administrative Agent nor any
Lender shall by any act (except by a written instrument pursuant to Section 15
hereof), delay, indulgence, omission or otherwise be deemed to have waived any
right or remedy hereunder or to have acquiesced in any Default or Event of
Default or in any breach of any of the terms and conditions hereof. No failure
to exercise, nor any delay in exercising, on the part of the Administrative
Agent or any Lender, any right, power or privilege hereunder shall operate as a
waiver thereof. No single or partial exercise of any right, power or privilege
hereunder shall preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. A waiver by the Administrative Agent or
any Lender of any right or remedy hereunder on any one occasion shall not be
construed as a bar to any right or remedy which the Administrative Agent or such
Lender would otherwise have on any future occasion. The rights and remedies
herein provided are cumulative, may be exercised singly or concurrently and are
not exclusive of any other rights or remedies provided by law.

18. Section Headings. The section headings used in this Guarantee are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.

19. Successors and Assigns. This Guarantee shall be binding upon the successors
and assigns of each Guarantor and shall inure to the benefit of the
Administrative Agent and the Lenders and their successors and assigns; provided
that no Guarantor may assign, transfer or delegate any of its rights or
obligations under this Guarantee without the prior written consent of the
Administrative Agent.

20. Enforcement Expenses. Each Guarantor agrees, jointly and severally, to pay
or reimburse each Lender and the Administrative Agent for all its costs and
expenses incurred in collecting against such Guarantor under this Guarantee or
otherwise enforcing or protecting any rights under this Guarantee and the other
Credit Documents to which such Guarantor is a party, including, without
limitation, the reasonable fees, charges and disbursements of any counsel for
the Lenders and the Administrative Agent, as and to the extent provided in
Section 9.03 of the Credit Agreement.



--------------------------------------------------------------------------------

 

9

21. Counterparts. This Guarantee may be executed by one or more of the
Guarantors on any number of separate counterparts (including by facsimile or
electronic transmission), and all of said counterparts taken together shall be
deemed to constitute one and the same instrument.

22. Acknowledgements.

Each Guarantor hereby acknowledges that:

(a)    it has been advised by counsel in the negotiation, execution and delivery
of this Guarantee;

(b)    neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to any Guarantor arising out of or in connection with
this Guarantee or any other Credit Document, and the relationship between any or
all of the Guarantors, on the one hand, and the Administrative Agent and
Lenders, on the other hand, in connection herewith or therewith is solely that
of debtor and creditor; and

(c)    no joint venture is created hereby or by the other Credit Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Guarantors and the Lenders.

23. GOVERNING LAW. THIS GUARANTEE SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAW OF THE STATE OF NEW YORK.

24. Jurisdiction; Consent to Service of Process. (a) Each Guarantor hereby
irrevocably and unconditionally submits, for itself and its property, to the
exclusive jurisdiction of the Supreme Court of the State of New York sitting in
New York County and of the United States District Court of the Southern District
of New York, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to this Guarantee, or for recognition or
enforcement of any judgment, and each Guarantor hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding shall be heard and determined in such New York State court or, to the
extent permitted by law, in such Federal court. Each Guarantor agrees that a
final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.

(b)    Each Guarantor hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Guarantee in any court referred to in
paragraph (a) of this Section. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.



--------------------------------------------------------------------------------

 

10

(c)    Each Guarantor irrevocably consents to service of process in the manner
provided for notices in Section 12 of this Guarantee. Nothing in this Guarantee
will affect the right of any party to this Guarantee to serve process in any
other manner permitted by law.

25. WAIVER OF JURY TRIAL. EACH GUARANTOR HEREBY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
GUARANTEE OR ANY OTHER CREDIT DOCUMENT (WHETHER BASED ON CONTRACT, TORT OR ANY
OTHER THEORY).

[Remainder of page intentionally left blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Guarantee to be duly
executed and delivered by its duly authorized officer as of the day and year
first above written.

 

 

TIME WARNER INC. By:       Name:   Title: HISTORIC TW INC. By:       Name:  
Title: TURNER BROADCASTING SYSTEM, INC. By:       Name:   Title: HOME BOX
OFFICE, INC. By:       Name:   Title:



--------------------------------------------------------------------------------

SCHEDULE 1

Address for Notices

TIME WARNER INC.

One Time Warner Center

New York, NY 10019

Attention: Chief Financial Officer

Facsimile No. (212) 484-7175

Attention: General Counsel

Facsimile No. (212) 484-7167

Attention: Treasurer

Facsimile No. (212) 484-7151

HISTORIC TW INC.

One Time Warner Center

New York, NY 10019

Attention: Treasurer

Facsimile No. (212) 484-7151

Attention: General Counsel

Facsimile No. (212) 484-7167

TURNER BROADCASTING SYSTEM, INC.

1 CNN Center

Atlanta, GA 30348

Attention: Chief Financial Officer

Facsimile No. (404) 827-4069

Attention: General Counsel

Facsimile No. (404) 827-2381

With a copy to Time Warner at its address set forth above.

HOME BOX OFFICE, INC.

1100 Avenue of the Americas

New York, NY 10036

Attention: Chief Financial Officer

Facsimile No. (212) 364-4009

Attention: General Counsel

Facsimile No. (212) 512-7020

With a copy to Time Warner at its address set forth above.